--------------------------------------------------------------------------------

EXHIBIT 10.1
 
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
CONFIDENTIAL TREATMENT REQUESTED BY STAMPS.COM INC
 

    Execution Copy        
Published CUSIP Number:
85285TAA1
 
Revolving Credit CUSIP Number:
85285TAB9
 
Term Loan CUSIP Number:
85285TAC7

 
$165,000,000


CREDIT AGREEMENT


dated as of November 18, 2015,


by and among


STAMPS.COM INC.,
as Borrower,


the Lenders referred to herein,
as Lenders,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swingline Lender and Issuing Lender


WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
and
J.P. MORGAN SECURITIES LLC,
as Joint Lead Arrangers and Joint Bookrunners
 

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
TABLE OF CONTENTS
 

 
Page
   
ARTICLE I        DEFINITIONS
1
     
SECTION 1.1
Definitions
1
SECTION 1.2
Other Definitions and Provisions
32
SECTION 1.3
Accounting Terms
32
SECTION 1.4
UCC Terms
33
SECTION 1.5
Rounding
33
SECTION 1.6
References to Agreement and Laws
33
SECTION 1.7
Times of Day
33
SECTION 1.8
Letter of Credit Amounts
33
SECTION 1.9
Guarantees/Earn-Outs
34
SECTION 1.10
Covenant Compliance Generally
34
     
ARTICLE II      REVOLVING CREDIT FACILITY
34
     
SECTION 2.1
Revolving Credit Loans
34
SECTION 2.2
Swingline Loans
34
SECTION 2.3
Procedure for Advances of Revolving Credit Loans and Swingline Loans
36
SECTION 2.4
Repayment and Prepayment of Revolving Credit and Swingline Loans
37
SECTION 2.5
Permanent Reduction of the Revolving Credit Commitment
38
SECTION 2.6
Termination of Revolving Credit Facility
39
     
ARTICLE III     LETTER OF CREDIT FACILITY
39
     
SECTION 3.1
L/C Facility
39
SECTION 3.2
Procedure for Issuance of Letters of Credit
40
SECTION 3.3
Commissions and Other Charges
40
SECTION 3.4
L/C Participations
40
SECTION 3.5
Reimbursement Obligation of the Borrower
41
SECTION 3.6
Obligations Absolute
42
SECTION 3.7
Effect of Letter of Credit Application
42
SECTION 3.8
Letters of Credit Issued for Subsidiaries
42
     
ARTICLE IV     TERM LOAN FACILITY
43
     
SECTION 4.1
Initial Term Loan
43
SECTION 4.2
Procedure for Advance of Term Loan
43
SECTION 4.3
Repayment of Term Loans
43
SECTION 4.4
Prepayments of Term Loans
44
     
ARTICLE V      GENERAL LOAN PROVISIONS
46
     
SECTION 5.1
Interest
46
SECTION 5.2
Notice and Manner of Conversion or Continuation of Loans
48
SECTION 5.3
Fees
48
SECTION 5.4
Manner of Payment
49
SECTION 5.5
Evidence of Indebtedness
49
SECTION 5.6
Sharing of Payments by Lenders
49
SECTION 5.7
Administrative Agent’s Clawback
50
SECTION 5.8
Changed Circumstances
51

 
i

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
TABLE OF CONTENTS
(continued)
 

   
Page
     
SECTION 5.9
Indemnity
52
SECTION 5.10
Increased Costs
52
SECTION 5.11
Taxes
53
SECTION 5.12
Mitigation Obligations; Replacement of Lenders
57
SECTION 5.13
Incremental Loans
58
SECTION 5.14
Cash Collateral
61
SECTION 5.15
Defaulting Lenders
62
     
ARTICLE VI
CONDITIONS OF CLOSING AND BORROWING
64
     
SECTION 6.1
Conditions to Closing and Initial Extensions of Credit
64
SECTION 6.2
Conditions to All Extensions of Credit
69
     
ARTICLE VII    REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
69
     
SECTION 7.1
Organization; Power; Qualification
70
SECTION 7.2
Ownership
70
SECTION 7.3
Authorization; Enforceability
70
SECTION 7.4
Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc
70
SECTION 7.5
Compliance with Law; Governmental Approvals
71
SECTION 7.6
Tax Returns and Payments
71
SECTION 7.7
Intellectual Property Matters
71
SECTION 7.8
Environmental Matters
71
SECTION 7.9
Employee Benefit Matters
72
SECTION 7.10
Margin Stock
74
SECTION 7.11
Government Regulation
74
SECTION 7.12
Material Contracts
74
SECTION 7.13
Employee Relations
74
SECTION 7.14
Burdensome Provisions
74
SECTION 7.15
Financial Statements
74
SECTION 7.16
No Material Adverse Change
75
SECTION 7.17
Solvency
75
SECTION 7.18
Title to Properties
75
SECTION 7.19
Litigation
75
SECTION 7.20
Anti-Corruption Laws and Sanctions
75
SECTION 7.21
Absence of Defaults
76
SECTION 7.22
Security Documents
76
SECTION 7.23
Senior Indebtedness Status
76
SECTION 7.24
Disclosure
76
SECTION 7.25
Flood Hazard Insurance
76
     
ARTICLE VIII   AFFIRMATIVE COVENANTS
77
     
SECTION 8.1
Financial Statements and Budgets
77
SECTION 8.2
Certificates; Other Reports
78
SECTION 8.3
Notice of Litigation and Other Matters
79
SECTION 8.4
Preservation of Corporate Existence and Related Matters
80
SECTION 8.5
Maintenance of Property and Licenses
81
SECTION 8.6
Insurance
81
SECTION 8.7
Accounting Methods and Financial Records
81

ii

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
TABLE OF CONTENTS
(continued)
 

   
Page
     
SECTION 8.8
Payment of Taxes and Other Obligations
81
SECTION 8.9
Compliance with Laws and Approvals
82
SECTION 8.10
Environmental Laws
82
SECTION 8.11
Compliance with ERISA
82
SECTION 8.12
Compliance with Material Contracts
82
SECTION 8.13
Visits and Inspections
82
SECTION 8.14
Additional Subsidiaries and Real Property
83
SECTION 8.15
Use of Proceeds
84
SECTION 8.16
Compliance with Anti-Corruption Laws and Sanctions
84
SECTION 8.17
Further Assurances
85
SECTION 8.18
Post-Closing Matters
85
SECTION 8.19
[***]
85
     
ARTICLE IX
NEGATIVE COVENANTS
85
     
SECTION 9.1
Indebtedness
85
SECTION 9.2
Liens
88
SECTION 9.3
Investments
90
SECTION 9.4
Fundamental Changes
91
SECTION 9.5
Asset Dispositions
92
SECTION 9.6
Restricted Payments
93
SECTION 9.7
Transactions with Affiliates
94
SECTION 9.8
Accounting Changes; Organizational Documents
95
SECTION 9.9
Payments and Modifications of Certain Indebtedness
95
SECTION 9.10
No Further Negative Pledges; Restrictive Agreements
95
SECTION 9.11
Nature of Business
96
SECTION 9.12
Amendments of Other Documents
96
SECTION 9.13
Sale Leasebacks
96
SECTION 9.14
Financial Covenants
96
     
ARTICLE X
DEFAULT AND REMEDIES
97
     
SECTION 10.1
Events of Default
97
SECTION 10.2
Remedies
99
SECTION 10.3
Rights and Remedies Cumulative; Non-Waiver; etc
99
SECTION 10.4
Crediting of Payments and Proceeds
100
SECTION 10.5
Administrative Agent May File Proofs of Claim
101
SECTION 10.6
Credit Bidding
102
     
ARTICLE XI
THE ADMINISTRATIVE AGENT
102
     
SECTION 11.1
Appointment and Authority
102
SECTION 11.2
Rights as a Lender
103
SECTION 11.3
Exculpatory Provisions
103
SECTION 11.4
Reliance by the Administrative Agent
104
SECTION 11.5
Delegation of Duties
104
SECTION 11.6
Resignation of Administrative Agent
104
SECTION 11.7
Non-Reliance on Administrative Agent and Other Lenders
106
SECTION 11.8
No Other Duties, Etc
106
SECTION 11.9
Collateral and Guaranty Matters
106

 
iii

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
TABLE OF CONTENTS
(continued)
 

   
Page
     
SECTION 11.10
Secured Hedge Agreements and Secured Cash Management Agreements
107
     
ARTICLE XII
MISCELLANEOUS
107
     
SECTION 12.1
Notices
107
SECTION 12.2
Amendments, Waivers and Consents
109
SECTION 12.3
Expenses; Indemnity
112
SECTION 12.4
Right of Setoff
114
SECTION 12.5
Governing Law; Jurisdiction, Etc
114
SECTION 12.6
Waiver of Jury Trial
115
SECTION 12.7
Reversal of Payments
115
SECTION 12.8
Injunctive Relief
116
SECTION 12.9
Successors and Assigns; Participations
116
SECTION 12.10
Treatment of Certain Information; Confidentiality
120
SECTION 12.11
Performance of Duties
121
SECTION 12.12
All Powers Coupled with Interest
121
SECTION 12.13
Survival
121
SECTION 12.14
Titles and Captions
121
SECTION 12.15
Severability of Provisions
121
SECTION 12.16
Counterparts; Integration; Effectiveness; Electronic Execution
121
SECTION 12.17
Term of Agreement
122
SECTION 12.18
USA PATRIOT Act
122
SECTION 12.19
Independent Effect of Covenants
122
SECTION 12.20
No Advisory or Fiduciary Responsibility
122
SECTION 12.21
Inconsistencies with Other Documents
123

 
iv

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
EXHIBITS
   
Exhibit A-1
-
Form of Revolving Credit Note
Exhibit A-2
-
Form of Swingline Note
Exhibit A-3
-
Form of Term Loan Note
Exhibit B
-
Form of Notice of Borrowing
Exhibit C
-
Form of Notice of Account Designation
Exhibit D
-
Form of Notice of Prepayment
Exhibit E
-
Form of Notice of Conversion/Continuation
Exhibit F
-
Form of Officer’s Compliance Certificate
Exhibit G
-
Form of Assignment and Assumption
Exhibit H-1
-
Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)
Exhibit H-2
-
Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)
Exhibit H-3
-
Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)
Exhibit H-4
-
Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)
 
SCHEDULES
Schedule 1.1(a)
-
Existing Letters of Credit
Schedule 1.1(b)
-
Commitments and Commitment Percentages
Schedule 1.1(c)
-
Approved Renovation Budget
Schedule 7.1
-
Jurisdictions of Organization and Qualification
Schedule 7.2
-
Subsidiaries and Capitalization
Schedule 7.6
-
Tax Matters
Schedule 7.9
-
ERISA Plans
Schedule 7.12
-
Material Contracts
Schedule 7.13
-
Labor and Collective Bargaining Agreements
Schedule 7.18
-
Real Property
Schedule 8.18
-
Post-Closing Matters
Schedule 9.1
-
Existing Indebtedness
Schedule 9.2
-
Existing Liens
Schedule 9.3
-
Existing Loans, Advances and Investments
Schedule 9.7
-
Transactions with Affiliates

 
v

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
CREDIT AGREEMENT, dated as of November 18, 2015, by and among STAMPS.COM INC., a
Delaware corporation, as Borrower, the lenders who are party to this Agreement
and the lenders who may become a party to this Agreement pursuant to the terms
hereof, as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as Administrative Agent for the Lenders.
 
STATEMENT OF PURPOSE
 
The Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Administrative Agent and the Lenders have agreed to extend,
certain credit facilities to the Borrower.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.1              Definitions.  The following terms when used in this
Agreement shall have the meanings assigned to them below:
 
“Acquired Company Material Adverse Effect” means, subject to any conditions or
qualifications provided in Section 6.23(a) of the PSI Systems Acquisition
Agreement, any “Circumstance” (as defined in the PSI Systems Acquisition
Agreement), individually or in the aggregate with all other Circumstances, that
(i) does, or would reasonably be expected to, prevent, materially delay or
materially impair PSI Parent’s consummation of the transactions contemplated by
the PSI Systems Acquisition Agreement or (ii) has or would reasonably be
expected to have a material adverse effect upon the financial condition,
business, assets, liabilities or results of operations of PSI Systems; provided,
however, that, for purposes of the foregoing clause (ii), none of the following
shall be deemed in itself, either alone or in combination, to constitute an
“Acquired Company Material Adverse Effect”, and shall not be taken into account
in determining whether an “Acquired Company Material Adverse Effect” has
occurred or would be expected to occur:  (a) conditions affecting the economy
generally of any country in which PSI Systems conducts business, (b) any
national or international political or social conditions, including an outbreak
or escalation of hostilities, acts of terrorism, military acts, political
instability or other national or international calamity, crisis or emergency, or
any governmental or other response to the foregoing, in each case whether or not
involving the United States, (c) any change in conditions in the United States,
foreign or global financial, banking or securities markets generally (including
any disruption thereof and any decline in the price of any security or any
market index or any change in interest or exchange rates), (d) changes in “GAAP”
(as defined in the PSI Systems Acquisition Agreement), (e) changes in any “Law”
(as defined in the PSI Systems Acquisition Agreement) or other binding
directives issued by any “Governmental Authority” (as defined in the PSI Systems
Acquisition Agreement), (f) any adverse Circumstance (including any change in
general legal, regulatory, political, economic or business conditions) that is
generally applicable to the industries or markets in which PSI Systems operates,
(g) any hurricane, earthquake, flood or other natural disasters, (h) any action
taken by the PSI Systems or the PSI Parent with the prior written consent of the
Borrower and consented to by the Arrangers, (i) the negotiation, execution,
announcement or pendency of the PSI Systems Acquisition Agreement and the
transactions contemplated thereby, including any impact thereof on
relationships, contractual or otherwise, with any customers, suppliers,
distributors, partners or employees, or (j) the taking of any action expressly
required by the terms of the PSI Systems Acquisition Agreement (other than the
consequences of any action taken in connection with PSI Systems conducting its
business in the ordinary and regular course and preserving intact its business
organization and the present commercial relationships with key “Persons” (as
defined in the PSI Systems Acquisition Agreement) with whom it does business),
the “Ancillary Documents” (as defined in the PSI Systems Acquisition Agreement)
or the other agreements contemplated thereby, including compliance with the
terms thereof and the completion of the transactions contemplated thereby;
provided, however, with respect to a matter described in any of the foregoing
clauses (a), (b), (c), (e), and (f) that such Circumstance does not have a
materially disproportionate effect on PSI Systems relative to similarly situated
Persons operating in the industries in which PSI Systems operates.
 
1

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Credit Party or
any of its Subsidiaries (a) acquires any business or all or substantially all of
the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (b) directly
or indirectly acquires (in one transaction or as the most recent transaction in
a series of transactions) at least a majority (in number of votes) of the
securities of a corporation which have ordinary voting power for the election of
directors or equivalent governing body (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding ownership interests of a partnership or
limited liability company.
 
“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.
 
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).
 
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agreement” means this Credit Agreement.
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
 
“Applicable Excess Cash Flow Percentage” has the meaning assigned thereto in
Section 4.4(b)(iv).
 
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
 
“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio:
 

     
Revolving Credit Loans and Term Loans
Pricing Level
Consolidated Total
Leverage Ratio
Commitment
Fee
LIBOR +
Base Rate +
I
Less than or equal to 1.50 to 1.00
0.25%
1.25%
0.25%
II
Greater than 1.50 to 1.00, but less than or equal to 2.25 to 1.00
0.30%
1.50%
0.50%
III
Greater than 2.25 to 1.00, but less than or equal to 3.00 to 1.00
0.35%
1.75%
0.75%
IV
Greater than 3.00 to 1.00
0.40%
2.00%
1.00%

 
2

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
The Applicable Margin shall be determined and adjusted quarterly on the date
five (5) Business Days after the day on which the Borrower provides an Officer’s
Compliance Certificate pursuant to Section 8.2(a) for the most recently ended
fiscal quarter of the Borrower (each such date, a “Calculation Date”); provided
that (a) the Applicable Margin shall be based on Pricing Level that corresponds
to the Consolidated Total Leverage Ratio as of the Closing Date as reflected in
the certificate delivered pursuant to Section 6.1(f) until the first Calculation
Date occurring after the Closing Date and, thereafter the Pricing Level shall be
determined by reference to the Consolidated Total Leverage Ratio as of the last
day of the most recently ended fiscal quarter of the Borrower preceding the
applicable Calculation Date, and (b) if the Borrower fails to provide an
Officer’s Compliance Certificate when due as required by Section 8.2(a) for the
most recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date, the Applicable Margin from the date on which such Officer’s
Compliance Certificate was required to have been delivered shall be based on
Pricing Level IV until such time as such Officer’s Compliance Certificate is
delivered, at which time the Pricing Level shall be determined by reference to
the Consolidated Total Leverage Ratio as of the last day of the most recently
ended fiscal quarter of the Borrower preceding such Calculation Date.  The
applicable Pricing Level shall be effective from one Calculation Date until the
next Calculation Date.  Any adjustment in the Pricing Level shall be applicable
to all Extensions of Credit then existing or subsequently made or issued.
 
Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a) is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) any Commitments are in effect, or (iii) any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Officer’s Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (A) the Borrower shall promptly (but in no event later
than one (1) Business Day) deliver to the Administrative Agent a corrected
Officer’s Compliance Certificate for such Applicable Period, (B) the Applicable
Margin for such Applicable Period shall be determined as if the Consolidated
Total Leverage Ratio in the corrected Officer’s Compliance Certificate were
applicable for such Applicable Period, and (C) the Borrower shall promptly (but
in no event later than two (2) Business Days) and retroactively be obligated to
pay to the Administrative Agent the accrued additional interest and fees owing
as a result of such increased Applicable Margin for such Applicable Period,
which payment shall be promptly applied by the Administrative Agent in
accordance with Section 5.4.  Nothing in this paragraph shall limit the rights
of the Administrative Agent and Lenders with respect to Sections 5.1(b) and 10.2
nor any of their other rights under this Agreement or any other Loan Document. 
The Borrower’s obligations under this paragraph shall survive the termination of
the Commitments and the repayment of all other Obligations hereunder.
 
The Applicable Margins set forth above shall be increased as, and to the extent,
required by Section 5.13.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
3

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
“Approved Renovation” means the planned renovation of (including, without
limitation, the improvements to and furnishing of) the property located at 1990
East Grand Avenue, El Segundo, California 90245 in an aggregate cost to the
Borrower and its Subsidiaries not to exceed $5,000,000, which shall be
substantially consistent with the description set forth on Schedule 1.1(c).
 
“Arranger” means each of Wells Fargo Securities, LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and J.P. Morgan Securities LLC, in its respective
capacity as a joint lead arranger and joint bookrunner.
 
“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition of Equity Interests) by
any Credit Party or any Subsidiary thereof (or the granting of any option or
other right to do any of the foregoing), and any issuance of Equity Interests by
any Subsidiary of the Borrower to any Person that is not a Credit Party or any
Subsidiary thereof.  The term “Asset Disposition” shall not include (a) the sale
of inventory in the ordinary course of business, (b) the transfer of assets to
the Borrower or any Subsidiary Guarantor pursuant to any other transaction
permitted pursuant to Section 9.4, (c) the write-off, discount, sale or other
disposition of defaulted or past-due receivables and similar obligations in the
ordinary course of business and not undertaken as part of an accounts receivable
financing transaction, (d) the disposition of any Hedge Agreement, (e)
dispositions of Investments in cash and Cash Equivalents, (f) the transfer by
any Credit Party of its assets to any other Credit Party, (g) the transfer by
any Non-Guarantor Subsidiary of its assets to any Credit Party (provided that in
connection with any new transfer, such Credit Party shall not pay more than an
amount equal to the fair market value of such assets as determined in good faith
at the time of such transfer) and (h) the transfer by any Non-Guarantor
Subsidiary of its assets to any other Non-Guarantor Subsidiary.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.
 
“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease Obligation of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease, the capitalized
amount or principal amount of the remaining lease payments under the relevant
lease that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP if such lease were accounted for as a Capital Lease
Obligation.
 
“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq.
 
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) LIBOR for an Interest Period of one month
plus 1%; each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or
LIBOR (provided that clause (c) shall not be applicable during any period in
which LIBOR is unavailable or unascertainable).
 
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).
 
“Borrower” means Stamps.com Inc., a Delaware corporation.
 
“Borrower Materials” has the meaning assigned thereto in Section 8.2.
 
4

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Charlotte, North Carolina, Los Angeles, California and New York, New York, are
open for the conduct of their commercial banking business and (b) with respect
to all notices and determinations in connection with, and payments of principal
and interest on, any LIBOR Rate Loan, or any Base Rate Loan as to which the
interest rate is determined by reference to LIBOR, any day that is a Business
Day described in clause (a) and that is also a London Banking Day.
 
“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.
 
“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
on a Consolidated basis, for any period, (a) the additions to intangible assets,
property, plant and equipment and other capital expenditures that are (or would
be) set forth in a consolidated statement of cash flows of such Person for such
period prepared in accordance with GAAP (including, without limitation, capital
expenditures for the Approved Renovation) and (b) Capital Lease Obligations
during such period, but excluding (i) reinvestments in any fixed or capital
asset pursuant to Section 4.4(b)(iii) to the extent financed by the Net Cash
Proceeds of an insurance policy maintained by or on behalf of such Person and
(ii) the capitalized portion of any expenditures that constitute Permitted
Acquisitions or the PSI Systems Acquisition.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Cash Collateralize” means, to pledge and deposit with, or deliver to the
Administrative Agent, or directly to the Issuing Lender (with notice thereof to
the Administrative Agent), for the benefit of the Issuing Lender, the Swingline
Lender or the Lenders, as collateral for L/C Obligations or obligations of the
Lenders to fund participations in respect of L/C Obligations or Swingline Loans,
cash or deposit account balances or, if the Administrative Agent and the Issuing
Lender and the Swingline Lender shall agree, in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent, the Issuing Lender and the
Swingline Lender, as applicable.  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
 
“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within three hundred sixty-five (365) days from the date of acquisition
thereof, (b) commercial paper maturing no more than one hundred eighty (180)
days from the date of creation thereof and currently having the highest rating
obtainable from either S&P or Moody’s, (c) certificates of deposit maturing no
more than one hundred eighty (180) days from the date of creation thereof issued
by commercial banks incorporated under the laws of the United States, each
having combined capital, surplus and undivided profits of not less than
$500,000,000 and having a rating of “A” or better by a nationally recognized
rating agency; provided that the aggregate amount invested in such certificates
of deposit shall not at any time exceed $5,000,000 for any one such certificate
of deposit and $10,000,000 for any one such bank, or (d) time deposits maturing
no more than thirty (30) days from the date of creation thereof with commercial
banks or savings banks or savings and loan associations each having membership
either in the FDIC or the deposits of which are insured by the FDIC and in
amounts not exceeding the maximum amounts of insurance thereunder.
 
5

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables and purchasing cards), electronic funds
transfer and other cash management arrangements.
 
“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, or
(b) at the time it (or its Affiliate) becomes a Lender or the Administrative
Agent (including on the Closing Date), is a party to a Cash Management Agreement
with a Credit Party, in each case in its capacity as a party to such Cash
Management Agreement.
 
“Change in Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act,
but excluding any employee benefit plan of such person or its Subsidiaries, and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a “person” or “group”
shall be deemed to have “beneficial ownership” of all Equity Interests that such
“person” or “group” has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of more than thirty-five percent (35%) of the Equity
Interests of the Borrower entitled to vote in the election of members of the
board of directors (or equivalent governing body) of the Borrower.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
“Closing Date” means the date of this Agreement.
 
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.
 
“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents, which, for the avoidance of
doubt, shall not include the Excluded Property (as defined in the Collateral
Agreement).
 
“Collateral Agreement” means the collateral agreement of even date herewith
executed by the Credit Parties in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, which shall be in form and substance
acceptable to the Administrative Agent.
 
“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).
 
“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.
 
6

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments and the Term Loan Commitments of such Lenders.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
 
“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income and
franchise taxes, (ii) Consolidated Interest Expense, (iii) amortization,
depreciation and other non-cash charges, including, without limitation or
duplication, those related to (A) non-cash write downs for unrecoverable
pre-payments and non-cash write downs made in connection with the permanent
closure of an operational site and (B) non-cash stock based compensation
pursuant to plans approved by the Borrower’s board of directors (in each case
except to the extent that such non-cash charges are reserved for cash charges to
be taken in the future), (iv) extraordinary or non-recurring charges or losses
(excluding extraordinary losses from discontinued operations) including, but not
limited to, litigation settlements and reserves and Corporate Development Costs;
provided that the aggregate amount added back pursuant to this clause (iv) in
such period shall not exceed ten percent (10%) of Consolidated EBITDA for such
period (it being acknowledged and agreed that Consolidated EBITDA shall be
determined for this purpose without giving effect to the add-backs in this
clause (b)(iv) and that the amounts included in this clause (b)(iv) are in
addition to any PSI Systems Transaction Costs, Corporate Development Costs and
extraordinary or non-recurring charges or losses included in determining the
Historical EBITDA (as defined below)); (v) any PSI Systems Transaction Costs
incurred (i.e., either accrued under GAAP or paid in cash) in the fiscal quarter
ending December 31, 2015 in an aggregate amount not to exceed $3,275,000; and
(vi) non-cash earn outs to the extent paid in equity in connection with the
ShipStation Acquisition; less (c) the sum of the following, without duplication,
to the extent included in determining Consolidated Net Income for such period:
(i) interest income, (ii) any extraordinary gains and (iii) non-cash gains or
non-cash items increasing Consolidated Net Income.  Except as expressly provided
herein, for purposes of this Agreement, Consolidated EBITDA shall be adjusted on
a Pro Forma Basis.
 
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document Consolidated EBITDA (excluding any amounts of the type described in
clause (b) of the definition of Pro Forma Basis with respect to the PSI Systems
Acquisition) for the fiscal quarters ended December 31, 2014, March 31, 2015,
June 30, 2015 and September 30, 2015 shall be [***], respectively (such amounts
being collectively referred to herein as “Historical EBITDA”).  It is
acknowledged and agreed that (x) Historical EBITDA shall not be adjusted on a
Pro Forma Basis and (y) any amounts of the type described in clause (b) of the
definition of Pro Forma Basis with respect to the PSI Systems Acquisition shall
be included in Consolidated EBITDA as of the Closing Date in accordance with the
terms hereof.
 
7

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a)(i) Consolidated EBITDA for the period of four
(4) consecutive fiscal quarters ending on or immediately prior to such date less
(ii) federal, state, local and foreign income taxes paid or payable in cash
during such period less (iii) Restricted Payments paid or payable in cash during
such period less (iv) Capital Expenditures made during such period (not financed
through a Debt Issuance (other than Revolving Credit Loans) or Equity Issuance
permitted hereunder) to (b) Consolidated Fixed Charges for such period; provided
that for purposes of calculating the Consolidated Fixed Charge Coverage Ratio
for the periods ending December 31, 2015, March 31, 2016 and June 30, 2016, the
determination of items (a)(ii), (a)(iii) and (a)(iv) above shall be deemed to be
the amount of (A) for the four consecutive fiscal quarter period ending December
31, 2015, the amount of each such item for the fiscal quarter ending December
31, 2015 times four (4); (B) for the four consecutive fiscal quarter period
ending March 31, 2016, the amount of each such item for the two consecutive
fiscal quarters ending March 31, 2016 times two (2); and (C) for the four
consecutive fiscal quarter period ending June 30, 2016, the amount of each such
item for the three consecutive fiscal quarters ending June 30, 2016 times 4/3. 
Except as expressly provided herein, for purposes of this Agreement, the
determination of items (a)(ii) and (a)(iv) above shall be made on a Pro Forma
Basis.
 
“Consolidated Fixed Charges” means, for any period, the sum of the following
determined on a Consolidated basis for such period, without duplication, for the
Borrower and its Subsidiaries in accordance with GAAP: (a) Consolidated Interest
Expense paid or payable in cash and (b) current portion of long term
Indebtedness (in each case, determined on a pro forma basis after giving effect
to the PSI Systems Transactions (including, without limitation, the initial
Extensions of Credit), but excluding in the case of clause (b), any principal
payments of Revolving Credit Loans due hereunder on the Revolving Credit
Maturity Date, the Initial Term Loans due hereunder on the Term Loan Maturity
Date and the Incremental Term Loans due hereunder on the applicable maturity
date thereof); provided, that for purposes of calculating Consolidated Fixed
Charges for the periods ending December 31, 2015, March 31, 2016 and June 30,
2016, the determination of item (a) above shall be deemed to be (A) for the four
consecutive fiscal quarter period ending December 31, 2015, the amount of each
such item for the fiscal quarter ending December 31, 2015 times four (4); (B)
for the four consecutive fiscal quarter period ending March 31, 2016, the amount
of each such item for the two consecutive fiscal quarters ending March 31, 2016
times two (2); and (C) for the four consecutive fiscal quarter period ending
June 30, 2016, the amount of each such item for the three consecutive fiscal
quarters ending June 30, 2016 times 4/3.  Except as expressly provided herein,
for purposes of this Agreement, Consolidated Fixed Charges shall be determined
on a Pro Forma Basis.
 
“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP, interest expense (including, without
limitation, interest expense attributable to Capital Lease Obligations and all
net payment obligations pursuant to Hedge Agreements) for such period.
 
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Borrower or
any of its Subsidiaries by dividend or other distribution during such period,
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of the Borrower or any of its Subsidiaries or is merged into or
consolidated with the Borrower or any of its Subsidiaries or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries except to the
extent included pursuant to the foregoing clause (a), (c) the net income (if
positive), of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the Borrower or any of
its Subsidiaries of such net income (i) is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary or (ii) would be subject to any taxes payable on such dividends or
distributions, but in each case only to the extent of such prohibition or taxes
and (d) any gain or loss from Asset Dispositions during such period.
 
8

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
“Consolidated Total Assets” means, as of any date of determination, all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on a Consolidated balance sheet of the Borrower
and its Subsidiaries at such date.
 
“Consolidated Total Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a Consolidated basis without
duplication, the sum of all Indebtedness of the Borrower and its Subsidiaries
other than Indebtedness [***] and (B) in the form of earn-out or similar
obligations to the extent payable solely in Qualified Equity Interests.
 
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness on such date to (b) Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such date.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.
 
“Corporate Development Costs” means all reasonable transaction fees, charges and
other amounts related to any Permitted Acquisitions (including, without
limitation, any financing fees, merger and acquisition fees, legal fees and
expenses, fees related to any regulatory review or approval process, due
diligence fees or any other fees and expenses in connection therewith), in each
case to the extent incurred (i.e., either accrued under GAAP or paid in cash)
within one (1) year of the closing of such Permitted Acquisition.  The term
“Corporate Development Costs” shall also include any of the foregoing fees,
charges and other amounts for a potential Acquisition that, had such Acquisition
been consummated, would have been a Permitted Acquisition, in each case to the
extent incurred (i.e., either accrued under GAAP or paid in cash) within one (1)
year of the earlier of the date (a) the Borrower determines to no longer pursue
such potential Acquisition or (b) termination of negotiations with respect to
such potential Acquisition.
 
“Credit Facility” means, collectively, the Revolving Credit Facility, the Term
Loan Facility, the Swingline Facility and the L/C Facility.
 
“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.
 
“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.
 
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.
 
“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
 
9

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
“Defaulting Lender” means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans, any Term
Loan, participations in L/C Obligations or participations in Swingline Loans
required to be funded by it hereunder within two Business Days of the date such
Loans or participations were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 5.15(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Lender, the Swingline
Lender and each Lender.
 
“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a)  mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests) (except as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), in whole or in part, (c)
provide for the scheduled payment of dividends in cash or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Term Loan Maturity Date; provided that if such
Equity Interests are issued pursuant to a plan agreement or similar arrangement
for the benefit of the Borrower or its Subsidiaries or by any such plan
agreement or similar arrangement to such employees, such Equity Interests shall
not constitute Disqualified Equity Interests solely because they may be required
to be repurchased by the Borrower or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or upon a termination of
employment or services.
 
10

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
 
“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.9(b)(iii)).
 
“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding seven (7) years been maintained, funded or
administered for the employees of any Credit Party or any ERISA Affiliate.
 
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to public health or the environment.
 
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.
 
“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.
 
“Equity Issuance” means (a) any issuance by the Borrower of shares of its Equity
Interests to any Person that is not a Credit Party (including, without
limitation, in connection with the exercise of options or warrants or the
conversion of any debt securities to equity) and (b) any capital contribution
from any Person that is not a Credit Party into any Credit Party or any
Subsidiary thereof.  The term “Equity Issuance” shall not include (A) any Asset
Disposition or (B) any Debt Issuance.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.
 
11

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of Section
414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.
 
“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
 
“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
 
“Excess Cash Flow” means, for the Borrower and its Subsidiaries on a
Consolidated basis, in accordance with GAAP for any Fiscal Year:
 
(a)            the sum, without duplication, of (i) Consolidated Net Income for
such Fiscal Year, (ii) an amount equal to the amount of all non-cash charges to
the extent deducted in determining Consolidated Net Income for such Fiscal Year
(including, without limitation, depreciation and amortization expense) and (iii)
decreases in Working Capital for such Fiscal Year, minus
 
(b)            the sum, without duplication, of (i) the aggregate amount of cash
(A) actually paid by the Borrower and its Subsidiaries during such Fiscal Year
on account of Capital Expenditures and Permitted Acquisitions (other than any
amounts that were committed during a prior Fiscal Year to the extent such
amounts reduced Excess Cash Flow in such prior Fiscal Year per clause (b)(i)(B)
below) and, (B) committed during such Fiscal Year to be used to make Capital
Expenditures or Permitted Acquisitions which in either case have been actually
made or consummated or for which a binding agreement exists as of the time of
determination of Excess Cash Flow for such Fiscal Year and (C) of Investments
pursuant to Section 9.3(k) made during such Fiscal Year or committed during such
Fiscal Year to be made and for which a binding agreement exists as of the time
of determination of Excess Cash Flow for Fiscal Year (in each case under this
clause (i) other than to the extent any such Capital Expenditure, Permitted
Acquisition or other Investment (x) is made or is expected to be made with the
proceeds of Indebtedness, any Equity Issuance, casualty proceeds, condemnation
proceeds or other proceeds that would not be included in Consolidated EBITDA or
(y) was committed to be made in a prior Fiscal Year and was deducted under this
clause (i) in determining Excess Cash Flow for such prior Fiscal Year), (ii) the
aggregate amount of all scheduled principal payments or repayments of
Indebtedness (other than mandatory prepayments of Loans) made by the Borrower
and its Subsidiaries during such Fiscal Year, but only to the extent that such
payments or repayments by their terms cannot be reborrowed or redrawn and do not
occur in connection with a refinancing of all or any portion of such
Indebtedness, (iii) an amount equal to the amount of all non-cash credits to the
extent included in determining Consolidated Net Income for such Fiscal Year and
(iv) increases to Working Capital for such Fiscal Year.
 
“Exchange Act” means the Securities Exchange Act of 1934.
 
“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under Section 2.12 of the Guaranty
Agreement).  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal for the reasons identified in the immediately
preceding sentence of this definition.
 
12

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 5.12(b)) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 5.11,
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes that are
attributable to such Recipient’s failure to comply with Section 5.11(g) and (d)
any United States federal withholding Taxes imposed under FATCA.
 
“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1(a).
 
“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of the Term Loan made by
such Lender then outstanding, or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
 
“FDIC” means the Federal Deposit Insurance Corporation.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the average of the
quotation for such day on such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by the
Administrative Agent.  Notwithstanding the foregoing, if the Federal Funds Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
 
“Fee Letters” means the Joint Fee Letter together with the Wells Fargo Fee
Letter.
 
13

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
“First Tier Foreign Subsidiary” means any Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code
and the Equity Interests of which are owned directly by (a) any Credit Party or
(b) any Foreign Subsidiary that is a direct Subsidiary of a Credit Party and is
disregarded for United States federal income tax purposes.
 
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31.
 
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit, other than such L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Revolving Credit Commitment
Percentage of outstanding Swingline Loans other than Swingline Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.
 
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation or (e) for the purpose of assuming in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (whether in
whole or in part); provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
 
14

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
“Guaranty Agreement” means the unconditional guaranty agreement of even date
herewith executed by the Borrower and the Subsidiary Guarantors in favor of the
Administrative Agent, for the ratable benefit and the Secured Parties, which
shall be in form and substance acceptable to the Administrative Agent.
 
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to public health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed by a Governmental Authority to constitute a nuisance or a trespass
which pose a health or safety hazard to Persons or neighboring properties, or
(f) which contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.
 
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.
 
“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party permitted under Article IX, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent or (b) at the time it (or its Affiliate) becomes a Lender
or the Administrative Agent (including on the Closing Date), is a party to a
Hedge Agreement with a Credit Party, in each case in its capacity as a party to
such Hedge Agreement.
 
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).
 
15

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
“Immaterial Subsidiary” means any direct or indirect Subsidiary of any Credit
Party that (a) is designated in writing by the Borrower to the Administrative
Agent and (b) together with all other Immaterial Subsidiaries, accounts for not
more than (i) five percent (5%) of the Consolidated Total Assets or (ii) two and
one-half percent (2.5%) of the Consolidated EBITDA, in each case, as of the last
day of the most recently completed fiscal quarter for which financial statements
have been received; provided that in no event shall an Immaterial Subsidiary
have a Subsidiary that is not an Immaterial Subsidiary.
 
“Increased Amount Date” has the meaning assigned thereto in Section 5.13(a).
 
“Incremental Lender” has the meaning assigned thereto in Section 5.13(a).
 
“Incremental Loan Commitments” has the meaning assigned thereto in Section
5.13(a)(ii).
 
“Incremental Loans” has the meaning assigned thereto in Section 5.13(a)(ii).
 
“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 5.13(a)(ii).
 
“Incremental Revolving Credit Increase” has the meaning assigned thereto in
Section 5.13(a)(ii).
 
“Incremental Term Loan” has the meaning assigned thereto in Section 5.13(a)(i).
 
“Incremental Term Loan Commitment” has the meaning assigned thereto in Section
5.13(a)(i).
 
“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:
 
(a)             all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;
 
(b)             all obligations to pay the deferred purchase price of property
or services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements), except trade payables
arising in the ordinary course of business not more than ninety (90) days past
due, or that are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of such Person;
 
(c)             the Attributable Indebtedness of such Person with respect to
such Person’s Capital Lease Obligations and Synthetic Leases (regardless of
whether accounted for as indebtedness under GAAP);
 
(d)             all obligations of such Person under conditional sale or other
title retention agreements relating to property purchased by such Person to the
extent of the value of such property (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business);
 
(e)             all Indebtedness of any other Person secured by a Lien on any
asset owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements except trade
payables arising in the ordinary course of business), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;
 
16

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(f)              all obligations, contingent or otherwise, of any such Person
relative to the face amount of letters of credit, whether or not drawn,
including, without limitation, any Reimbursement Obligation, and banker’s
acceptances issued for the account of any such Person;
 
(g)             all obligations of any such Person in respect of Disqualified
Equity Interests;
 
(h)             all net obligations of such Person under any Hedge Agreements;
and
 
(i)               all Guarantees of any such Person with respect to any of the
foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
 
“Initial Term Loan” means the term loan made, or to be made, to the Borrower by
the Term Loan Lenders pursuant to Section 4.1.
 
“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award to the
extent payable by reason of theft, loss, physical destruction or damage, taking
or similar event with respect to any of their respective Property.
 
“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1), two (2), three (3), or six (6)
months thereafter, in each case as selected by the Borrower in its Notice of
Borrowing or Notice of Conversion/Continuation and subject to availability;
provided that:
 
(a)             the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;
 
(b)             if any Interest Period would otherwise expire on a day that is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided that if any Interest Period with respect to a LIBOR Rate
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;
 
(c)             any Interest Period with respect to a LIBOR Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the relevant calendar
month at the end of such Interest Period;
 
(d)             no Interest Period shall extend beyond the Revolving Credit
Maturity Date or the Term Loan Maturity Date, as applicable, and Interest
Periods shall be selected by the Borrower so as to permit the Borrower to make
the quarterly principal installment payments pursuant to Section 4.3 without
payment of any amounts pursuant to Section 5.9; and
 
17

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(e)             there shall be no more than ten (10) Interest Periods in effect
at any time.
 
“Investment Company Act” means the Investment Company Act of 1940 (15 U.S.C. §
80(a)(1), et seq.).
 
“Investments” has the meaning assigned thereto in Section 9.3.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
 
“Issuing Lender” means Wells Fargo, in its capacity as the issuing lender
hereunder and any successor thereto appointed pursuant to Section 11.6.
 
“Joint Fee Letter” means the separate fee letter agreement dated March 22,
2015 among the Borrower, Wells Fargo, Bank of America, N.A., JPMorgan Chase
Bank, N.A. and the Arrangers.
 
“L/C Commitment” means, the obligation of the Issuing Lender to issue Letters of
Credit for the account of the Borrower or one or more of its Subsidiaries from
time to time in an aggregate amount equal to the L/C Sublimit.
 
“L/C Facility” means the letter of credit facility established pursuant to
Article III.
 
“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
 
“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the Issuing Lender.
 
“L/C Sublimit” means the lesser of (a) One Million Dollars ($1,000,000) and (b)
the Revolving Credit Commitment.
 
“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption or pursuant to Section 5.13,
other than any Person that ceases to be a party hereto as a Lender pursuant to
an Assignment and Assumption.  Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
 
“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 5.13.
 
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.
 
“Letter of Credit Application” means an application, in the form specified by
the Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.
 
18

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit.
 
“LIBOR” means,
 
(a)      for any interest rate calculation with respect to a LIBOR Rate Loan,
the rate of interest per annum determined on the basis of the rate for deposits
in Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any applicable successor page) at approximately
11:00 a.m. (London time) two (2) London Banking Days prior to the first day of
the applicable Interest Period.  If, for any reason, such rate does not appear
on Reuters Screen LIBOR01 Page (or any applicable successor page), then “LIBOR”
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period, and
 
(b)      for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) which appears on the Reuters Screen LIBOR01
Page (or any applicable successor page) at approximately 11:00 a.m. (London
time) on such date of determination, or, if such date is not a Business Day,
then the immediately preceding Business Day.  If, for any reason, such rate does
not appear on Reuters Screen LIBOR01 Page (or any applicable successor page)
then “LIBOR” for such Base Rate Loan shall be determined by the Administrative
Agent to be the arithmetic average of the rate per annum at which deposits in
Dollars would be offered by first class banks in the London interbank market to
the Administrative Agent at approximately 11:00 a.m. (London time) on such date
of determination for a period equal to one month commencing on such date of
determination.
 
Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.
 
“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:
 
LIBOR Rate =
LIBOR
 
1.00-Eurodollar Reserve Percentage



Notwithstanding the foregoing, if the LIBOR Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.


“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).
 
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset.  For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease Obligation or other title retention agreement relating to such
asset.
 
19

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
“Liquidity” means, as of any date of determination the sum of (a) the
Unrestricted cash and Cash Equivalents of the Credit Parties as of such date
plus (b) the unused and available amount of the Revolving Credit Commitments as
of such date.
 
“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Guaranty Agreement, the Joint
Fee Letter, the Wells Fee Letter and each other document, instrument,
certificate and agreement executed and delivered by the Credit Parties or any of
their respective Subsidiaries in favor of or provided to the Administrative
Agent or any Secured Party in connection with this Agreement or otherwise
referred to herein or contemplated hereby (excluding any Secured Hedge Agreement
and any Secured Cash Management Agreement).
 
“Loans” means the collective reference to the Revolving Credit Loans, the Term
Loan and the Swingline Loans, and “Loan” means any of such Loans.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
 
“Material Adverse Effect” means, (a) a material adverse effect on the
operations, business, assets, properties, liabilities (actual or contingent) or
condition (financial or otherwise) of the Borrower and its Subsidiaries, taken
as a whole, (b) a material impairment of the ability of any of the Borrower or
its Subsidiaries to perform its respective obligations under the Loan Documents
to which it is a party, (c) a material impairment of the rights and remedies of
the Administrative Agent or any Lender under any Loan Document or (d) a material
impairment of the legality, validity, binding effect or enforceability against
any Credit Party of any Loan Document to which it is a party.
 
“Material Contract” means (a) any contract or agreement, written or oral, of any
Credit Party or any of its Subsidiaries involving monetary liability of or to
any such Person in an amount in excess of $10,000,000 per annum or (b) any other
contract or agreement, written or oral, of any Credit Party or any of its
Subsidiaries, the breach, non‑performance, cancellation or failure to renew of
which could reasonably be expected to have a Material Adverse Effect.
 
“Material Real Property” means (a) the fee-owned real property at 1990 East
Grand Avenue, El Segundo, California 90245 and (b) any (i) real property (and
any improvements thereon) owned by a Credit Party in fee simple with a fair
market value of $5,000,000 or greater and (ii) leasehold real property (and any
improvements thereon) of a Credit Party with annual rentals payable under the
applicable lease of $500,000 or greater.
 
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the sum of (i) the Fronting Exposure of the Issuing Lender with respect
to Letters of Credit issued and outstanding at such time and (ii) the Fronting
Exposure of the Swingline Lender with respect to all Swingline Loans outstanding
at such time and (b) otherwise, an amount determined by the Administrative Agent
and the Issuing Lender in their sole discretion.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Mortgages” means the collective reference to each mortgage, deed of trust or
other real property security document, encumbering any real property now or
hereafter owned by any Credit Party, in each case, in form and substance
reasonably satisfactory to the Administrative Agent and executed by such Credit
Party in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, as any such document may be amended, restated, supplemented or
otherwise modified from time to time.
 
20

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is making,
or is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding seven (7) years.
 
“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or any of its Subsidiaries therefrom (including any cash, Cash
Equivalents, deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, as and when received) less the sum of (i) in the case
of an Asset Disposition, all income taxes and other taxes assessed by, or
reasonably estimated to be payable to, a Governmental Authority as a result of
such transaction (provided that if such estimated taxes exceed the amount of
actual taxes required to be paid in cash in respect of such Asset Disposition,
the amount of such excess shall constitute Net Cash Proceeds), (ii) all
reasonable and customary out-of-pocket fees and expenses incurred in connection
with such transaction or event, including, without limitation, reasonable and
customary out-of-pocket legal fees and expenses incurred in connection therewith
and (iii) the principal amount of, premium, if any, and interest on any
Indebtedness secured by a Lien on the asset (or a portion thereof) disposed of,
which Indebtedness is required to be repaid in connection with such transaction
or event, and (b) with respect to any offering of equity securities or Debt
Issuance, the gross cash proceeds received by any Credit Party or any of its
Subsidiaries therefrom less all reasonable and customary out-of-pocket legal,
underwriting and other fees and expenses incurred in connection therewith.
 
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.2
and (b) has been approved by the Required Lenders.
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.
 
“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Term Loan Notes.
 
“Notice of Account Designation” has the meaning assigned thereto in Section
2.3(b).
 
“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).
 
“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
5.2.
 
“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).
 
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties and each of their
respective Subsidiaries to the Lenders, the Issuing Lender or the Administrative
Agent, in each case under any Loan Document, with respect to any Loan or Letter
of Credit of every kind, nature and description, direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note and including interest
and fees that accrue after the commencement by or against any Credit Party or
any Subsidiary thereof of any proceeding under any Debtor Relief Laws, naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.
 
21

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Officer’s Compliance Certificate” means a certificate of the chief executive
officer, the chief financial officer or the treasurer of the Borrower
substantially in the form attached as Exhibit F.
 
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a capital lease.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12).
 
“Participant” has the meaning assigned thereto in Section 12.9(d).
 
“Participant Register” has the meaning assigned thereto in Section 12.9(d).
 
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
 
“Pension Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA, other than a Multiemployer Plan, which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code and which (a) is
maintained, funded or administered for the employees of any Credit Party or any
ERISA Affiliate or (b) has at any time within the preceding seven (7) years been
maintained, funded or administered for the employees of any Credit Party or any
ERISA Affiliate.
 
“Permitted Acquisition” means any Acquisition that meets all of the following
requirements:
 
(a)      no less than ten (10) Business Days prior to the proposed closing date
of such Acquisition (or such shorter period as may be agreed to by the
Administrative Agent), the Borrower shall have delivered written notice of such
Acquisition to the Administrative Agent and the Lenders, which notice shall
include the proposed closing date of such Acquisition (it being agreed that such
Acquisition may close after such date so long as the Borrower promptly notifies
the Administrative Agent of such new closing date);
 
(b)     the Borrower shall have certified on or before the closing date of such
Acquisition, in writing and in a form reasonably acceptable to the
Administrative Agent, that such Acquisition has been approved in writing by the
board of directors (or equivalent) and, if necessary, the shareholders (or
equivalent) of the Person to be acquired;
 
22

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.


(c)              the Person or business to be acquired shall be in a line of
business permitted pursuant to Section 9.11 or in the case of an Acquisition of
assets, the assets acquired are useful in the business of the Borrower or its
Subsidiaries as conducted in accordance with Section 9.11;
 
(d)              if such Acquisition is a merger or consolidation, the Borrower
or a Subsidiary Guarantor shall be the surviving Person and no Change in Control
shall have been effected thereby;
 
(e)               no later than five (5) Business Days prior to the proposed
closing date of such Acquisition, the Borrower shall have delivered to the
Administrative Agent an Officer’s Compliance Certificate for the most recent
fiscal quarter end preceding such Acquisition for which financial statements are
available demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, (i) that the Borrower is in compliance on a Pro Forma
Basis (as of the date of the Acquisition and after giving effect thereto and any
Indebtedness incurred in connection therewith) with each covenant contained in
Section 9.14 and (ii) that the Consolidated Total Leverage Ratio calculated on a
Pro Forma Basis (as of the proposed closing date of the Acquisition and after
giving effect thereto and any Indebtedness incurred in connection therewith)
shall be at least 0.50 to 1.00 below the then applicable ratio set forth in
Section 9.14(a); provided that if the required Consolidated Total Leverage Ratio
under Section 9.14(a) is 3.00 to 1.00 or less at such time, then the
Consolidated Total Leverage Ratio calculated on a Pro Forma Basis (as of the
proposed closing date of the Acquisition and after giving effect thereto and any
Indebtedness incurred in connection therewith) shall be at least 0.25 to 1.00
below the then applicable ratio set forth in Section 9.14(a);
 
(f)                no later than five (5) Business Days prior to the proposed
closing date of such Acquisition (or such shorter period as may be agreed by the
Administrative Agent in its sole discretion) the Borrower, to the extent
requested by the Administrative Agent, (i) shall have delivered to the
Administrative Agent copies of the then-current drafts of the Permitted
Acquisition Documents, which shall be in form and substance reasonably
satisfactory to the Administrative Agent, and (ii) shall have delivered to, or
made available for inspection by, the Administrative Agent substantially
complete Permitted Acquisition Diligence Information, which shall be in form and
substance reasonably satisfactory to the Administrative Agent and at least two
(2) Business Days before the closing date of such Acquisition (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
final Permitted Acquisition Documents;
 
(g)               no Default or Event of Default shall have occurred and be
continuing both before and after giving effect to such Acquisition and any
Indebtedness incurred in connection therewith;
 
(h)              after giving effect to the Acquisition and any Indebtedness
incurred in connection therewith, the Borrower shall have, at least $20,000,000
of Liquidity; and
 
(i)                the Borrower shall have (i) delivered to the Administrative
Agent a certificate of a Responsible Officer certifying that all of the
requirements set forth above have been satisfied or will be satisfied on or
prior to the consummation of such purchase or other Acquisition and (ii)
provided such other documents and other information as may be reasonably
requested by the Administrative Agent or the Required Lenders (through the
Administrative Agent) in connection with such purchase or other Acquisition.
 
“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price, including, but not limited to, any assumed debt, earn-outs (valued at the
maximum amount payable thereunder), deferred payments, or Equity Interests of
the Borrower, to be paid on a singular basis in connection with any applicable
Permitted Acquisition as set forth in the applicable Permitted Acquisition
Documents executed by the Borrower or any of its Subsidiaries in order to
consummate the applicable Permitted Acquisition.
 
23

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
“Permitted Acquisition Diligence Information” means with respect to any
Acquisition, to the extent applicable, all material financial information, all
material contracts, all material customer lists, all material supply agreements,
and all other material information, in each case, reasonably requested to be
delivered to the Administrative Agent in connection with such Acquisition
(except to the extent that any such information is (a) subject to any
confidentiality agreement, (b) classified or (c) subject to any attorney-client
privilege).
 
“Permitted Acquisition Documents” means with respect to any Acquisition, final
copies or substantially final drafts if not executed at the required time of
delivery of the purchase agreement, sale agreement, merger agreement or other
agreement evidencing such Acquisition, including, without limitation, all legal
opinions and each other document executed, delivered, contemplated by or
prepared in connection therewith and any amendment, modification or supplement
to any of the foregoing.
 
“Permitted Liens” means the Liens permitted pursuant to Section 9.2.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.
 
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
 
“Pro Forma Basis” means, for purposes of calculating any applicable financial
ratio or component thereof hereunder, in each case for any period during which
one or more Specified Transactions occurs, that such Specified Transaction (and
all other Specified Transactions that have been consummated during the
applicable period) shall be deemed to have occurred as of the first day of the
applicable period of measurement and:
 
(a)               all income statement and cash flow statement items (whether
positive or negative) attributable to the Property or Person disposed of in a
Specified Disposition shall be excluded and all income statement and cash flow
statement items (whether positive or negative) attributable to the Property or
Person acquired in a Permitted Acquisition shall be included; provided that such
income statement and cash flow statement items to be included are reflected in
financial statements or other financial data reasonably acceptable to the
Administrative Agent and based upon reasonable assumptions and calculations
which are expected to have a continuous impact; provided further that interest
expense of such Person or Property attributable to (i) interest on any
Indebtedness, for which pro forma effect is being given as provided herein,
bearing floating interest rates shall be computed on a pro forma basis utilizing
the rate which is or would be in effect with respect to such Indebtedness as at
the relevant date of determination as if such rate had been actually in effect
during the period for which pro forma effect is being given taking into account
any interest Hedge Agreements applicable to such Indebtedness, (ii) any Capital
Lease Obligation shall be deemed to accrue at an interest rate reasonably
determined by a Responsible Officer of the Borrower to be the rate of interest
implicit in such Capital Lease Obligation in accordance with GAAP and (iii)
interest on any Indebtedness that may optionally be determined at an interest
rate based upon a factor of a prime or similar rate, a eurocurrency interbank
offered rate, or other rate, shall be determined to have been based upon the
rate actually chosen, or if none, then based upon such optional rate chosen as
the Borrower may designate; and
 
24

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(b)              non-recurring costs, extraordinary expenses and other pro forma
adjustments (including anticipated cost savings and other cost synergies (but
excluding applicable PSI Systems Transaction Costs and Corporate Development
Costs) attributable to such Specified Transaction may be included as an add-back
to Consolidated EBITDA to the extent that such costs, expenses or adjustments
(i) are reasonably expected to be realized within twelve (12) months of such
Specified Transaction (or, in the case of the PSI Systems Acquisition, during
the Fiscal Year ending December 31, 2016) as set forth in reasonable detail on a
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent, (ii) are calculated on a basis consistent with GAAP and
are, in each case, reasonably identifiable, factually supportable, and expected
to have a continuing impact on the operations of the Borrower and its
Subsidiaries, and (iii) do not exceed (A) in all cases other than the PSI
Systems Acquisition, five percent (5%) of Consolidated EBITDA (determined
without giving effect to this clause (b)) in the aggregate (exclusive of the
amounts permitted by clause (B) below) and (B) in the case of the PSI Systems
Acquisition, [***]; provided further that the foregoing costs, expenses,
adjustments, cost savings and other synergies shall be without duplication of
any costs, expenses or adjustments that are already included in the calculation
of Consolidated EBITDA or clause (a) above.
 
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.
 
“PSI Parent” means Newell Rubbermaid Inc., a Delaware corporation.
 
“PSI Systems” means PSI Systems, Inc., a California corporation.
 
“PSI Systems Acquisition” means the Acquisition by the Borrower of PSI Systems
pursuant to the terms of the PSI Systems Acquisition Agreement.
 
“PSI Systems Acquisition Agreement” means the Stock Purchase Agreement, dated as
of March 22, 2015, among PSI Systems, Seller, as seller, and Borrower, as buyer.
 
“PSI Systems Acquisition Agreement Related Documents” means, collectively, (a)
the PSI Systems Acquisition Agreement, (b) the “Ancillary Documents” (as defined
in the PSI Systems Acquisition Agreement) and (c) all other material documents
entered into by any Credit Party in connection with the PSI Systems Acquisition.
 
“PSI Systems Transaction” means, collectively, (a) the initial Extensions of
Credit, (b) the PSI Systems Acquisition and (c) the payment of the PSI Systems
Transaction Costs incurred in connection with the foregoing.
 
“PSI Systems Transaction Costs” means all reasonable transaction fees, charges
and other amounts related to the PSI Systems Transaction (including, without
limitation, any financing fees, merger and acquisition fees, legal fees and
expenses, fees related to any regulatory review or approval process, due
diligence fees or any other fees and expenses in connection therewith).
 
“Public Lenders” has the meaning assigned thereto in Section 8.2.
 
25

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
[***]
 
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
 
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Lender, as applicable.
 
“Register” has the meaning assigned thereto in Section 12.9(c).
 
“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
 
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders; provided, that if there are at least two (2) but not more than three
(3) Non-Defaulting Lenders at such time, then Required Lenders must include at
least two (2) such Non-Defaulting Lenders.  The Total Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.
 
“Required Revolving Credit Lenders” means, at any time, Revolving Credit Lenders
representing more than fifty percent (50%) of the sum of the aggregate amount of
the unused Revolving Credit Commitments and Revolving Credit Exposures of all
Revolving Credit Lenders; provided, that if there are at least two (2) but no
more than three (3) Revolving Credit Lenders that are Non-Defaulting Lenders
then Required Revolving Credit Lenders must include at least two (2) such
Revolving Credit Lenders that are Non-Defaulting Lenders.  The Revolving Credit
Commitment of, and the Revolving Credit Exposure of, any Defaulting Lender shall
be disregarded in determining Required Revolving Credit Lenders at any time.
 
“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, vice president, secretary or assistant
secretary, controller, treasurer or assistant treasurer of such Person or any
other officer of such Person designated in writing by the Borrower and
reasonably acceptable to the Administrative Agent.  Any document delivered
hereunder or under any other Loan Document that is signed by a Responsible
Officer of a Person shall be conclusively presumed to have been authorized by
all necessary corporate, limited liability company, partnership and/or other
action on the part of such Person and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Person.
 
“Restricted Payment” has the meaning assigned thereto in Section 9.6.
 
“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Section 5.13) and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including, without limitation, Section 5.13).  The aggregate
Revolving Credit Commitment of all the Revolving Credit Lenders on the Closing
Date shall be $82,500,000.  The initial Revolving Credit Commitment of each
Revolving Credit Lender is set forth opposite the name of such Lender on
Schedule 1.1(b).
 
26

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment.  If the Revolving Credit
Commitments have terminated or expired, the Revolving Credit Commitment
Percentages shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments.  The initial Revolving
Credit Commitment Percentage of each Revolving Credit Lender is set forth
opposite the name of such Lender on Schedule 1.1(b).
 
“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.
 
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 5.13).
 
“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.
 
“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.
 
“Revolving Credit Maturity Date” means the earliest to occur of (a) November 18,
2020, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrower pursuant to Section 2.5, and (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 10.2(a).
 
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.
 
“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.
 
“Revolving Extensions of Credit” means (a) any Revolving Credit Loan then
outstanding, (b) any Letter of Credit then outstanding or (c) any Swingline Loan
then outstanding.
 
“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial and any successor thereto.
 
27

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.
 
“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including, without limitation, Cuba,
Iran, North Korea, Sudan and Syria).
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party and any Cash Management Bank.
 
“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party and any Hedge Bank.
 
“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement (other than an Excluded Swap Obligation) and
(ii) any Secured Cash Management Agreement.
 
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lender, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 11.5, any other holder from time to time of any of any Secured
Obligations and, in each case, their respective successors and permitted
assigns.
 
“Securities Act” means the Securities Act of 1933 (15 U.S.C. § 77 et seq.).
 
“Security Documents” means the collective reference to the Collateral Agreement,
the Mortgages, and each other agreement or writing pursuant to which any Credit
Party pledges or grants a security interest in any Property or assets securing
the Secured Obligations.
 
“Seller” means Newell Rubbermaid US Finance Co., a wholly-owned indirect
subsidiary of Newell Rubbermaid, Inc., a Delaware corporation.
 
“ShipStation Acquisition” means the acquisition by the Borrower of 100% of the
outstanding equity of Auctane LLC, a Texas limited liability company (d/b/a
ShipStation) on June 10, 2014.
 
“ShipWorks Acquisition” means the acquisition by the Borrower of 100% of the
outstanding equity of Interapptive, Inc., a Missouri corporation (d/b/a
ShipWorks) on August 29, 2014.
 
28

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
 
“Specified Acquisition Agreement Representations” means the representations made
by the Seller, PSI Systems or their respective Subsidiaries or Affiliates or
with respect to PSI Systems in the PSI Systems Acquisition Agreement as are
material to the interests of the Lenders, but only to the extent that the
Borrower or its Affiliates have the right to terminate its or their obligations
under the PSI Systems Acquisition Agreement or otherwise decline to close the
PSI Systems Acquisition as a result of a breach, or inaccuracy, of such
representations (in each case, determined without regard to any notice
requirement).
 
“Specified Disposition” means any Asset Disposition having gross sales proceeds
in excess of $5,000,000.
 
“Specified Permitted Acquisition” means any Permitted Acquisition for which the
Permitted Acquisition Consideration paid by the Borrower or any of its
Subsidiaries is in excess of $5,000,000.
 
“Specified Representations” means the representations and warranties of the
Credit Parties set forth in Sections 7.1(a), 7.3, 7.4(a) (solely with respect to
violation of Applicable Laws) and (b)), 7.4(c) (solely with respect to the PSI
Systems Acquisition Agreement Related Documents), 7.4(e) (solely with respect to
consents under the organizational documents of any Credit Party, the PSI Systems
Acquisition Agreement Related Documents or Applicable Law (in each case as they
relate to the authorization, execution, delivery and performance of the Loan
Documents)), 7.10, 7.11, 7.12, 7.17, 7.20, and 7.22.
 
“Specified Transactions” means (a) any Specified Disposition, (b) any Specified
Permitted Acquisition and (c) the PSI Systems Transactions.
 
“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrower or any of its Subsidiaries that is subordinated in
right and time of payment to the Obligations on terms and conditions
satisfactory to the Administrative Agent.
 
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency).  Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.
 
“Subsidiary Guarantors” means, collectively, all direct and indirect
Subsidiaries of the Borrower (other than any Immaterial Subsidiaries or Foreign
Subsidiaries to the extent that and for so long as the guaranty of such Foreign
Subsidiary would have material adverse tax consequences for the Borrower or any
other Credit Party or result in a violation of Applicable Laws) in existence on
the Closing Date or which become a party to the Guaranty Agreement pursuant to
Section 8.14.
 
29

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
 
“Swingline Commitment” means the lesser of (a) $5,000,000 and (b) the Revolving
Credit Commitment.
 
“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.
 
“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.
 
“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.
 
“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.
 
“Swingline Participation Amount” has the meaning assigned thereto in Section
2.2(b)(iii).
 
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Term Loan Commitment” means (a) as to any Term Loan Lender, the obligation of
such Term Loan Lender to make a portion of the Initial Term Loan and/or
Incremental Term Loans, as applicable, to the account of the Borrower hereunder
on the Closing Date in an aggregate principal amount not to exceed the amount
set forth opposite such Lender’s name on Schedule 1.1(b) (in the case of the
Initial Term Loan) or the applicable borrowing date (in the case of any
Incremental Term Loan), as such amount may be increased, reduced or otherwise
modified at any time or from time to time pursuant to the terms hereof and (b)
as to all Term Loan Lenders, the aggregate commitment of all Term Loan Lenders
to make such Term Loans.  The aggregate Term Loan Commitment with respect to the
Initial Term Loan of all Term Loan Lenders on the Closing Date shall be
$82,500,000.  The Term Loan Commitment of each Term Loan Lender as of the
Closing Date is set forth opposite the name of such Term Loan Lender on Schedule
1.1(b) with respect to the Initial Term Loan.
 
“Term Loan Facility” means the term loan facility established pursuant to
Article IV (including any new term loan facility established pursuant to Section
5.13).
 
“Term Loan Lender” means any Lender with a Term Loan Commitment and/or
outstanding Term Loans.
 
“Term Loan Maturity Date” means the first to occur of (a) November 18, 2020, and
(b) the date of acceleration of the Term Loans pursuant to Section 10.2(a).
 
30

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the Term Loans made by such Term Loan
Lender, substantially in the form attached as Exhibit A-3, and any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.
 
“Term Loan Percentage” means, with respect to any Term Loan Lender at any time,
the percentage of the total outstanding principal balance of the Term Loans
represented by the outstanding principal balance of such Term Loan Lender’s Term
Loans.  The Term Loan Percentage of each Term Loan Lender as of the Closing Date
is set forth opposite the name of such Lender on Schedule 1.1(b).
 
“Term Loans” means the Initial Term Loans and, if applicable, the Incremental
Term Loans and “Term Loan” means any of such Term Loans.
 
“Termination Event” means the occurrence of any of the following: (a) a
“Reportable Event” described in Section 4043 of ERISA for which the thirty (30)
day notice requirement has not been waived by the PBGC, or (b) the withdrawal of
any Credit Party or any ERISA Affiliate from a Pension Plan during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA, or (c) the termination of a Pension Plan, the filing
of a notice of intent to terminate a Pension Plan or the treatment of a Pension
Plan amendment as a termination, under Section 4041 of ERISA, if the plan assets
are not sufficient to pay all plan liabilities, or (d) the institution of
proceedings to terminate, or the appointment of a trustee with respect to, any
Pension Plan by the PBGC, or (e) any other event or condition which would
constitute grounds under Section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan, or (f) the imposition
of a Lien pursuant to Section 430(k) of the Code or Section 303 of ERISA, or (g)
the determination that any Pension Plan or Multiemployer Plan is considered an
at-risk plan or plan in endangered or critical status with the meaning of
Sections 430, 431 or 432 of the Code or Sections 303, 304 or 305 of ERISA or (h)
the partial or complete withdrawal of any Credit Party or any ERISA Affiliate
from a Multiemployer Plan if withdrawal liability is asserted by such plan, or
(i) any event or condition which results in the reorganization or insolvency of
a Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (j) any event or
condition which results in the termination of a Multiemployer Plan under Section
4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA, or (k) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Credit Party or any ERISA
Affiliate.
 
“Threshold Amount” means $7,500,000.
 
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loans of such Lender
at such time.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
 
“United States” or “U.S.” means the United States of America.
 
“Unrestricted” means, when referring to cash and Cash Equivalents of any Person,
that such cash and Cash Equivalents (a) do not appear, or would not be required
to appear, as “restricted” on the financial statements of such Person and its
Subsidiaries (unless related to the Loan Documents or the Liens created
thereunder), (b) are not subject to a Lien in favor of any Person other than the
Administrative Agent under the Loan Documents or (c) are not otherwise
unavailable to such Person or its Subsidiaries.
 
31

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning assigned thereto in Section
5.11(g).
 
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
 
“Wells Fee Letter” means the separate fee letter dated March 22, 2015 by and
among the Borrower, Wells Fargo and Wells Fargo Securities, LLC.
 
“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Borrower and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by Applicable Law to be
owned by a Person other than the Borrower and/or one or more of its Wholly-Owned
Subsidiaries).
 
“Withholding Agent” means the Borrower and the Administrative Agent.
 
“Working Capital” means, for the Borrower and its Subsidiaries on a Consolidated
basis and calculated in accordance with GAAP, as of any date of determination,
the excess of (a) current assets (other than cash and cash equivalents and taxes
and deferred taxes) over (b) current liabilities, excluding, without
duplication, (i) the current portion of any long-term Indebtedness, (ii)
outstanding Revolving Credit Loans and Swingline Loans, (iii) the current
portion of current taxes and deferred income taxes and (iv) the current portion
of accrued Consolidated Interest Expense.
 
SECTION 1.2              Other Definitions and Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form and (j) in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including”.
 
SECTION 1.3              Accounting Terms.
 
(a)         All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, applied
on a consistent basis, as in effect from time to time and in a manner consistent
with that used in preparing the audited financial statements required by Section
8.1(a), except as otherwise specifically prescribed herein.  Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.
 
32

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(b)              If at any time any change in GAAP would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
 
SECTION 1.4              UCC Terms.  Terms defined in the UCC in effect on the
Closing Date and not otherwise defined herein shall, unless the context
otherwise indicates, have the meanings provided by those definitions.  Subject
to the foregoing, the term “UCC” refers, as of any date of determination, to the
UCC then in effect.
 
SECTION 1.5              Rounding.  Any financial ratios required to be
maintained pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
 
SECTION 1.6             References to Agreement and Laws.  Unless otherwise
expressly provided herein, (a) any definition or reference to formation
documents, governing documents, agreements (including the Loan Documents) and
other contractual documents or instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) any definition or reference to any Applicable Law,
including, without limitation, Anti-Corruption Laws, the Bankruptcy Code, the
Code, the Commodity Exchange Act, ERISA, the Exchange Act, the PATRIOT Act, the
Securities Act, the UCC, the Investment Company Act, the Interstate Commerce
Act, the Trading with the Enemy Act of the United States or any of the foreign
assets control regulations of the United States Treasury Department, shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.
 
SECTION 1.7              Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Pacific time (daylight
or standard, as applicable).
 
SECTION 1.8              Letter of Credit Amounts.  Unless otherwise specified,
all references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Application and as such amount
may be reduced by (a) any permanent reduction of such Letter of Credit or (b)
any amount which is drawn, reimbursed and no longer available under such Letter
of Credit).
 
33

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
SECTION 1.9              Guarantees/Earn-Outs.  Unless otherwise specified, (a)
the amount of any Guarantee shall be the lesser of the principal amount of the
obligations guaranteed and still outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guarantee and (b) the amount of any earn-out or similar
obligation shall be the amount of such obligation as reflected on the balance
sheet of such Person in accordance with GAAP.
 
SECTION 1.10           Covenant Compliance Generally.  For purposes of
determining compliance under Sections 9.1, 9.2, 9.3, 9.5 and 9.6, any amount in
a currency other than Dollars will be converted to Dollars in a manner
consistent with that used in calculating Consolidated Net Income in the most
recent annual financial statements of the Borrower and its Subsidiaries
delivered pursuant to Section 8.1(a).  Notwithstanding the foregoing, for
purposes of determining compliance with Sections 9.1, 9.2 and 9.3, with respect
to any amount of Indebtedness or Investment in a currency other than Dollars, no
breach of any basket contained in such sections shall be deemed to have occurred
solely as a result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that for the avoidance of
doubt, the foregoing provisions of this Section 1.10 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.
 
ARTICLE II
 
REVOLVING CREDIT FACILITY
 
SECTION 2.1              Revolving Credit Loans.  Subject to the terms and
conditions of this Agreement and the other Loan Documents, and in reliance upon
the representations and warranties set forth in this Agreement and the other
Loan Documents, each Revolving Credit Lender severally agrees to make Revolving
Credit Loans to the Borrower from time to time from the Closing Date to, but not
including, the Revolving Credit Maturity Date as requested by the Borrower in
accordance with the terms of Section 2.3; provided, that (a) the Revolving
Credit Outstandings shall not exceed the Revolving Credit Commitment and (b) the
Revolving Credit Exposure of any Revolving Credit Lender shall not at any time
exceed such Revolving Credit Lender’s Revolving Credit Commitment.  Each
Revolving Credit Loan by a Revolving Credit Lender shall be in a principal
amount equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the aggregate principal amount of Revolving Credit Loans requested
on such occasion.  Subject to the terms and conditions hereof, the Borrower may
borrow, repay and reborrow Revolving Credit Loans hereunder until the Revolving
Credit Maturity Date.
 
SECTION 2.2              Swingline Loans.
 
(a)                 Availability.  Subject to the terms and conditions of this
Agreement and the other Loan Documents, including, without limitation, Section
6.2(d) of this Agreement, and in reliance upon the representations and
warranties set forth in this Agreement and the other Loan Documents, the
Swingline Lender may, in its sole discretion, make Swingline Loans to the
Borrower from time to time from the Closing Date to, but not including, the
Revolving Credit Maturity Date; provided, that (i) after giving effect to any
amount requested, the Revolving Credit Outstandings shall not exceed the
Revolving Credit Commitment and (ii) the aggregate principal amount of all
outstanding Swingline Loans (after giving effect to any amount requested) shall
not exceed the Swingline Commitment.
 
34

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.


(b)        Refunding.
 
(i)                    The Swingline Lender, at any time and from time to time
in its sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), by written
notice given no later than 9:00 a.m. on any Business Day request each Revolving
Credit Lender to make, and each Revolving Credit Lender hereby agrees to make, a
Revolving Credit Loan as a Base Rate Loan in an amount equal to such Revolving
Credit Lender’s Revolving Credit Commitment Percentage of the aggregate amount
of the Swingline Loans outstanding on the date of such notice, to repay the
Swingline Lender.  Each Revolving Credit Lender shall make the amount of such
Revolving Credit Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 11:00 a.m.
on the day specified in such notice.  The proceeds of such Revolving Credit
Loans shall be immediately made available by the Administrative Agent to the
Swingline Lender for application by the Swingline Lender to the repayment of the
Swingline Loans.  No Revolving Credit Lender’s obligation to fund its respective
Revolving Credit Commitment Percentage of a Swingline Loan shall be affected by
any other Revolving Credit Lender’s failure to fund its Revolving Credit
Commitment Percentage of a Swingline Loan, nor shall any Revolving Credit
Lender’s Revolving Credit Commitment Percentage be increased as a result of any
such failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.
 
(ii)                  The Borrower shall pay to the Swingline Lender upon
written demand in immediately available funds the amount of such Swingline Loans
to the extent amounts received from the Revolving Credit Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded.  In addition, the Borrower irrevocably authorizes the
Administrative Agent to charge any account maintained by the Borrower with the
Swingline Lender (up to the amount available therein) in order to immediately
pay the Swingline Lender the amount of such Swingline Loans to the extent
amounts received from the Revolving Credit Lenders are not sufficient to repay
in full the outstanding Swingline Loans requested or required to be refunded. 
If any portion of any such amount paid to the Swingline Lender shall be
recovered by or on behalf of the Borrower from the Swingline Lender in
bankruptcy or otherwise, the loss of the amount so recovered shall be ratably
shared among all the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitment Percentages.
 
(iii)                 If for any reason any Swingline Loan cannot be refinanced
with a Revolving Credit Loan pursuant to Section 2.2(b)(i), each Revolving
Credit Lender shall, on the date such Revolving Credit Loan was to have been
made pursuant to the notice referred to in Section 2.2(b)(i), purchase for cash
an undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to such Revolving Lender’s Revolving Credit Commitment Percentage of the
aggregate principal amount of Swingline Loans then outstanding.  Each Revolving
Credit Lender will immediately transfer to the Swingline Lender, in immediately
available funds, the amount of its Swingline Participation Amount.  Whenever, at
any time after the Swingline Lender has received from any Revolving Credit
Lender such Revolving Credit Lender’s Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Swingline Loans, the
Swingline Lender will distribute to such Revolving Credit Lender its Swingline
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded and, in the case of principal and interest payments,
to reflect such Revolving Credit Lender’s pro rata portion of such payment if
such payment is not sufficient to pay the principal of and interest on all
Swingline Loans then due); provided that in the event that such payment received
by the Swingline Lender is required to be returned, such Revolving Credit Lender
will return to the Swingline Lender any portion thereof previously distributed
to it by the Swingline Lender.
 
35

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

(iv)                 Each Revolving Credit Lender’s obligation to make the
Revolving Credit Loans referred to in Section  2.2(b)(i) and to purchase
participating interests pursuant to Section 2.2(b)(iii) shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right that such Revolving
Credit Lender or the Borrower may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Article VI, (C) any adverse change in the
condition (financial or otherwise) of the Borrower, (D) any breach of this
Agreement or any other Loan Document by the Borrower, any other Credit Party or
any other Revolving Credit Lender or (E) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.
 
(v)                  If any Revolving Credit Lender fails to make available to
the Administrative Agent for the account of the Swingline Lender any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.2(b) by the time specified in Section 2.2(b)(i) or
2.2(b)(iii), as applicable, the Swingline Lender shall be entitled to recover
from such Revolving Credit Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swingline Lender at a rate per annum equal to the applicable Federal 
Funds Rate, plus any administrative, processing or similar fees customarily
charged by the Swingline Lender in connection with the foregoing.  If such
Revolving Credit Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Revolving Credit Lender’s Revolving
Credit Loan or Swingline Participation Amount, as the case may be.  A
certificate of the Swingline Lender submitted to any Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (v) shall be conclusive absent manifest error.
 
(c)                 Defaulting Lenders.  Notwithstanding anything to the
contrary contained in this Agreement, this Section 2.2 shall be subject to the
terms and conditions of Section 5.14 and Section 5.15.
 
SECTION 2.3              Procedure for Advances of Revolving Credit Loans and
Swingline Loans.
 
(a)                 Requests for Borrowing.  The Borrower shall give the
Administrative Agent irrevocable prior written notice substantially in the form
of Exhibit B (a “Notice of Borrowing”) not later than 9:00 a.m. (i) on the same
Business Day as each Base Rate Loan and each Swingline Loan and (ii) at least
three (3) Business Days before each LIBOR Rate Loan, of its intention to borrow,
specifying (A) the date of such borrowing, which shall be a Business Day, (B)
the amount of such borrowing, which shall be, (x) with respect to Base Rate
Loans (other than Swingline Loans) in an aggregate principal amount of
$3,000,000 or a whole multiple of $1,000,000 in excess thereof, (y) with respect
to LIBOR Rate Loans in an aggregate principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof and (z) with respect to Swingline Loans
in an aggregate principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof (or, in each case, the remaining amount of the Revolving Credit
Commitment), (C) whether such Loan is to be a Revolving Credit Loan or Swingline
Loan, (D) in the case of a Revolving Credit Loan whether the Loans are to be
LIBOR Rate Loans or Base Rate Loans, and (E) in the case of a LIBOR Rate Loan,
the duration of the Interest Period applicable thereto.  If the Borrower fails
to specify a type of Loan in a Notice of Borrowing, then the applicable Loans
shall be made as Base Rate Loans.  If the Borrower requests a Borrowing of LIBOR
Rate Loans in any such Notice of Borrowing, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.  A
Notice of Borrowing received after 9:00 a.m. shall be deemed received on the
next Business Day.  The Administrative Agent shall promptly notify the Revolving
Credit Lenders of each Notice of Borrowing.
 
36

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(b)                 Disbursement of Revolving Credit and Swingline Loans.  Not
later than 11:00 a.m. on the proposed borrowing date, (i) each Revolving Credit
Lender will make available to the Administrative Agent, for the account of the
Borrower, at the office of the Administrative Agent in funds immediately
available to the Administrative Agent, such Revolving Credit Lender’s Revolving
Credit Commitment Percentage of the Revolving Credit Loans to be made on such
borrowing date and (ii) the Swingline Lender will make available to the
Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
the Swingline Loans to be made on such borrowing date.  The Borrower hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of each
borrowing requested pursuant to this Section in immediately available funds by
crediting or wiring such proceeds to the deposit account of the Borrower
identified in the most recent notice substantially in the form attached as
Exhibit C (a “Notice of Account Designation”) delivered by the Borrower to the
Administrative Agent or as may be otherwise agreed upon by the Borrower and the
Administrative Agent from time to time.  Subject to Section 5.7 hereof, the
Administrative Agent shall not be obligated to disburse the portion of the
proceeds of any Revolving Credit Loan requested pursuant to this Section to the
extent that any Revolving Credit Lender has not made available to the
Administrative Agent its Revolving Credit Commitment Percentage of such Loan. 
Revolving Credit Loans to be made for the purpose of refunding Swingline Loans
shall be made by the Revolving Credit Lenders as provided in Section 2.2(b).
 
SECTION 2.4              Repayment and Prepayment of Revolving Credit and
Swingline Loans.
 
(a)                 Repayment on Termination Date.  The Borrower hereby agrees
to repay the outstanding principal amount of (i) all Revolving Credit Loans in
full on the Revolving Credit Maturity Date, and (ii) all Swingline Loans in
accordance with Section 2.2(b) (but, in any event, no later than the Revolving
Credit Maturity Date), together, in each case, with all accrued but unpaid
interest thereon.
 
(b)                Mandatory Prepayments.  If at any time the Revolving Credit
Outstandings exceed the Revolving Credit Commitment, the Borrower agrees to
repay immediately upon notice from the Administrative Agent, by payment to the
Administrative Agent for the account of the Revolving Credit Lenders, Revolving
Extensions of Credit in an amount equal to such excess with each such repayment
applied first, to the principal amount of outstanding Swingline Loans, second to
the principal amount of outstanding Revolving Credit Loans and third, with
respect to any Letters of Credit then outstanding, a payment of Cash Collateral
into a Cash Collateral account opened by the Administrative Agent, for the
benefit of the Revolving Credit Lenders, in an amount equal to such excess (such
Cash Collateral to be applied in accordance with Section 10.2(b)).
 
(c)                 Optional Prepayments.  The Borrower may at any time and from
time to time prepay Revolving Credit Loans and Swingline Loans, in whole or in
part, without premium or penalty, with irrevocable prior written notice to the
Administrative Agent substantially in the form attached as Exhibit D (a “Notice
of Prepayment”) given not later than 9:00 a.m. (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan and (ii) at least three (3) Business
Days before each LIBOR Rate Loan, specifying the date and amount of prepayment
and whether the prepayment is of LIBOR Rate Loans, Base Rate Loans, Swingline
Loans or a combination thereof, and, if of a combination thereof, the amount
allocable to each.  Upon receipt of such notice, the Administrative Agent shall
promptly notify each Revolving Credit Lender.  If any such notice is given, the
amount specified in such notice shall be due and payable on the date set forth
in such notice.  Partial prepayments shall be in an aggregate amount of
$3,000,000 or a whole multiple of $1,000,000 in excess thereof with respect to
Base Rate Loans (other than Swingline Loans), $3,000,000 or a whole multiple of
$1,000,000 in excess thereof with respect to LIBOR Rate Loans and $500,000 or a
whole multiple of $100,000 in excess thereof with respect to Swingline Loans.  A
Notice of Prepayment received after 9:00 a.m. shall be deemed received on the
next Business Day.  Each such repayment shall be accompanied by any amount
required to be paid pursuant to Section 5.9 hereof.  Notwithstanding the
foregoing, any Notice of a Prepayment delivered in connection with any
refinancing of all of the Credit Facility with the proceeds of such refinancing
or of any incurrence of Indebtedness, may be, if expressly so stated to be,
contingent upon the consummation of such refinancing or incurrence and may be
revoked by the Borrower in the event such refinancing is not consummated
(provided that the failure of such contingency shall not relieve the Borrower
from its obligations in respect thereof under Section 5.9).
 
37

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(d)                 Prepayment of Excess Proceeds.  In the event proceeds remain
after the prepayments of Term Loan Facility pursuant to Section 4.4(b), the
amount of such excess proceeds shall be used on the date of the required
prepayment under Section 4.4(b) to prepay the outstanding principal amount of
the Revolving Credit Loans, without a corresponding reduction of the Revolving
Credit Commitment, with remaining proceeds, if any, refunded to the Borrower.
 
(e)                 Limitation on Prepayment of LIBOR Rate Loans.  The Borrower
may not prepay any LIBOR Rate Loan on any day other than on the last day of the
Interest Period applicable thereto unless such prepayment is accompanied by any
amount required to be paid pursuant to Section 5.9 hereof.
 
(f)                  Hedge Agreements.  No repayment or prepayment of the Loans
pursuant to this Section shall affect any of the Borrower’s obligations under
any Hedge Agreement entered into with respect to the Loans.
 
SECTION 2.5              Permanent Reduction of the Revolving Credit Commitment.
 
(a)                 Voluntary Reduction.  The Borrower shall have the right at
any time and from time to time, upon at least three (3) Business Days prior
irrevocable written notice to the Administrative Agent, to permanently reduce,
without premium or penalty, (i) the entire Revolving Credit Commitment at any
time or (ii) portions of the Revolving Credit Commitment, from time to time, in
an aggregate principal amount not less than $3,000,000 or any whole multiple of
$1,000,000 in excess thereof.  Any reduction of the Revolving Credit Commitment
shall be applied to the Revolving Credit Commitment of each Revolving Credit
Lender according to its Revolving Credit Commitment Percentage.  All Commitment
Fees accrued until the effective date of any termination of the Revolving Credit
Commitment shall be paid on the effective date of such termination. 
Notwithstanding the foregoing, any notice to reduce the Revolving Credit
Commitment delivered in connection with any refinancing of all of the Credit
Facility with the proceeds of such refinancing or of any incurrence of
Indebtedness, may be, if expressly so stated to be, contingent upon the
consummation of such refinancing or incurrence and may be revoked by the
Borrower in the event such refinancing is not consummated (provided that the
failure of such contingency shall not relieve the Borrower from its obligations
in respect thereof under Section 5.9).
 
(b)                 Corresponding Payment.  Each permanent reduction permitted
pursuant to this Section shall be accompanied by a payment of principal, without
premium or penalty, sufficient to reduce the aggregate outstanding Revolving
Credit Loans, Swingline Loans and L/C Obligations, as applicable, to not more
than the Revolving Credit Commitment as so reduced, and if the aggregate amount
of all outstanding Letters of Credit exceeds the Revolving Credit Commitment as
so reduced, the Borrower shall be required to deposit Cash Collateral in a Cash
Collateral account opened by the Administrative Agent in an amount equal to such
excess.  Such Cash Collateral shall be applied in accordance with Section
10.2(b).  Any reduction of the Revolving Credit Commitment to zero shall be
accompanied by payment of all outstanding Revolving Credit Loans and Swingline
Loans (and furnishing of Cash Collateral satisfactory to the Administrative
Agent for all L/C Obligations) and shall result in the termination of the
Revolving Credit Commitment and the Swingline Commitment and the Revolving
Credit Facility.  If the reduction of the Revolving Credit Commitment requires
the repayment of any LIBOR Rate Loan, such repayment shall be accompanied by any
amount required to be paid pursuant to Section 5.9 hereof.
 
38

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
SECTION 2.6              Termination of Revolving Credit Facility.  The
Revolving Credit Facility and the Revolving Credit Commitments shall terminate
on the Revolving Credit Maturity Date.

ARTICLE III
 
LETTER OF CREDIT FACILITY
 
SECTION 3.1              L/C Facility.
 
(a)                  Availability.  Subject to the terms and conditions hereof,
the Issuing Lender, in reliance on the agreements of the Revolving Credit
Lenders set forth in Section 3.4(a), agrees to issue standby Letters of Credit
for the account of the Borrower or, subject to Section 3.8, any Subsidiary
thereof, Letters of Credit may be issued on any Business Day from the Closing
Date to, but not including the thirtieth (30th) Business Day prior to the
Revolving Credit Maturity Date in such form as may be approved from time to time
by the Issuing Lender; provided, that the Issuing Lender shall not issue any
Letter of Credit if, after giving effect to such issuance, (a) the L/C
Obligations would exceed the L/C Sublimit or (b) the Revolving Credit
Outstandings would exceed the Revolving Credit Commitment.  Each Letter of
Credit shall (i) be denominated in Dollars in a minimum amount of $50,000 (or
such lesser amount as agreed to by the Issuing Lender and the Administrative
Agent), (ii) expire on a date no more than twelve (12) months after the date of
issuance or last renewal of such Letter of Credit (subject to automatic renewal
for additional one (1) year periods pursuant to the terms of the applicable
Letter of Credit Application or other applicable documentation that is
reasonably acceptable to the Issuing Lender), which date shall be no later than
the fifth (5th) Business Day prior to the Revolving Credit Maturity Date and
(iii) be subject to ISP98 as set forth in the Letter of Credit Application or as
determined by the Issuing Lender and, to the extent not inconsistent therewith,
the laws of the State of New York.  The Issuing Lender shall not at any time be
obligated to issue any Letter of Credit hereunder if (A) any order, judgment or
decree of any Governmental Authority or arbitrator shall by its terms purport to
enjoin or restrain the Issuing Lender from issuing such Letter of Credit, or any
Applicable Law applicable to the Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Lender shall prohibit, or request that the Issuing
Lender refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon the Issuing Lender with respect to
letters of credit generally or such Letter of Credit in particular any
restriction or reserve or capital requirement (for which the Issuing Lender is
not otherwise compensated) not in effect on the Closing Date, or any
unreimbursed loss, cost or expense that was not applicable, in effect as of the
Closing Date and that the Issuing Lender in good faith deems material to it, or
(B) the conditions set forth in Section 6.2 are not satisfied.  References
herein to “issue” and derivations thereof with respect to Letters of Credit
shall also include extensions or modifications of any outstanding Letters of
Credit, unless the context otherwise requires.  As of the Closing Date, each of
the Existing Letters of Credit shall constitute, for all purposes of this
Agreement and the other Loan Documents, a Letter of Credit issued and
outstanding hereunder.
 
(b)                 Defaulting Lenders.  Notwithstanding anything to the
contrary contained in this Agreement, Article III shall be subject to the terms
and conditions of Section 5.14 and Section 5.15.
 
39

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
SECTION 3.2              Procedure for Issuance of Letters of Credit.  The
Borrower may from time to time request that the Issuing Lender issue a Letter of
Credit by delivering to the Issuing Lender at its applicable office (with a copy
to the Administrative Agent at the Administrative Agent’s Office) a Letter of
Credit Application therefor, completed to the satisfaction of the Issuing
Lender, and such other certificates, documents and other papers and information
as the Issuing Lender or the Administrative Agent may reasonably request.  Upon
receipt of any Letter of Credit Application, the Issuing Lender shall, process
such Letter of Credit Application and the certificates, documents and other
papers and information delivered to it in connection therewith in accordance
with its customary procedures and shall, subject to Section 3.1 and Article VI,
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three (3)
Business Days after its receipt of the Letter of Credit Application therefor and
all such other certificates, documents and other papers and information relating
thereto) by issuing the original of such Letter of Credit to the beneficiary
thereof or as otherwise may be agreed by the Issuing Lender and the Borrower. 
The Issuing Lender shall promptly furnish to the Borrower and the Administrative
Agent a copy of such Letter of Credit and the Administrative Agent shall
promptly notify each Revolving Credit Lender of the issuance and upon request by
any Lender, furnish to such Revolving Credit Lender a copy of such Letter of
Credit and the amount of such Revolving Credit Lender’s participation therein.
 
SECTION 3.3              Commissions and Other Charges.
 
(a)                 Letter of Credit Commissions.  Subject to Section
5.15(a)(iii)(B), the Borrower shall pay to the Administrative Agent, for the
account of the Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in the amount equal to the
daily amount available to be drawn under such standby Letters of Credit times
the Applicable Margin with respect to Revolving Credit Loans that are LIBOR Rate
Loans (determined, in each case, on a per annum basis).  Such commission shall
be payable quarterly in arrears on the last Business Day of each calendar
quarter, on the Revolving Credit Maturity Date and thereafter on demand of the
Administrative Agent.  The Administrative Agent shall, promptly following its
receipt thereof, distribute to the Issuing Lender and the L/C Participants all
commissions received pursuant to this Section 3.3 in accordance with their
respective Revolving Credit Commitment Percentages.
 
(b)                 Issuance Fee.  In addition to the foregoing commission, the
Borrower shall pay directly to the Issuing Lender, for its own account, an
issuance fee with respect to each Letter of Credit as set forth in the Wells Fee
Letter.  Such issuance fee shall be payable quarterly in arrears on the last
Business Day of each calendar quarter commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Revolving Credit
Maturity Date and thereafter on demand of the Issuing Lender.
 
(c)                 Other Fees, Costs, Charges and Expenses.  In addition to the
foregoing fees and commissions, the Borrower shall pay or reimburse the Issuing
Lender for such normal and customary fees, costs, charges and expenses as are
incurred or charged by the Issuing Lender in issuing, effecting payment under,
amending or otherwise administering any Letter of Credit.
 
SECTION 3.4              L/C Participations.
 
(a)                 The Issuing Lender irrevocably agrees to grant and hereby
grants to each L/C Participant, and, to induce the Issuing Lender to issue
Letters of Credit hereunder, each L/C Participant irrevocably agrees to accept
and purchase and hereby accepts and purchases from the Issuing Lender, on the
terms and conditions hereinafter stated, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in the Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit and the amount of each draft paid by the
Issuing Lender thereunder.  Each L/C Participant unconditionally and irrevocably
agrees with the Issuing Lender that, if a draft is paid under any Letter of
Credit for which the Issuing Lender is not reimbursed in full by the Borrower
through a Revolving Credit Loan or otherwise in accordance with the terms of
this Agreement, such L/C Participant shall pay to the Issuing Lender upon demand
at the Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s Revolving Credit Commitment Percentage of the amount of
such draft, or any part thereof, which is not so reimbursed.
 
40

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(b)                 Upon becoming aware of any amount required to be paid by any
L/C Participant to the Issuing Lender pursuant to Section 3.4(a) in respect of
any unreimbursed portion of any payment made by the Issuing Lender under any
Letter of Credit, the Issuing Lender shall notify the Administrative Agent of
such unreimbursed amount and the Administrative Agent shall notify each L/C
Participant (with a copy to the Issuing Lender) of the amount and due date of
such required payment and such L/C Participant shall pay to the Administrative
Agent (which, in turn shall pay the Issuing Lender) the amount specified on the
applicable due date.  If any such amount is paid to the Issuing Lender after the
date such payment is due, such L/C Participant shall pay to the Issuing Lender
on demand, in addition to such amount, the product of (i) such amount, times
(ii) the daily average Federal Funds Rate as determined by the Administrative
Agent during the period from and including the date such payment is due to the
date on which such payment is immediately available to the Issuing Lender, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360.  A certificate of the Issuing
Lender with respect to any amounts owing under this Section shall be conclusive
in the absence of manifest error.  With respect to payment to the Issuing Lender
of the unreimbursed amounts described in this Section, if the L/C Participants
receive notice that any such payment is due (A) prior to 9:00 a.m. on any
Business Day, such payment shall be due that Business Day, and (B) after 9:00
a.m. on any Business Day, such payment shall be due on the following Business
Day.
 
(c)                 Whenever, at any time after the Issuing Lender has made
payment under any Letter of Credit and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section, the Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise), or any payment of
interest on account thereof, the Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided, that in the event that any
such payment received by the Issuing Lender shall be required to be returned by
the Issuing Lender, such L/C Participant shall return to the Issuing Lender the
portion thereof previously distributed by the Issuing Lender to it.
 
(d)                Each L/C Participant’s obligation to make the Revolving
Credit Loans referred to in Section  3.4(b) and to purchase participating
interests pursuant to Section 3.4(a) shall be absolute and unconditional and
shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such Revolving Credit
Lender or the Borrower may have against the Issuing Lender, the Borrower or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Article VI, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Credit Party or any other
Revolving Credit Lender or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
 
SECTION 3.5              Reimbursement Obligation of the Borrower.  In the event
of any drawing under any Letter of Credit, the Borrower agrees to reimburse
(either with the proceeds of a Revolving Credit Loan as provided for in this
Section or with funds from other sources), in same day funds, the Issuing Lender
on each date on which the Issuing Lender notifies the Borrower of the date and
amount of a draft paid by it under any Letter of Credit for the amount of (a)
such draft so paid and (b) any amounts referred to in Section 3.3(c) incurred by
the Issuing Lender in connection with such payment.  Unless the Borrower shall
immediately notify the Issuing Lender that the Borrower intends to reimburse the
Issuing Lender for such drawing from other sources or funds, the Borrower shall
be deemed to have timely given a Notice of Borrowing to the Administrative Agent
requesting that the Revolving Credit Lenders make a Revolving Credit Loan as a
Base Rate Loan on the applicable repayment date in the amount of (i) such draft
so paid and (ii) any amounts referred to in Section 3.3(c) incurred by the
Issuing Lender in connection with such payment, and the Revolving Credit Lenders
shall make a Revolving Credit Loan as a Base Rate Loan in such amount, the
proceeds of which shall be applied to reimburse the Issuing Lender for the
amount of the related drawing and such fees and expenses.  Each Revolving Credit
Lender acknowledges and agrees that its obligation to fund a Revolving Credit
Loan in accordance with this Section to reimburse the Issuing Lender for any
draft paid under a Letter of Credit is absolute and unconditional and shall not
be affected by any circumstance whatsoever, including, without limitation,
non-satisfaction of the conditions set forth in Section 2.3(a) or Article VI. 
If the Borrower has elected to pay the amount of such drawing with funds from
other sources and shall fail to reimburse the Issuing Lender as provided above,
or if the amount of such drawing is not fully refunded through a Base Rate Loan
as provided above, the unreimbursed amount of such drawing shall bear interest
at the rate which would be payable on any outstanding Base Rate Loans which were
then overdue from the date such amounts become payable (whether at stated
maturity, by acceleration or otherwise) until payment in full.
 
41

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
SECTION 3.6              Obligations Absolute.  The Borrower’s obligations under
this Article III (including, without limitation, the Reimbursement Obligation)
shall be absolute and unconditional under any and all circumstances and
irrespective of any set off, counterclaim or defense to payment which the
Borrower may have or have had against the Issuing Lender or any beneficiary of a
Letter of Credit or any other Person.  The Borrower also agrees that the Issuing
Lender and the L/C Participants shall not be responsible for, and the Borrower’s
Reimbursement Obligation under Section 3.5 shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,
even though such documents shall in fact prove to be invalid, fraudulent or
forged, or any dispute between or among the Borrower and any beneficiary of any
Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Borrower against any beneficiary of
such Letter of Credit or any such transferee.  The Issuing Lender shall not be
liable for any error, omission, interruption or delay in transmission, dispatch
or delivery of any message or advice, however transmitted, in connection with
any Letter of Credit, except for errors or omissions caused by the Issuing
Lender’s gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final nonappealable judgment.  The Borrower agrees
that any action taken or omitted by the Issuing Lender under or in connection
with any Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence, willful misconduct or a material breach in bad
faith of its obligations under the Loan Documents shall be binding on the
Borrower and shall not result in any liability of the Issuing Lender or any L/C
Participant to the Borrower.  The responsibility of the Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit issued to it shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment substantially conforms to the requirements
under such Letter of Credit.
 
SECTION 3.7              Effect of Letter of Credit Application.  To the extent
that any provision of any Letter of Credit Application related to any Letter of
Credit is inconsistent with the provisions of this Article III, the provisions
of this Article III shall apply.
 
SECTION 3.8              Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse, or to cause the applicable Subsidiary
to reimburse, the Issuing Lender hereunder for any and all drawings under such
Letter of Credit.  The Borrower hereby acknowledges that the issuance of Letters
of Credit for the account of any of its Subsidiaries inures to the benefit of
the Borrower and that the Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries.
 
42

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
ARTICLE IV
 
TERM LOAN FACILITY
 
SECTION 4.1              Initial Term Loan.  Subject to the terms and conditions
of this Agreement and the other Loan Documents, and in reliance upon the
representations and warranties set forth in this Agreement and the other Loan
Documents, each Term Loan Lender severally agrees to make the Initial Term Loan
to the Borrower on the Closing Date in a principal amount equal to such Lender’s
Term Loan Commitment as of the Closing Date.  Notwithstanding the foregoing, if
the total Term Loan Commitment with respect to the Initial Term Loan as of the
Closing Date is not drawn in full on the Closing Date, the undrawn amount of
such Term Loan Commitment shall automatically be terminated.
 
SECTION 4.2              Procedure for Advance of Term Loan.
 
(a)        Initial Term Loan.  The Borrower shall give the Administrative Agent
an irrevocable Notice of Borrowing prior to 9:00 a.m. on the Closing Date
requesting that the Term Loan Lenders make the Initial Term Loan as a Base Rate
Loan on such date (provided that the Borrower may request, no later than three
(3) Business Days prior to the Closing Date, that the Lenders make the Initial
Term Loan as a LIBOR Rate Loan if the Borrower has delivered to the
Administrative Agent a letter in form and substance reasonably satisfactory to
the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 5.9 of this Agreement).  Upon receipt of such Notice of Borrowing from
the Borrower, the Administrative Agent shall promptly notify each Term Loan
Lender thereof.  Not later than 11:00 a.m. on the Closing Date, each Term Loan
Lender will make available to the Administrative Agent for the account of the
Borrower, at the Administrative Agent’s Office in immediately available funds,
the amount of such Initial Term Loan to be made by such Term Loan Lender on the
Closing Date.  The Borrower hereby irrevocably authorizes the Administrative
Agent to disburse the proceeds of the Initial Term Loan in immediately available
funds by wire transfer to such Person or Persons as may be designated by the
Borrower in writing.
 
(b)        Incremental Term Loans.  Any Incremental Term Loans shall be borrowed
pursuant to, and in accordance with Section 5.13.
 
SECTION 4.3              Repayment of Term Loans.
 
(a)      Initial Term Loan.  The Borrower shall repay the aggregate outstanding
principal amount of the Initial Term Loan in consecutive quarterly installments
on the last Business Day of each of fiscal quarter commencing December 31, 2015
ending after the Closing Date as set forth below, except as the amounts of
individual installments may be adjusted pursuant to Section 4.4 hereof:
 
PAYMENT DATE
 
PRINCIPAL
INSTALLMENT
($)
 
December 31, 2015
 
$
1,031,250.00
 
March 31, 2016
 
$
1,031,250.00
 
June 30, 2016
 
$
1,031,250.00
 
September 30, 2016
 
$
1,031,250.00
 
December 31, 2016
 
$
1,546,875.00
 
March 31, 2017
 
$
1,546,875.00
 
June 30, 2017
 
$
1,546,875.00
 
September 30, 2017
 
$
1,546,875.00
 
December 31, 2017
 
$
2,062,500.00
 
March 31, 2018
 
$
2,062,500.00
 
June 30, 2018
 
$
2,062,500.00
 
September 30, 2018
 
$
2,062,500.00
 
December 31, 2018
 
$
2,578,125.00
 
March 31, 2019
 
$
2,578,125.00
 
June 30, 2019
 
$
2,578,125.00
 
September 30, 2019
 
$
2,578,125.00
 
December 31, 2019
 
$
3,093,750.00
 
March 31, 2020
 
$
3,093,750.00
 
June 30, 2020
 
$
3,093,750.00
 
September 30, 2020
 
$
3,093,750.00
 
Term Loan Maturity Date
 
Remaining Outstanding Principal Amount
 

 
43

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
If not sooner paid, the Initial Term Loan shall be paid in full, together with
accrued interest thereon, on the Term Loan Maturity Date.
 
(b)        Incremental Term Loans.  The Borrower shall repay the aggregate
outstanding principal amount of each Incremental Term Loan (if any) as
determined pursuant to, and in accordance with, Section 5.13.
 
SECTION 4.4              Prepayments of Term Loans.
 
(a)        Optional Prepayments.  The Borrower shall have the right at any time
and from time to time, without premium or penalty, to prepay the Term Loans, in
whole or in part, upon delivery to the Administrative Agent of a Notice of
Prepayment not later than 9:00 a.m. (i) on the same Business Day as each Base
Rate Loan and (ii) at least three (3) Business Days before each LIBOR Rate Loan,
specifying the date and amount of repayment, whether the repayment is of LIBOR
Rate Loans or Base Rate Loans or a combination thereof, and if a combination
thereof, the amount allocable to each and whether the repayment is of the
Initial Term Loan, an Incremental Term Loan or a combination thereof, and if a
combination thereof, the amount allocable to each.  Each optional prepayment of
the Term Loans hereunder shall be in an aggregate principal amount of at least
$3,000,000 or any whole multiple of $1,000,000 in excess thereof and shall be
applied as directed by the Borrower to the outstanding principal installments of
the Initial Term Loan and, if applicable, any Incremental Term Loans as directed
by the Borrower.  Each repayment shall be accompanied by any amount required to
be paid pursuant to Section 5.9 hereof.  A Notice of Prepayment received after
9:00 a.m. shall be deemed received on the next Business Day.  The Administrative
Agent shall promptly notify the applicable Term Loan Lenders of each Notice of
Prepayment.  Notwithstanding the foregoing, any Notice of Prepayment delivered
in connection with any refinancing of all of the Credit Facility with the
proceeds of such refinancing or of any other incurrence of Indebtedness may be,
if expressly so stated to be, contingent upon the consummation of such
refinancing or incurrence and may be revoked by the Borrower in the event such
refinancing is not consummated; provided that the delay or failure of such
contingency shall not relieve the Borrower from its obligations in respect
thereof under Section 5.9.
 
(b)        Mandatory Prepayments.
 
(i)                 Debt Issuances.  The Borrower shall make mandatory principal
prepayments of the Loans in the manner set forth in clause (v) below in an
amount equal to one hundred percent (100%) of the aggregate Net Cash Proceeds
from any Debt Issuance not otherwise permitted pursuant to Section 9.1.  Such
prepayment shall be made within five (5) Business Days after the date of receipt
of the Net Cash Proceeds of any such Debt Issuance.
 
44

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(ii)                Asset Dispositions and Insurance and Condemnation Events. 
The Borrower shall make mandatory principal prepayments of the Loans in the
manner set forth in clause (v) below in amounts equal to one hundred percent
(100%) of the aggregate Net Cash Proceeds from (A) any Asset Disposition (other
than any Asset Disposition permitted pursuant to, and in accordance with,
clauses (a) through (d) of Section 9.5) or (B) any Insurance and Condemnation
Event, to the extent that the aggregate amount of such Net Cash Proceeds, in the
case of each of clauses (A) and (B), respectively, exceed $2,000,000 during any
Fiscal Year.  Such prepayments shall be made within five (5) Business Days after
the date of receipt of the Net Cash Proceeds; provided that, so long as no
Default or Event of Default has occurred and is continuing, no prepayment shall
be required under this Section 4.4(b)(ii) with respect to such portion of such
Net Cash Proceeds that the Borrower shall have, on or prior to such date, given
written notice to the Administrative Agent of its intent to reinvest in
accordance with Section 4.4(b)(iii).
 
(iii)              Reinvestment Option.  With respect to any Net Cash Proceeds
realized or received with respect to any Asset Disposition or any Insurance and
Condemnation Event by any Credit Party of any Subsidiary thereof (in each case,
to the extent not excluded pursuant to Section 4.4(b)(ii)), at the option of the
Borrower, the Credit Parties may reinvest all or any portion of such Net Cash
Proceeds in assets used or useful for the business of the Credit Parties and
their Subsidiaries within twelve (12) months following receipt thereof; provided
that if any Net Cash Proceeds are no longer intended to be or cannot be so
reinvested at any time after delivery of a notice of reinvestment election, an
amount equal to any such Net Cash Proceeds shall be applied within five (5)
Business Days after the applicable Credit Party reasonably determines that such
Net Cash Proceeds are no longer intended to be or cannot be so reinvested to the
prepayment of the Term Loans as set forth in this Section 4.4(b);
provided further that any Net Cash Proceeds relating to Collateral shall be
reinvested in assets constituting Collateral.  Pending the final application of
any such Net Cash Proceeds, the applicable Credit Party may invest an amount
equal to such Net Cash Proceeds in any manner that is not prohibited by this
Agreement.
 
(iv)              Excess Cash Flow.  After the end of each Fiscal Year
(commencing with the Fiscal Year ending December 31, 2016), within five (5)
Business Days after the earlier to occur of (x) the delivery of the financial
statements and related Officer’s Compliance Certificate for such Fiscal Year and
(y) the date on which the financial statements and the related Officer’s
Compliance Certificate for such fiscal year are required to be delivered
pursuant to Section 8.1(a) and Section 8.2(a), the Borrower shall make mandatory
principal prepayments of the Loans in the manner set forth in clause (v) below
in an amount equal to (A) the Applicable Excess Cash Flow Percentage times
Excess Cash Flow, if any, for such Fiscal Year minus (B) the aggregate amount of
all optional prepayments of Revolving Credit Loans during such Fiscal Year
(solely to the extent accompanied by permanent optional reductions in the
Revolving Credit Commitment) and all optional prepayments of any Term Loan
during such Fiscal Year, in each case, solely to the extent that such
prepayments are not funded with the incurrence of any Indebtedness, any Equity
Issuance, any casualty proceeds, any condemnation proceeds or any other proceeds
that would not be included in Consolidated EBITDA.  For the purpose hereof,
“Applicable Excess Cash Flow Percentage” means, for any Fiscal Year, (a) 75% if
the Consolidated Total Leverage Ratio as of the end of such Fiscal Year is
greater than or equal to 3.00 to 1.00, (b) 50% if the Consolidated Total
Leverage Ratio as of the end of such Fiscal Year is less than 3.00 to 1.00 but
greater than or equal to 2.50 to 1.00, and (c) 0% if the Consolidated Total
Leverage Ratio as of the end of such Fiscal Year is less than 2.50 to 1.00 (it
being acknowledged and agreed that if such Consolidated Total Leverage Ratio is
as described in this clause (c), the Borrower shall not have to provide any
calculation for Excess Cash Flow for such period).
 
45

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(v)               Notice; Manner of Payment.  Upon the occurrence of any event
triggering the prepayment requirement under clauses (i) through and including
(iv) above, the Borrower shall promptly deliver a Notice of Prepayment to the
Administrative Agent and upon receipt of such notice, the Administrative Agent
shall promptly so notify the Lenders.  Each prepayment of the Loans under this
Section shall be applied as follows:  first, ratably between the Initial Term
Loans and (unless otherwise agreed by the applicable Incremental Lenders) any
Incremental Term Loans to reduce on a pro rata basis the remaining scheduled
principal installments of the Initial Term Loans and as determined by the
Borrower and the applicable Incremental Lenders to reduce the remaining
scheduled principal installments of any Incremental Term Loans) pursuant to
Section 4.3 and (ii) second, to the extent of any excess, to repay the Revolving
Credit Loans pursuant to Section 2.4(d), without a corresponding reduction in
the Revolving Credit Commitment.
 
(vi)              Prepayment of LIBOR Rate Loans.  Each prepayment shall be
accompanied by any amount required to be paid pursuant to Section 5.9; provided
that, so long as no Default or Event of Default shall have occurred and be
continuing, if any prepayment of LIBOR Rate Loans is required to be made under
this Section 4.4(b) prior to the last day of the Interest Period therefor, in
lieu of making any payment pursuant to this Section 4.4(b) in respect of any
such LIBOR Rate Loan prior to the last day of the Interest Period therefor, the
applicable Borrower may, in its sole discretion, deposit an amount sufficient to
make any such prepayment otherwise required to be made thereunder together with
accrued interest to the last day of such Interest Period into an account held
at, and subject to the sole control of, the Administrative Agent until the last
day of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from the Borrower or
any other Credit Party) to apply such amount to the prepayment of such Term
Loans in accordance with this Section 4.4(b).  Upon the occurrence and during
the continuance of any Default or Event of Default, the Administrative Agent
shall also be authorized (without any further action by or notice to or from the
Borrower or any other Credit Party) to apply such amount to the prepayment of
the outstanding Term Loans in accordance with the relevant provisions of this
Section 4.4(b).
 
(vii)             No Reborrowings.  Amounts prepaid under the Term Loan pursuant
to this Section may not be reborrowed.
 
ARTICLE V
 
GENERAL LOAN PROVISIONS
 
SECTION 5.1              Interest.
 
(a)        Interest Rate Options.  Subject to the provisions of this Section, at
the election of the Borrower, (i) Revolving Credit Loans and the Term Loans
shall bear interest at (A) the Base Rate plus the Applicable Margin or (B) the
LIBOR Rate plus the Applicable Margin (provided that the LIBOR Rate shall not be
available until three (3) Business Days after the Closing Date unless the
Borrower has delivered to the Administrative Agent a letter in form and
substance reasonably satisfactory to the Administrative Agent indemnifying the
Lenders in the manner set forth in Section 5.9 of this Agreement) and (ii) any
Swingline Loan shall bear interest at the Base Rate plus the Applicable Margin. 
The Borrower shall select the rate of interest and Interest Period, if any,
applicable to any Loan at the time a Notice of Borrowing is given or at the time
a Notice of Conversion/Continuation is given pursuant to Section 5.2.
 
46

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(b)        Default Rate.  Subject to Section 10.3, (i) immediately upon the
occurrence and during the continuance of an Event of Default under Section
10.1(a), (b), (h) or (i), or (ii) at the election of the Required Lenders (or
the Administrative Agent at the direction of Required Lenders), upon the
occurrence and during the continuance of any other Event of Default, (A) the
Borrower shall no longer have the option to request LIBOR Rate Loans, Swingline
Loans or Letters of Credit, (B) all outstanding LIBOR Rate Loans shall bear
interest at a rate per annum of two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to LIBOR Rate Loans until the
end of the applicable Interest Period and thereafter at a rate equal to two
percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans, (C) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans or such
other Obligations arising hereunder or under any other Loan Document and (D) all
accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent.  Interest shall continue to accrue on the Obligations
after the filing by or against the Borrower of any petition seeking any relief
in bankruptcy or under any Debtor Relief Law.
 
(c)        Interest Payment and Computation.  Interest on each Base Rate Loan
shall be due and payable in arrears on the last Business Day of each calendar
quarter commencing December 31, 2015; and interest on each LIBOR Rate Loan shall
be due and payable on the last day of each Interest Period applicable thereto,
and if such Interest Period extends over three (3) months, at the end of each
three (3) month interval during such Interest Period.  All computations of
interest for Base Rate Loans when the Base Rate is determined by the Prime Rate
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest provided
hereunder shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365/366-day year).
 
(d)        Maximum Rate.  In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest under this Agreement charged or
collected pursuant to the terms of this Agreement exceed the highest rate
permissible under any Applicable Law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto.  In the event that such
a court determines that the Lenders have charged or received interest hereunder
in excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations on a
pro rata basis.  It is the intent hereof that the Borrower not pay or contract
to pay, and that neither the Administrative Agent nor any Lender receive or
contract to receive, directly or indirectly in any manner whatsoever, interest
in excess of that which may be paid by the Borrower under Applicable Law.
 
47

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
SECTION 5.2              Notice and Manner of Conversion or Continuation of
Loans.  Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time
following the third Business Day after the Closing Date all or any portion of
any outstanding Base Rate Loans (other than Swingline Loans) in a principal
amount equal to $3,000,000 or any whole multiple of $1,000,000 in excess thereof
into one or more LIBOR Rate Loans and (b) upon the expiration of any Interest
Period, (i) convert all or any part of its outstanding LIBOR Rate Loans in a
principal amount equal to $3,000,000 or a whole multiple of $1,000,000 in excess
thereof into Base Rate Loans (other than Swingline Loans) or (ii) continue such
LIBOR Rate Loans as LIBOR Rate Loans.  Whenever the Borrower desires to convert
or continue Loans as provided above, the Borrower shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
“Notice of Conversion/Continuation”) not later than 9:00 a.m. three (3) Business
Days before the day on which a proposed conversion or continuation of such Loan
is to be effective specifying (A) the Loans to be converted or continued, and,
in the case of any LIBOR Rate Loan to be converted or continued, the last day of
the Interest Period therefor, (B) the effective date of such conversion or
continuation (which shall be a Business Day), (C) the principal amount of such
Loans to be converted or continued, and (D) the Interest Period to be applicable
to such converted or continued LIBOR Rate Loan.  If the Borrower fails to give a
timely Notice of Conversion/Continuation prior to the end of the Interest Period
for any LIBOR Rate Loan, then the applicable LIBOR Rate Loan shall be converted
to a Base Rate Loan.  Any such automatic conversion to a Base Rate Loan shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable LIBOR Rate Loan.  If the Borrower requests a conversion to, or
continuation of, LIBOR Rate Loans, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month. 
Notwithstanding anything to the contrary herein, a Swingline Loan may not be
converted to a LIBOR Rate Loan.  The Administrative Agent shall promptly notify
the affected Lenders of such Notice of Conversion/Continuation.
 
SECTION 5.3              Fees.
 
(a)        Commitment Fee.  Commencing on the Closing Date, subject to Section
5.15(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for the
account of the Revolving Credit Lenders, a non-refundable commitment fee (the
“Commitment Fee”) at a rate per annum equal to the Applicable Margin on the
average daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any); provided, that the
amount of outstanding Swingline Loans shall not be considered usage of the
Revolving Credit Commitment for the purpose of calculating the Commitment Fee. 
The Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing December 31, 2015
and ending on the date upon which all Obligations (other than contingent
indemnification obligations not then due) arising under the Revolving Credit
Facility shall have been indefeasibly and irrevocably paid and satisfied in
full, all Letters of Credit have been terminated or expired (or been Cash
Collateralized) and the Revolving Credit Commitment has been terminated.  The
Commitment Fee shall be promptly distributed by the Administrative Agent to the
Revolving Credit Lenders (other than any Defaulting Lender) pro rata in
accordance with such Revolving Credit Lenders’ respective Revolving Credit
Commitment Percentages.
 
(b)        Other Fees.  The Borrower shall pay to the Arrangers, the Lenders and
the Administrative Agent for their own respective accounts fees in the amounts
and at the times specified in the Fee Letters.
 
48

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
SECTION 5.4              Manner of Payment.  Each payment by the Borrower on
account of the principal of or interest on the Loans or of any fee, commission
or other amounts (including the Reimbursement Obligation) payable to the Lenders
under this Agreement shall be made not later than 2:00 p.m. on the date
specified for payment under this Agreement to the Administrative Agent at the
Administrative Agent’s Office for the account of the Lenders entitled to such
payment in Dollars, in immediately available funds and shall be made without any
set off, counterclaim or deduction whatsoever.  Any payment received after such
time but before 12:00 noon on such day shall be deemed a payment on such date
for the purposes of Section 10.1, but for all other purposes shall be deemed to
have been made on the next succeeding Business Day.  Any payment received after
12:00 noon shall be deemed to have been made on the next succeeding Business Day
for all purposes.  Upon receipt by the Administrative Agent of each such
payment, the Administrative Agent shall distribute to each such Lender at its
address for notices set forth herein its Commitment Percentage in respect of the
relevant Credit Facility (or other applicable share as provided herein) of such
payment and shall wire advice of the amount of such credit to each Lender.  Each
payment to the Administrative Agent on account of the principal of or interest
on the Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender.  Each payment to the Administrative Agent of the Issuing
Lender’s fees or L/C Participants’ commissions shall be made in like manner, but
for the account of the Issuing Lender or the L/C Participants, as the case may
be.  Each payment to the Administrative Agent of Administrative Agent’s fees or
expenses shall be made for the account of the Administrative Agent and any
amount payable to any Lender under Sections 5.9, 5.10, 5.11 or 12.3 shall be
paid to the Administrative Agent for the account of the applicable Lender. 
Subject to the definition of Interest Period, if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment.  Notwithstanding the foregoing, if there exists
a Defaulting Lender each payment by the Borrower to such Defaulting Lender
hereunder shall be applied in accordance with Section 5.15(a)(ii).
 
SECTION 5.5              Evidence of Indebtedness.
 
(a)        Extensions of Credit.  The Extensions of Credit made by each Lender
and the Issuing Lender shall be evidenced by one or more accounts or records
maintained by such Lender or the Issuing Lender, as the case may be, and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender or the Issuing
Lender, as the case may be, shall be conclusive absent manifest error of the
amount of the Extensions of Credit made by the Lenders or the Issuing Lender to
the Borrower and its Subsidiaries and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender or the Issuing Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Revolving Credit Note, Term Loan Note and/or Swingline
Note, as applicable, which shall evidence such Lender’s Revolving Credit Loans,
Term Loans and/or Swingline Loans, as applicable, in addition to such accounts
or records.  Each Lender may attach schedules to its Notes and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.
 
(b)        Participations.  In addition to the accounts and records referred to
in subsection (a), each Revolving Credit Lender and the Administrative Agent
shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Revolving Credit Lender of
participations in Letters of Credit and Swingline Loans.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Revolving Credit Lender in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error.
 
SECTION 5.6              Sharing of Payments by Lenders.  If any Lender shall,
by exercising any right of setoff or counterclaim or otherwise, obtain payment
in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations (other than pursuant to Sections 5.9, 5.10, 5.11 or 12.3)
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:
 
49

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and
 
(ii)           the provisions of this paragraph shall not be construed to apply
to (A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 5.14 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Borrower or any of its Subsidiaries or
Affiliates (as to which the provisions of this paragraph shall apply).
 
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
 
SECTION 5.7              Administrative Agent’s Clawback.
 
(a)        Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 9:00 a.m. on the date of any proposed borrowing
and (ii) otherwise, prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Sections 2.3(b) and 4.2 and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the daily average
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
 
(b)       Payments by the Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders, the Issuing Lender or the Swingline Lender hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders,
the Issuing Lender or the Swingline Lender, as the case may be, the amount due. 
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders, the Issuing Lender or the Swingline Lender, as the case maybe,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, the Issuing Lender or the Swingline
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
 
50

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(c)        Nature of Obligations of Lenders Regarding Extensions of Credit.  The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several.  The failure of any Lender to make available its Commitment Percentage
of any Loan requested by the Borrower shall not relieve it or any other Lender
of its obligation, if any, hereunder to make its Commitment Percentage of such
Loan available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.
 
SECTION 5.8              Changed Circumstances.
 
(a)        Circumstances Affecting LIBOR Rate Availability.  In connection with
any request for a LIBOR Rate Loan or a conversion to or continuation thereof, if
for any reason (i) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that Dollar deposits are
not being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Loan, (ii) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that reasonable and adequate means do not exist for the
ascertaining the LIBOR Rate for such Interest Period with respect to a proposed
LIBOR Rate Loan or (iii) the Required Lenders shall determine (which
determination shall be conclusive and binding absent manifest error) that the
LIBOR Rate does not adequately and fairly reflect the cost to such Lenders of
making or maintaining such Loans during such Interest Period, then the
Administrative Agent shall promptly give notice thereof to the Borrower. 
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist, the obligation of the Lenders to make LIBOR Rate
Loans and the right of the Borrower to convert any Loan to or continue any Loan
as a LIBOR Rate Loan shall be suspended, and the Borrower shall either (A) repay
in full (or cause to be repaid in full) the then outstanding principal amount of
each such LIBOR Rate Loan together with accrued interest thereon (subject to
Section 5.1(d)), on the last day of the then current Interest Period applicable
to such LIBOR Rate Loan; or (B) convert the then outstanding principal amount of
each such LIBOR Rate Loan to a Base Rate Loan as of the last day of such
Interest Period.
 
(b)       Laws Affecting LIBOR Rate Availability.  If, after the date hereof,
the introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders.  Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrower to convert any Loan to a LIBOR Rate Loan or continue any Loan as a
LIBOR Rate Loan shall be suspended and during such period of suspension the
Borrower may select only Base Rate Loans and (ii) if any of the Lenders may not
lawfully continue to maintain a LIBOR Rate Loan to the end of the then current
Interest Period applicable thereto, the applicable Loan shall immediately be
converted to a Base Rate Loan for the remainder of such Interest Period.
 
51

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
SECTION 5.9              Indemnity.  The Borrower hereby indemnifies each of the
Lenders against any loss or expense (including any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained, but not the Applicable Margin or any lost profits) which may arise or
be attributable to each Lender’s obtaining, liquidating or employing deposits or
other funds acquired to effect, fund or maintain any Loan (a) as a consequence
of any failure by the Borrower to make any payment when due of any amount due
hereunder in connection with a LIBOR Rate Loan, (b) due to any failure of the
Borrower to borrow, continue or convert on a date specified therefor in a Notice
of Borrowing or Notice of Conversion/Continuation or (c) due to any payment,
prepayment or conversion of any LIBOR Rate Loan on a date other than the last
day of the Interest Period therefor.  The amount of such loss or expense shall
be determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Commitment Percentage of the LIBOR Rate
Loans in the London interbank market and using any reasonable attribution or
averaging methods which such Lender deems appropriate and practical.  A
certificate of such Lender setting forth the basis for determining such amount
or amounts necessary to compensate such Lender shall be forwarded to the
Borrower through the Administrative Agent and shall be conclusively presumed to
be correct save for manifest error.
 
SECTION 5.10           Increased Costs.
 
(a)        Increased Costs Generally.  If any Change in Law shall:
 
(i)                  impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or advances, loans or other credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the LIBOR Rate) or the Issuing Lender;
 
(ii)               subject any Recipient to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or
 
(iii)              impose on any Lender or the Issuing Lender or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or LIBOR Rate Loans made by such Lender or any Letter
of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, the Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, the Issuing Lender or other Recipient, the Borrower shall promptly pay
to any such Lender, the Issuing Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, the Issuing
Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.
 
52

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(b)        Capital Requirements.  If any Lender or the Issuing Lender determines
that any Change in Law affecting such Lender or the Issuing Lender or any
Lending Office of such Lender or such Lender’s or the Issuing Lender’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing
Lender’s capital or on the capital of such Lender’s or the Issuing Lender’s
holding company, if any, as a consequence of this Agreement, the Revolving
Credit Commitment of such Lender or the Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit, to a level below that which such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then from time to time upon
written request of such Lender or the Issuing Lender the Borrower shall promptly
pay to such Lender or the Issuing Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company for any such reduction
suffered.
 
(c)        Certificates for Reimbursement.  A certificate of a Lender, or the
Issuing Lender or such other Recipient setting forth the amount or amounts
necessary to compensate such Lender or the Issuing Lender, such other Recipient
or any of their respective holding companies, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or the
Issuing Lender or such other Recipient, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.
 
(d)       Delay in Requests.  Failure or delay on the part of any Lender or the
Issuing Lender or such other Recipient to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or the Issuing Lender’s
or such other Recipient’s right to demand such compensation; provided that the
Borrower shall not be required to compensate any Lender or the Issuing Lender or
any other Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than one hundred eighty (180) days prior to the date
that such Lender or the Issuing Lender or such other Recipient, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions, and of such Lender’s or the Issuing Lender’s or such other
Recipient’s intention to claim compensation therefor (except that if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the one hundred eighty (180) day period referred to above shall be extended to
include the period of retroactive effect thereof).
 
SECTION 5.11           Taxes.
 
(a)        Defined Terms.  For purposes of this Section 5.11, the term “Lender”
includes the Issuing Lender and the term “Applicable Law” includes FATCA.
 
(b)       Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. 
If any Applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Credit Party shall be increased as necessary
so that, after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section), the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.
 
53

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(c)        Payment of Other Taxes by the Credit Parties.  The Credit Parties
shall timely pay to the relevant Governmental Authority in accordance with
Applicable Law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.
 
(d)        Indemnification by the Credit Parties.  The Credit Parties shall
jointly and severally indemnify each Recipient, within thirty (30) days after
written demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Recipient (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Recipient, shall be conclusive absent manifest error.
 
(e)        Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within thirty (30) days after written demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that any Credit Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Credit Parties to do so), (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 12.9(d) relating to the maintenance of
a Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
 
(f)         Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Credit Party to a Governmental Authority pursuant to this Section
5.11, such Credit Party shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
 
(g)        Status of Lenders.
 
(i)                    Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.11(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
 
54

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(ii)                 Without limiting the generality of the foregoing:
 
(A)            Any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from United States federal
backup withholding tax;
 
(B)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(1)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form
W-8BEN-E establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
 
(2)            executed copies of IRS Form W-8ECI;
 
(3)            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN-E; or
 
(4)            to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;
 
55

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(C)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and
 
(D)            if a payment made to a Lender under any Loan Document would be
subject to United States federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
(h)       Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.11 (including by
the payment of additional amounts pursuant to this Section 5.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
 
56

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(i)          Survival.  Each party’s obligations under this Section 5.11 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
 
SECTION 5.12           Mitigation Obligations; Replacement of Lenders.
 
(a)       Designation of a Different Lending Office.  If any Lender requests
compensation under Section 5.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.11, then such Lender shall, at the
request of the Borrower, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 5.10 or Section 5.11, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all documented and reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
 
(b)       Replacement of Lenders.  If any Lender requests compensation under
Section 5.10, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.11, and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 5.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 12.9), all of its interests,
rights (other than its existing rights to payments pursuant to Section 5.10 or
Section 5.11) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:
 
(i)                 the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 12.9;
 
(ii)                such Lender shall have received payment of an amount equal
to the outstanding principal of its Loans and participations in Letters of
Credit, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
 
(iii)              in the case of any such assignment resulting from a claim for
compensation under Section 5.10 or payments required to be made pursuant to
Section 5.11, such assignment will result in a reduction in such compensation or
payments thereafter;
 
(iv)              such assignment does not conflict with Applicable Law; and
 
57

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(v)            in the case of any assignment resulting from  a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
SECTION 5.13           Incremental Loans.
 
(a)       At any time, the Borrower may by written notice to the Administrative
Agent elect to request the establishment of:
 
(i)               one or more incremental term loan commitments (any such
incremental term loan commitment, an “Incremental Term Loan Commitment”) to make
one or more additional term loans, which may be of the same tranche as the
outstanding Term Loans with the latest maturity or a new tranche of Term Loans
(any such increase or additional term loan, an “Incremental Term Loan”); or
 
(ii)                one or more increases in the Revolving Credit Commitments
(any such increase, an “Incremental Revolving Credit Commitment” and, together
with the Incremental Term Loan Commitments, the “Incremental Loan Commitments”)
to make revolving credit loans under the Revolving Credit Facility (any such
increase, an “Incremental Revolving Credit Increase” and, together with the
Incremental Term Loans, the “Incremental Loans ”);
 
provided that (1) the total aggregate principal amount for all such Incremental
Loan Commitments and Incremental Loans shall not (as of any date of incurrence
thereof) exceed $75,000,000 and (2) the total aggregate amount for each
Incremental Loan Commitment (and the Incremental Loans made thereunder) shall
not be less than a minimum principal amount of $15,000,000 or, if less, the
remaining amount permitted pursuant to the foregoing clause (1).  Each such
notice shall specify the date (each, an “Increased Amount Date”) on which the
Borrower proposes that any Incremental Loan Commitment shall be effective, which
shall be a date not less than five (5) Business Days after the date on which
such notice is delivered to Administrative Agent (or such later date as may be
approved by the Administrative Agent).  The Borrower may invite any Lender, any
Affiliate of any Lender and/or any Approved Fund, and/or any other Person
reasonably satisfactory to the Administrative Agent, to provide an Incremental
Loan Commitment (any such Person, an “Incremental Lender”).  Any proposed
Incremental Lender offered or approached to provide all or a portion of any
Incremental Loan Commitment may elect or decline, in its sole discretion, to
provide such Incremental Loan Commitment.  Any Incremental Loan Commitment shall
become effective as of such Increased Amount Date; provided that:
 
(A)            no Default or Event of Default shall exist on such Increased
Amount Date immediately before or immediately after giving effect to (1) any
Incremental Loan Commitment, (2) the making of any Incremental Loans pursuant
thereto and (3) any Permitted Acquisition consummated in connection therewith;
 
(B)            the Administrative Agent and the Lenders shall have received from
the Borrower an Officer’s Compliance Certificate demonstrating, in form and
substance reasonably satisfactory to the Administrative Agent, that the Borrower
is in compliance with the financial covenants set forth in Section 9.14 based on
the financial statements most recently delivered pursuant to Section 8.1(a) or
8.1(b), as applicable, both before and after giving effect (on a Pro Forma
Basis) to (x) any Incremental Loan Commitment, (y) the making of any Incremental
Loans pursuant thereto (with any Incremental Loan Commitment being deemed to be
fully funded) and (z) any Permitted Acquisition consummated in connection
therewith;
 
58

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(C)             each of the representations and warranties contained in Article
VII shall be true and correct in all material respects, except to the extent any
such representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty shall
be true, correct and complete in all respects, on such Increased Amount Date
with the same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct as of such
earlier date);
 
(D)             the proceeds of any Incremental Loans shall be used for general
corporate purposes of the Borrower and its Subsidiaries (including Permitted
Acquisitions);
 
(E)              each Incremental Loan Commitment (and the Incremental Loans
made thereunder) shall constitute Obligations of the Borrower and shall be
secured and guaranteed with the other Extensions of Credit on a pari passu
basis;
 
(F)             (1)            in the case of each Incremental Term Loan (the
terms of which shall be set forth in the relevant Lender Joinder Agreement):
 
(x)       such Incremental Term Loan will mature and amortize in a manner
reasonably acceptable to the Administrative Agent, the Incremental Lenders
making such Incremental Term Loan and the Borrower, but will not in any event
have a shorter weighted average life to maturity than the remaining weighted
average life to maturity of the then latest maturing Term Loan or a maturity
date earlier than the Term Loan Maturity Date;
 
(y)      the Applicable Margin and pricing grid, if applicable, for such
Incremental Term Loan shall be determined by the Administrative Agent, the
applicable Incremental Lenders and the Borrower on the applicable Increased
Amount Date; and
 
(z)       except as provided above, all other terms and conditions applicable to
any Incremental Term Loan, to the extent not consistent with the terms and
conditions applicable to the Initial Term Loan, shall be reasonably satisfactory
to the Administrative Agent and the Borrower.
 
(2)                 in the case of each Incremental Revolving Credit Increase
(the terms of which shall be set forth in the relevant Lender Joinder
Agreement):
 
(x)       such Incremental Revolving Credit Increase shall mature on the
Revolving Credit Maturity Date, shall bear interest and be entitled to fees
(other than upfront fees), in each case at the rate applicable to the Revolving
Credit Loans, and shall be subject to the same terms and conditions as the
Revolving Credit Loans;
 
59

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(y)      the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increased Amount Date among the Revolving
Credit Lenders (including the Incremental Lenders providing such Incremental
Revolving Credit Increase) in accordance with their revised Revolving Credit
Commitment Percentages (and the Revolving Credit Lenders (including the
Incremental Lenders providing such Incremental Revolving Credit Increase) agree
to make all payments and adjustments necessary to effect such reallocation and
the Borrower shall pay any and all costs required pursuant to Section 5.9 in
connection with such reallocation as if such reallocation were a repayment); and
 
(z)       except as provided above, all of the other terms and conditions
applicable to such Incremental Revolving Credit Increase shall, except to the
extent otherwise provided in this Section 5.13, be identical to the terms and
conditions applicable to the Revolving Credit Facility;
 
(G)              (1)           any Incremental Lender making any Incremental
Term Loan shall be entitled to the same voting rights as the existing Term Loan
Lenders under the Term Loan Facility and (unless otherwise agreed by the
applicable Incremental Lenders) each Incremental Term Loan shall receive
proceeds of prepayments on the same basis as the Initial Term Loan (such
prepayments to be shared pro rata on the basis of the original aggregate funded
amount thereof among the Initial Term Loan and the Incremental Term Loans); and
 
(2)                any Incremental Lender with an Incremental Revolving Credit
Increase shall be entitled to the same voting rights as the existing Revolving
Credit Lenders under the Revolving Credit Facility and any Extensions of Credit
made in connection with each Incremental Revolving Credit Increase shall receive
proceeds of prepayments on the same basis as the other Revolving Credit Loans
made hereunder;
 
(H)             such Incremental Loan Commitments shall be effected pursuant to
one or more Lender Joinder Agreements executed and delivered by the Borrower,
the Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 5.13); and
 
(I)               the Borrower shall deliver or cause to be delivered any
customary legal opinions or other documents (including, without limitation, a
resolution duly adopted by the board of directors (or equivalent governing body)
of each Credit Party authorizing such Incremental Loan and/or Incremental Term
Loan Commitment) reasonably requested by Administrative Agent in connection with
any such transaction.
 
(b)            (i)              The Incremental Term Loans shall be deemed to be
Term Loans; provided that any such Incremental Term Loan made as a new tranche
of Term Loans shall be designated as a separate tranche of Term Loans for all
purposes of this Agreement.
 
(i)                       The Incremental Lenders shall be included in any
determination of the Required Lenders or Required Revolving Credit Lenders, as
applicable, and, unless otherwise agreed, the Incremental Lenders will not
constitute a separate voting class for any purposes under this Agreement.
 
60

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(c)            (i)               On any Increased Amount Date on which any
Incremental Term Loan Commitment becomes effective, subject to the foregoing
terms and conditions, each Incremental Lender with an Incremental Term Loan
Commitment shall make, or be obligated to make, an Incremental Term Loan to the
Borrower in an amount equal to its Incremental Term Loan Commitment and shall
become a Term Loan Lender hereunder with respect to such Incremental Term Loan
Commitment and the Incremental Term Loan made pursuant thereto.
 
(i)                      On any Increased Amount Date on which any Incremental
Revolving Credit Increase becomes effective, subject to the foregoing terms and
conditions, each Incremental Lender with an Incremental Revolving Credit
Commitment shall become a Revolving Credit Lender hereunder with respect to such
Incremental Revolving Credit Commitment.
 
SECTION 5.14           Cash Collateral.  At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent, the Issuing Lender (with a copy to the Administrative
Agent) or the Swingline Lender (with a copy to the Administrative Agent), the
Borrower shall Cash Collateralize the Fronting Exposure of the Issuing Lender
and/or the Swingline Lender, as applicable, with respect to such Defaulting
Lender (determined after giving effect to Section 5.15(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.
 
(a)        Grant of Security Interest.  The Borrower, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lender and the Swingline
Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below.  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, the Issuing Lender and the Swingline Lender
as herein provided, or that the total amount of such Cash Collateral is less
than the Minimum Collateral Amount, the Borrower will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).
 
(b)       Application.  Notwithstanding anything to the contrary contained in
this Agreement or any other Loan Document, Cash Collateral provided under this
Section 5.14 or Section 5.15 in respect of Letters of Credit and Swingline Loans
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of L/C Obligations and Swingline Loans
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.
 
(c)       Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce the Fronting Exposure of the Issuing Lender
and/or the Swingline Lender, as applicable, shall no longer be required to be
held as Cash Collateral pursuant to this Section 5.14 following (i) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (ii) the determination by
the Administrative Agent, the Issuing Lender and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 5.15, the
Person providing Cash Collateral, the Issuing Lender and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations; and provided further that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.
 
61

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

SECTION 5.15           Defaulting Lenders.
 
(a)        Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:
 
(i)                 Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required Lenders
and Section 12.2.
 
(ii)               Defaulting Lender Waterfall. Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article X or otherwise) or received by the Administrative Agent from
a Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lender and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 5.14; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lender’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 5.14; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lender or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Lender or the Swingline Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (1)
such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 6.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility without giving effect to Section 5.15(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 5.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
 
62

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(iii)              Certain Fees.
 
(A)            No Defaulting Lender shall be entitled to receive any Commitment
Fee for any period during which that Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).
 
(B)            Each Defaulting Lender shall be entitled to receive letter of
credit commissions pursuant to Section 3.3 for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Revolving
Credit Commitment Percentage of the stated amount of Letters of Credit for which
it has provided Cash Collateral pursuant to Section 5.14.
 
(C)            With respect to any Commitment Fee or letter of credit commission
not required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to the Issuing Lender and Swingline Lender, as applicable, the amount of
any such fee otherwise payable to such Defaulting Lender to the extent allocable
to the Issuing Lender’s or Swingline Lender’s Fronting Exposure to such
Defaulting Lender, and (3) not be required to pay the remaining amount of any
such fee.
 
(iv)            Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Credit Commitment Percentages
(calculated without regard to such Defaulting Lender’s Revolving Credit
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Credit Commitment.  No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
 
(v)               Cash Collateral, Repayment of Swingline Loans.  If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, repay Swingline Loans in an amount
equal to the Swingline Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the Issuing Lender’s Fronting Exposure in accordance with the
procedures set forth in Section 5.14.
 
(b)       Defaulting Lender Cure.  If the Borrower, the Administrative Agent,
the Issuing Lender and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Credit Facility (without giving effect to Section
5.15(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
 
63

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
ARTICLE VI
 
CONDITIONS OF CLOSING AND BORROWING
 
SECTION 6.1              Conditions to Closing and Initial Extensions of
Credit.  The obligation of the Lenders to close this Agreement and to make the
initial Loans or issue or participate in the initial Letter of Credit, if any,
is subject to the satisfaction of each of the following conditions:
 
(a)       Executed Loan Documents.  This Agreement, a Revolving Credit Note in
favor of each Revolving Credit Lender requesting a Revolving Credit Note, a Term
Loan Note in favor of each Term Loan Lender requesting a Term Loan Note, a
Swingline Note in favor of the Swingline Lender (in each case, if requested
thereby), the Security Documents and the Guaranty Agreements, together with any
other applicable Loan Documents to be executed on the Closing Date, shall have
been duly authorized, executed and delivered to the Administrative Agent by the
parties thereto and shall be in full force and effect.
 
(b)       Closing Certificates; Etc.  The Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent:
 
(i)               Officer’s Certificate.  A certificate from a Responsible
Officer of the Borrower to the effect that each of the Credit Parties, as
applicable, has satisfied each of the conditions set forth in Section 6.1
(except to the extent relating to the satisfaction of any condition the
satisfaction of which (1) is dependent upon the discretion of the Administrative
Agent or the Lenders or (2) is waived by the Lenders).
 
(ii)              Certificate of Secretary of each Credit Party.  A certificate
of a Responsible Officer of each Credit Party certifying as to the incumbency
and genuineness of the signature of each officer of such Credit Party executing
Loan Documents to which it is a party and certifying that attached thereto is a
true, correct and complete copy of (A) the articles or certificate of
incorporation or formation (or equivalent), as applicable, of such Credit Party
and all amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation, organization or
formation (or equivalent), as applicable, (B) the bylaws or other governing
document of such Credit Party as in effect on the Closing Date, (C) resolutions
duly adopted by the board of directors (or other governing body) of such Credit
Party authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 6.1(b)(iii).
 
64

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(iii)             Certificates of Good Standing.  Certificates as of a recent
date of the good standing of each Credit Party under the laws of its
jurisdiction of incorporation, organization or formation (or equivalent), as
applicable and, in the case of the Borrower, the State of California.
 
(iv)             Opinions of Counsel.  Opinions of counsel to the Credit Parties
addressed to the Administrative Agent and the Lenders with respect to the Credit
Parties, the Loan Documents and such other matters as the Administrative Agent
shall request (which such opinions shall expressly permit reliance by permitted
successors and assigns of the Administrative Agent and the Lenders).
 
(c)      Personal Property Collateral.
 
(i)                 The Administrative Agent shall have received (A) each
original certificate representing the shares of Equity Interests pledged
pursuant to the Collateral Agreement, together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
applicable pledgor thereof and (B) each original promissory note (if any)
pledged to the Administrative Agent pursuant to the Collateral Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the applicable pledgor thereof; provided that with respect to
any such promissory note, to the extent it cannot be delivered by the Closing
Date after the applicable pledgor’s use of commercially reasonable efforts to do
so, then the delivery thereof shall not constitute a condition to availability
of the Credit Facility on the Closing Date, but shall instead be provided
pursuant to Section 8.18.
 
(ii)                Each document (including, without limitation, any UCC
financing statements and any intellectual property security agreements to be
filed with the United States Copyright Office or the United States Patent and
Trademark Office, as applicable) required by the Collateral Agreement or under
Applicable Law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Lenders, a perfected Lien on Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Permitted Liens) or to evidence such Liens, shall be in proper form
for filing, registration or recordation and all filing and recording fees and
taxes in connection therewith shall have been paid in full by the Borrower;
provided, that to the extent any such document (other than the UCC financing
statements and the intellectual property security agreements to be filed with
the United States Copyright Office or the United States Patent and Trademark
Office) cannot be so filed, registered or recorded by the Closing Date after the
Credit Parties’ use of commercially reasonable efforts to do so, then such
action shall not constitute a condition precedent to the availability of the
Credit Facility on the Closing Date, but shall instead be taken pursuant to
Section 8.18.
 
(iii)              The Administrative Agent shall have received all searches
(including UCC and other lien searches and intellectual property searches)
reasonably requested by the Administrative Agent in connection with the security
interests in, and Liens on, the Collateral which shall indicate that the assets
and Properties of the Credit Parties are free and clear of all Liens (other than
Permitted Liens).
 
(iv)              The Administrative Agent shall have received any documents
reasonably requested thereby or as required by the terms of the Security
Documents to evidence its security interest in the Collateral (including,
without limitation, any landlord waivers or collateral access agreements,
deposit or securities account control agreements, notices and assignments of
claims required under Applicable Laws, bailee or warehouseman letters or filings
with any applicable Governmental Authority); provided, that if such documents
cannot be obtained by the Closing Date after the Credit Parties’ use of
commercially reasonable efforts to obtain such documents then such action shall
not constitute a condition precedent to the availability of the Credit Facility
on the Closing Date, but shall instead be taken pursuant to Section 8.18.
 
65

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(d)       Property and Liability Insurance.  The Administrative Agent shall have
received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property, business interruption and liability
insurance covering each Credit Party, evidence of payment of all insurance
premiums for the current policy year of each policy (with appropriate
endorsements naming the Administrative Agent as lender’s loss payee (and
mortgagee, as applicable) on all policies for property hazard insurance and as
additional insured on all policies for liability insurance), and if reasonably
requested by the Administrative Agent, copies of such insurance policies.
 
(e)       PSI Systems Acquisition.
 
(i)                PSI Systems Acquisition Agreement Related Documents.  The PSI
Systems Acquisition Agreement Related Documents shall each be in full force and
effect and at least five (5) Business Days prior to the Closing Date, the
Administrative Agent shall have received a true, correct and fully executed copy
of each such document (certified by a Responsible Officer of the Borrower to be
true, correct and complete) and such documents shall be in form and substance
reasonably satisfactory to the Arrangers.
 
(ii)               Consummation of the PSI Systems Acquisition.  The PSI Systems
Acquisition shall be consummated in accordance with Applicable Law and on the
terms described in the PSI Systems Acquisition Agreement without giving effect
to any waiver, modifications or consents thereunder that is materially adverse
to the interests of the Lenders (as reasonably determined by the Arrangers),
without the prior written consent of the Arrangers.
 
(iii)              Specified Acquisition Agreement Representations.  Each of the
Specified Acquisition Agreement Representations shall be true and correct in all
material respects (except to the extent any such representation and warranty is
qualified by materiality or reference to Acquired Company Material Adverse
Effect, in which case, such representation and warranty shall be true, correct
and complete in all respects).
 
(iv)              The applicable waiting period under the HSR Act (as defined in
the PSI Systems Acquisition Agreement) shall have expired or been terminated and
(A) all other foreign antitrust approvals, consents or authorizations under
foreign Antitrust Laws (as defined in the PSI Systems Acquisition Agreement)
required to be obtained prior to the Closing Date from any Governmental
Authority (as defined in the PSI Systems Acquisition Agreement) in order to
consummate the transactions contemplated by the PSI Systems Acquisition
Agreement shall have been obtained and be in full force and effect and (B) all
third party consents identified in the PSI Systems Acquisition Agreement as an
express condition to the consummation of the transactions contemplated by the
PSI Systems Acquisition Agreement shall have been obtained and be in full force
and effect.
 
(f)      Financial Statements.  The Arrangers shall have received:
 
(i)                 with respect to the Borrower and its Subsidiaries, (A)
audited Consolidated balance sheets and related Consolidated statements of
income, shareholder’s equity and cash flows for the three most recently
completed Fiscal Years ended at least 90 days prior to the Closing Date and (B)
unaudited Consolidated balance sheets and related Consolidated statements of
income and cash flows for each interim fiscal quarter ended since the last
audited financial statements and at least 45 days prior to the Closing Date;
provided that the financial statements referred to in this clause (i) shall, to
the extent included in materials filed with the SEC, be deemed to have been
received on the date on which materials are posted and available to the
Arrangers and the Lenders through the SEC’s EDGAR system or at www.sec.gov and
the Borrower has notified the Arrangers of such availability;
 
66

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

(ii)                with respect to PSI Systems (A) a quality of earnings report
in form and substance reasonably satisfactory to the Arrangers, (B) the
unaudited balance sheet and related statement of income for the fiscal year of
PSI Systems ended December 31, 2014 and each other fiscal year of PSI Systems
thereafter ended at least 90 days prior to the Closing Date, (C) the unaudited
balance sheet and related statement of income for each fiscal quarter of PSI
Systems ending after December 31, 2014 but at least 45 days prior to the Closing
Date and (D) any other third party financial due diligence reports (including
any written updates, supplements or modifications of the report specified in
clause (A) above, but subject to executing any reasonable and customary
non-reliance letters or confidentiality agreements requested by such third
parties) and financial statements received by the Borrower and its Subsidiaries
in connection with the PSI Systems Acquisition or required to be delivered
pursuant to the PSI Systems Acquisition Agreement;
 
(iii)              a pro forma Consolidated balance sheet and related pro forma
Consolidated statements of income and cash flows of the Borrower for the Fiscal
Year ended December 31, 2014 and for the four‑quarter period ending on the last
day of the most recent fiscal quarter ending at least 45 days before the Closing
Date, in each case, prepared after giving pro forma effect to each element of
the PSI Systems Transactions (in accordance with Regulation S-X under the
Securities Act, as amended, and including other adjustments reasonably
acceptable to the Arrangers) as if the PSI Systems Transactions had occurred on
the last day of such Fiscal Year or four quarter period, respectively, (in the
case of such balance sheet) or at the beginning of such Fiscal Year or period,
respectively, (in the case of such other financial statements);
 
(iv)             projections (including a projected calculation of the
Consolidated Total Leverage Ratio) prepared by management of the Borrower of
balance sheets, income statements and cash flow statements of the Borrower and
its Subsidiaries on a Consolidated basis, which will be quarterly for the first
year after the Closing Date and annually thereafter for the term of this
Agreement, in form and substance reasonably satisfactory to the Administrative
Agent and the Lenders (and which will not be materially inconsistent with
information provided to the Arrangers prior to March 22, 2015); and
 
(v)               a certificate from the chief financial officer of the Borrower
(in form and substance reasonably satisfactory to the Administrative Agent and
the Arrangers), in his corporate capacity and not in an individual capacity,
certifying (A) that after giving pro forma effect to each element of the PSI
Systems Transactions the Borrower and its Subsidiaries (on a Consolidated basis)
are Solvent and (B) attached thereto are calculations of the pro forma
Consolidated Total Leverage Ratio as of the Closing Date after giving effect to
the PSI Systems Transactions.
 
(g)       Payments at Closing.  The Borrower shall have paid or made
arrangements to pay contemporaneously with closing (i) to the Administrative
Agent, the Arrangers and the Lenders the fees set forth or referenced in Section
5.3 and any other accrued and unpaid fees or commissions due hereunder, (ii) all
reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent and Wells Fargo Securities, LLC (directly to such counsel
if requested by the Administrative Agent) to the extent accrued and unpaid prior
to or on the Closing Date and invoiced prior to the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent), (iii) all expenses of the Administrative Agent
and Wells Fargo Securities, LLC to the extent accrued and unpaid prior to or on
the Closing Date and invoiced prior to the Closing Date and (iv) to any other
Person such amount as may be due thereto in connection with the transactions
contemplated hereby, including all taxes, fees and other charges in connection
with the execution, delivery, recording, filing and registration of any of the
Loan Documents.
 
67

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(h)       Availability.  On the Closing Date, after giving effect to the PSI
Systems Transactions, Liquidity shall not be less than $20,000,000.
 
(i)         Miscellaneous.
 
(i)                Notice of Account Designation.  The Administrative Agent
shall have received a Notice of Account Designation specifying the account or
accounts to which the proceeds of any Loans made on or after the Closing Date
are to be disbursed.
 
(ii)               Existing Indebtedness.
 
(A)            After giving effect to the PSI Systems Transactions, neither the
Borrower nor any of its Subsidiaries shall have any outstanding Indebtedness
(other than the Credit Facility and other Indebtedness permitted pursuant to
Section 9.1) and, to the extent applicable, the Administrative Agent shall have
received pay‑off letters and Lien releases in form and substance reasonably
satisfactory to it evidencing the payment in full, termination and release of
Liens with respect to any Indebtedness not permitted to remain outstanding per
this clause (A).
 
(B)            The Administrative Agent shall have received evidence reasonably
satisfactory to it that all Liens (other than Permitted Liens) shall have been
terminated and released.
 
(iii)             PATRIOT Act, etc.  The Arrangers shall have received, at least
five (5) Business Days prior to the Closing Date, all documentation and other
information required by Governmental Authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the PATRIOT Act, that has been requested by any Arranger at least
ten (10) Business Days prior to the Closing Date.
 
(iv)           The Specified Representations shall be true and correct in all
material respects (except to the extent any such Specified Representation is
qualified by materiality or reference to Material Adverse Effect, in which case
such Specified Representation shall be true and correct in all respects).
 
(v)               Since February 28, 2015, there shall not have occurred an
Acquired Company Material Adverse Effect with respect to PSI Systems or any
event, condition or contingency that could reasonably be expected to have an
Acquired Company Material Adverse Effect.
 
(vi)            All equityholder and board of director (or comparable management
body) authorizations with respect to the PSI Systems Transactions shall have
been obtained and be in full force and effect.
 
68

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
Without limiting the generality of the provisions of Section 11.3(c), for
purposes of determining compliance with the conditions specified in this Section
6.1, the Administrative Agent and each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.
 
SECTION 6.2              Conditions to All Extensions of Credit.  The
obligations of the Lenders to make or participate in any Extensions of Credit,
convert or continue any Loan and/or the Issuing Lender to issue or extend any
Letter of Credit are subject to the satisfaction of the following conditions
precedent on the relevant borrowing, continuation, conversion, issuance or
extension date:
 
(a)       Continuation of Representations and Warranties.  With respect to any
Extension of Credit made after the initial Extension of Credit on the Closing
Date, the representations and warranties contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects, except
for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, which such representation and warranty
shall be true and correct in all respects, on and as of such borrowing, issuance
or extension date with the same effect as if made on and as of such date (except
for any such representation and warranty that by its terms is made only as of an
earlier date, which representation and warranty shall remain true and correct in
all material respects as of such earlier date, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects as of such earlier date).
 
(b)       No Existing Default.  With respect to any Extension of Credit made
after the initial Extension of Credit on the Closing Date, no Default or Event
of Default shall have occurred and be continuing (i) on the borrowing,
continuation or conversion date with respect to such Loan or after giving effect
to the Loans to be made, continued or converted on such date or (ii) on the
issuance or extension date with respect to such Letter of Credit or after giving
effect to the issuance or extension of such Letter of Credit on such date.
 
(c)       Notices.  The Administrative Agent shall have received a Notice of
Borrowing, Letter of Credit Application, or Notice of Conversion/Continuation,
as applicable, from the Borrower in accordance with Section 2.3(a), Section 3.2,
Section 4.2 or Section 5.2, as applicable.
 
(d)       New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Lender shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.
 
ARTICLE VII
 
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
 
To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 6.2, that:
 
69

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
SECTION 7.1              Organization; Power; Qualification.  Each Credit Party
and each Subsidiary thereof (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation,
(b) has the power and authority to own its Properties and to carry on its
business as now being and hereafter proposed to be conducted and (c) is duly
qualified and authorized to do business in each jurisdiction in which the
character of its Properties or the nature of its business requires such
qualification and authorization except in jurisdictions where the failure to be
so qualified or in good standing could not reasonably be expected to result in a
Material Adverse Effect.  The jurisdictions in which each Credit Party and each
Subsidiary thereof are organized and qualified to do business as of the Closing
Date are described on Schedule 7.1.
 
SECTION 7.2              Ownership.  Each Subsidiary of each Credit Party as of
the Closing Date is listed on Schedule 7.2.  As of the Closing Date, the
capitalization of each Credit Party and its Subsidiaries consists of the number
of shares, authorized, issued and outstanding, of such classes and series, with
or without par value, described on Schedule 7.2.  All outstanding shares have
been duly authorized and validly issued and are fully paid and nonassessable and
not subject to any preemptive or similar rights, except as described in Schedule
7.2.  As of the Closing Date, there are no outstanding stock purchase warrants,
subscriptions, options, securities, instruments or other rights of any type or
nature whatsoever, which are convertible into, exchangeable for or otherwise
provide for or require the issuance of Equity Interests of any Credit Party or
any Subsidiary thereof, except as described on Schedule 7.2.
 
SECTION 7.3              Authorization; Enforceability.  Each Credit Party and
each Subsidiary thereof has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Agreement and each of the other Loan Documents to which it
is a party in accordance with their respective terms.  This Agreement and each
of the other Loan Documents have been duly executed and delivered by the duly
authorized officers of each Credit Party and each Subsidiary thereof that is a
party thereto, and each such document constitutes the legal, valid and binding
obligation of each Credit Party and each Subsidiary thereof that is a party
thereto, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies and requirements of reasonableness, good faith and fair dealing.
 
SECTION 7.4              Compliance of Agreement, Loan Documents and Borrowing
with Laws, Etc.  The execution, delivery and performance by each Credit Party
and each Subsidiary thereof of the Loan Documents to which each such Person is a
party, in accordance with their respective terms, the Extensions of Credit
hereunder and the transactions contemplated hereby or thereby do not and will
not (a) require any Governmental Approval (other than a Governmental Approval
that has been previously obtained and remains in  full force and effect) or
violate any Applicable Law relating to any Credit Party or any Subsidiary
thereof where the failure to obtain such Governmental Approval or such violation
could reasonably be expected to have a Material Adverse Effect, (b) conflict
with, result in a breach of or constitute a default under the articles of
incorporation, bylaws or other organizational documents of any Credit Party or
any Subsidiary thereof, (c) conflict with, result in a breach of or constitute a
default under any indenture, agreement or other instrument to which such Person
is a party or by which any of its properties may be bound or any Governmental
Approval relating to such Person, which could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (d) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by such Person other than Permitted
Liens or (e) require any consent or authorization of, filing with, or other act
in respect of, an arbitrator or Governmental Authority and no consent of any
other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement other than (i)
consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (ii) consents or
filings under the UCC, (iii) filings with the United States Copyright Office
and/or the United States Patent and Trademark Office and (iv) Mortgage filings
with the applicable county recording office or register of deeds.
 
70

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
SECTION 7.5              Compliance with Law; Governmental Approvals.  Each
Credit Party and each Subsidiary thereof (a) has all Governmental Approvals
required by any Applicable Law for it to conduct its business, each of which is
in full force and effect, is final and not subject to review on appeal and is
not the subject of any pending or, to its knowledge, threatened attack by direct
or collateral proceeding, (b) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws relating to it
or any of its respective properties and (c) has timely filed all material
reports, documents and other materials required to be filed by it under all
Applicable Laws with any Governmental Authority and has retained all material
records and documents required to be retained by it under Applicable Law except
in each case of clause (a), (b) or (c) where the failure to have, comply or file
could not reasonably be expected to have a Material Adverse Effect.
 
SECTION 7.6              Tax Returns and Payments.  Each Credit Party and each
Subsidiary thereof has duly filed or caused to be filed all federal, state and
other material tax returns required by Applicable Law to be filed (except for
extensions duly obtained), and has paid, or made adequate provision for the
payment of, all federal, state, and other material taxes, assessments and
governmental charges or levies upon it and its property, income, profits and
assets which are due and payable (other than any amount the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of the relevant Credit Party).  Such returns accurately reflect in all
material respects all liability for taxes of any Credit Party or any Subsidiary
thereof for the periods covered thereby.  As of the Closing Date, except as set
forth on Schedule 7.6, there is no ongoing audit or examination or, to its
knowledge, other investigation by any Governmental Authority of the tax
liability of any Credit Party or any Subsidiary thereof.  No Governmental
Authority has asserted any Lien or other claim against any Credit Party or any
Subsidiary thereof with respect to unpaid taxes which has not been discharged or
resolved (other than (a) any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of the
relevant Credit Party and (b) Permitted Liens).  The charges, accruals and
reserves on the books of each Credit Party and each Subsidiary thereof in
respect of federal, state, local and other taxes for all Fiscal Years and
portions thereof since the organization of any Credit Party or any Subsidiary
thereof are in the judgment of the Borrower adequate, and the Borrower does not
anticipate any additional taxes or assessments for any of such years.
 
SECTION 7.7              Intellectual Property Matters.  Each Credit Party and
each Subsidiary thereof owns or possesses rights to use all material franchises,
licenses, copyrights, copyright applications, patents, patent rights or
licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights, copyrights and other rights
with respect to the foregoing which are reasonably necessary to conduct its
business.  No event has occurred which permits, or after notice or lapse of time
or both would permit, the revocation or termination of any such rights, and no
Credit Party nor any Subsidiary thereof is liable to any Person for infringement
under Applicable Law with respect to any such rights as a result of its business
operations, which, in either case, could reasonably be expected to have a
Material Adverse Effect.
 
SECTION 7.8              Environmental Matters.
 
(a)      To its knowledge, the properties owned, leased or operated now or in
the past by each Credit Party and each Subsidiary thereof do not contain, and to
their knowledge have not previously contained, any Hazardous Materials in
amounts or concentrations which constitute or constituted a violation of
applicable Environmental Laws;
 
71

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(b)       To its knowledge, each Credit Party and each Subsidiary thereof and
such properties and all operations conducted in connection therewith are in
compliance, and have been in compliance, with all applicable Environmental Laws,
and there is no contamination at, under or about such properties that,
individually or in the aggregate, could reasonably be expected to interfere with
the continued operation of such properties or materially impair the fair
saleable value thereof;
 
(c)       No Credit Party nor any Subsidiary thereof has received any written
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters, Hazardous Materials, or compliance
with Environmental Laws with respect to a Credit Party or a Subsidiary thereof
or properties leased or owned by a Credit Party or Subsidiary thereof that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, nor does any Credit Party or any
Subsidiary thereof have knowledge that any such notice will be received or is
being threatened;
 
(d)       To its knowledge, Hazardous Materials have not been transported or
disposed of to or from the properties owned, leased or operated by any Credit
Party or any Subsidiary thereof in violation of, or in a manner or to a location
which could reasonably be expected give rise to liability of any Credit Party or
any Subsidiary thereof under, Environmental Laws, nor have any Hazardous
Materials been generated, treated, stored or disposed of at, on or under any of
such properties in violation by any Credit Party or any Subsidiary thereof of,
or in a manner that could give rise to liability of any Credit Party or any
Subsidiary thereof under, any applicable Environmental Laws;
 
(e)        No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Credit Party or any Subsidiary thereof is or,
with respect to those threatened, will be named as a potentially responsible
party, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any applicable Environmental Law with respect to
any Credit Party, any Subsidiary thereof, with respect to any real property
owned, leased or operated by any Credit Party or any Subsidiary thereof or
operations conducted in connection therewith that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect; and
 
(f)        To its knowledge, there has been no release or threat of release, of
Hazardous Materials at or from properties owned, leased or operated by any
Credit Party or any Subsidiary, now or in the past, in violation of or in
amounts or in a manner that could reasonably be expected to give rise to
liability under applicable Environmental Laws that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
 
SECTION 7.9              Employee Benefit Matters.
 
(a)        As of the Closing Date, no Credit Party maintains or contributes to,
or has any obligation under, any Employee Benefit Plans, and no ERISA Affiliate
maintains or contributes to, or has any obligation under, any Pension Plan or
Multiemployer Plan, other than those identified on Schedule 7.9;
 
 
72

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(b)        Each Credit Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect.  Each
Employee Benefit Plan sponsored, maintained, contributed to by any Credit Party,
or to which any Credit Party has an obligation to make contributions to, that is
intended to be qualified under Section 401(a) of the Code has been determined by
the IRS to be so qualified or is the adoption of a prototype or volume submitter
plan that may rely upon an IRS opinion letter to the prototype or volume
submitter sponsor, and each trust related to such plan has been determined to be
exempt under Section 501(a) of the Code or may rely upon an IRS opinion letter
to the prototype or volume submitter sponsor that it is so exempt, except for
such plans that have not yet received determination letters or opinion letters
but for which the remedial amendment period for submitting a determination
letter or opinion letter request has not yet expired.  No liability has been
incurred by any Credit Party or any ERISA Affiliate which remains unsatisfied
for any taxes or penalties assessed with respect to any Employee Benefit Plan or
any Multiemployer Plan except for a liability that could not reasonably be
expected to have a Material Adverse Effect;
 
(c)         As of the Closing Date, no Pension Plan has been terminated, nor has
any Pension Plan become subject to funding based benefit restrictions under
Section 436 of the Code, nor has any funding waiver from the IRS been received
or requested with respect to any Pension Plan, nor has any Credit Party or any
ERISA Affiliate failed to make any contributions or to pay any amounts due and
owing as required by Sections 412 or 430 of the Code, Section 302 of ERISA or
the terms of any Pension Plan on or prior to the due dates of such contributions
under Sections 412 or 430 of the Code or Section 302 of ERISA, nor has there
been any event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a)
of ERISA with respect to any Pension Plan;
 
(d)        Except where the failure of any of the following representations to
be correct could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect, no Credit Party nor any ERISA Affiliate has: 
(i) engaged in a nonexempt prohibited transaction described in Section 406 of
the ERISA or Section 4975 of the Code, (ii) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums and there are no
premium payments which are due and unpaid, (iii) failed to make a required
contribution or payment to a Multiemployer Plan, or (iv) failed to make a
required installment or other required payment under Sections 412 or 430 of the
Code;
 
(e)        No Termination Event has occurred or is reasonably expected to occur
that either individually or in the aggregate has resulted or could reasonably be
expected to result in a Material Adverse Effect;
 
(f)         Except where the failure of any of the following representations to
be correct could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect, no proceeding, claim (other than a benefits
claim in the ordinary course of business), lawsuit and/or investigation is
existing or, to the knowledge of any Credit Party, threatened concerning or
involving any Employee Benefit Plan.
 
(g)        No Credit Party nor any Subsidiary thereof is a party to any
contract, agreement or arrangement that could reasonably be expected, solely as
a result of the delivery of this Agreement or the consummation of transactions
contemplated hereby (including the PSI Systems Transactions), result in the
payment of any “excess parachute payment” within the meaning of Section 280G of
the Code.
 
73

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
SECTION 7.10           Margin Stock.  No Credit Party nor any Subsidiary thereof
is engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System).  No part of the proceeds of
any of the Loans or Letters of Credit will be used for purchasing or carrying
margin stock or for any purpose which violates, or which would be inconsistent
with, the provisions of Regulation T, U or X of such Board of Governors. 
Following the application of the proceeds of each Extension of Credit, not more
than twenty-five percent (25%) of the value of the assets (either of the
Borrower only or of the Borrower and its Subsidiaries on a Consolidated basis)
subject to the provisions of Section 9.2 or Section 9.5 or subject to any
restriction contained in any agreement or instrument between the Borrower and
any Lender or any Affiliate of any Lender relating to Indebtedness in excess of
the Threshold Amount will be “margin stock”.
 
SECTION 7.11           Government Regulation.  No Credit Party nor any
Subsidiary thereof is an “investment company” or a company “controlled” by an
“investment company” (as each such term is defined or used in the Investment
Company Act).
 
SECTION 7.12          Material Contracts.  Schedule 7.12 sets forth a complete
and accurate list of all Material Contracts of each Credit Party and each
Subsidiary thereof in effect as of the Closing Date.  Other than as set forth in
Schedule 7.12, as of the Closing Date, each such Material Contract is, and after
giving effect to the consummation of the transactions contemplated by the Loan
Documents will be, in full force and effect in accordance with the terms
thereof.  To the extent requested by the Administrative Agent, each Credit Party
and each Subsidiary thereof has delivered to the Administrative Agent a true and
complete copy of each Material Contract required to be listed on Schedule 7.12
or any other Schedule hereto.  As of the Closing Date, no Credit Party nor any
Subsidiary thereof (nor, to its knowledge, any other party thereto) is in breach
of or in default under any Material Contract in any material respect.
 
SECTION 7.13          Employee Relations.  As of the Closing Date, no Credit
Party nor any Subsidiary thereof is party to any collective bargaining
agreement, nor has any labor union been recognized as the representative of its
employees except as set forth on Schedule 7.13.  The Borrower knows of no
pending, threatened or contemplated strikes, work stoppage or other collective
labor disputes involving its employees or those of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
SECTION 7.14           Burdensome Provisions.  The Credit Parties and their
respective Subsidiaries do not presently anticipate that future expenditures
needed to meet the provisions of any statutes, orders, rules or regulations of a
Governmental Authority will be so burdensome as to have a Material Adverse
Effect.  No Subsidiary is party to any agreement or instrument or otherwise
subject to any restriction or encumbrance that restricts or limits its ability
to make dividend payments or other distributions in respect of its Equity
Interests to the Borrower or any Subsidiary or to transfer any of its assets or
properties to the Borrower or any other Subsidiary in each case other than
existing under or by reason of the Loan Documents or Applicable Law.
 
SECTION 7.15           Financial Statements.  The audited and unaudited
financial statements delivered pursuant to Section 6.1(f) are complete and
correct and fairly present, in all material respects, on a Consolidated basis
the assets, liabilities and financial position of the Borrower and its
Subsidiaries or PSI Systems, as applicable, as at such dates, and the results of
the operations and changes of financial position for the periods then ended
(other than customary year-end adjustments for unaudited financial statements
and the absence of footnotes from unaudited financial statements).  Except with
respect to the financial statements of PSI Systems delivered on or prior to the
Closing Date pursuant to Section 6.1(f), all such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP.  Such financial statements show all material indebtedness
and other material liabilities, direct or contingent, of the Borrower and its
Subsidiaries or PSI Systems, as applicable, as of the date thereof, including
material liabilities for taxes, material commitments, and Indebtedness, in each
case, to the extent required to be disclosed under GAAP.  The pro forma
financial statements delivered pursuant to Section 6.1(f)(iii) and the
projections delivered pursuant to Section 6.1(f)(iv) and were prepared in good
faith on the basis of the assumptions stated therein, which assumptions are
believed to be reasonable in light of then existing conditions except that such
financial projections and statements shall be subject to normal year end closing
and audit adjustments (it being recognized by the Lenders that projections are
not to be viewed as facts and that the actual results during the period or
periods covered by such projections may vary materially from such projections).
 
74

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
SECTION 7.16           No Material Adverse Change.  Since December 31, 2014,
there has been no material adverse change in the properties, business,
operations, or condition (financial or otherwise) of the Borrower and its
Subsidiaries and no event has occurred or condition arisen, either individually
or in the aggregate, that could reasonably be expected to have a Material
Adverse Effect.
 
SECTION 7.17           Solvency.  The Credit Parties on a Consolidated basis,
are Solvent.
 
SECTION 7.18           Title to Properties.  As of the Closing Date, the real
property listed on Schedule 7.18 constitutes all of the real property that is
owned, leased, subleased or used by any Credit Party or any of its
Subsidiaries.  Each Credit Party and each Subsidiary thereof has such title to
the real property owned or leased by it as is necessary or desirable to the
conduct of its business and valid and legal title to all of its personal
property and assets, except those which have been disposed of by the Credit
Parties and their Subsidiaries, or in the case of leases or subleases, those
which have terminated, subsequent to such date which dispositions or
terminations have been in the ordinary course of business or as otherwise
expressly permitted hereunder.
 
SECTION 7.19           Litigation.  There are no actions, suits or proceedings
pending nor, to its knowledge, threatened in writing against or in any other way
relating adversely to or affecting any Credit Party or any Subsidiary thereof or
any of their respective properties in any court or before any arbitrator of any
kind or before or by any Governmental Authority that, if adversely determined,
could reasonably be expected to have a Material Adverse Effect.
 
SECTION 7.20           Anti-Corruption Laws and Sanctions.
 
(a)       The Credit Parties and their Subsidiaries have conducted their
business in compliance with Anti-Corruption Laws.
 
(b)       None of (i) the Borrower, any Subsidiary or any of their respective
directors, officers, employees or affiliates, or (ii) to the knowledge of the
Borrower, any agent or representative of the Borrower or any of its Subsidiaries
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person or currently the subject or
target of any Sanctions.
 
(c)        The Borrower has not requested any Extension of Credit, and no Credit
Party nor any of their respective directors, officers, employees and agents have
used the proceeds of any Extension of Credit (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any prohibited
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country, or (iii) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.
 
75

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
SECTION 7.21          Absence of Defaults.  No event has occurred or is
continuing (a) which constitutes a Default or an Event of Default, or (b) which
constitutes, or which with the passage of time or giving of notice or both would
constitute, a default or event of default by any Credit Party or any Subsidiary
thereof under (i) any Material Contract or (ii) any judgment, decree or order to
which any Credit Party or any Subsidiary thereof is a party or by which any
Credit Party or any Subsidiary thereof or any of their respective properties may
be bound or which would require any Credit Party or any Subsidiary thereof to
make any payment thereunder prior to the scheduled maturity date therefor that,
in any case under this clause (b), could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
SECTION 7.22           Security Documents.  The provisions of the Security
Documents are effective to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable perfected first
priority Lien, subject to Permitted Liens, on all right, title and interest of
the respective Credit Parties in the Collateral, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.  Except for any filings completed on or prior to the Closing Date and
as contemplated hereby and by the Security Documents, no filing or other action
will be necessary to perfect or protect such Liens.
 
SECTION 7.23           Senior Indebtedness Status.  The Obligations of each
Credit Party and each Subsidiary thereof under this Agreement and each of the
other Loan Documents ranks and shall continue to rank at least senior in
priority of payment to all Subordinated Indebtedness and is designated as
“Senior Indebtedness” (or the equivalent term) under all instruments and
documents, now or in the future, relating to all Subordinated Indebtedness of
such Person.
 
SECTION 7.24          Disclosure.  No financial statement, material report,
material certificate or other material information furnished (whether in writing
or orally) by or on behalf of any Credit Party or any Subsidiary thereof to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) (excluding
projected financial information, pro forma financial information, estimated
financial information and other projected or estimated information contained in
such information) , taken together as a whole, contains any untrue statement of
a material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, pro forma financial information, estimated financial information
and other projected or estimated information (including those delivered
subsequent to the Closing Date), the Borrower only represents that, such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time (it being recognized by the Lenders that projections are
not to be viewed as facts and that the actual results during the period or
periods covered by such projections may vary materially from such projections).
 
SECTION 7.25          Flood Hazard Insurance.  With respect to each parcel of
real property subject to a Mortgage, the Administrative Agent has received (a)
such flood hazard certifications, notices and confirmations thereof, and
effective flood hazard insurance policies as are described in Section 6.1(d)
with respect to real property collateral on the Closing Date, (b) all flood
hazard insurance policies required hereunder have been obtained and remain in
full force and effect, and the premiums thereon have been paid in full, and (c)
except as the Borrower has previously given written notice thereof to the
Administrative Agent, there has been no redesignation of any real property into
or out of a special flood hazard area.
 
76

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
ARTICLE VIII
 
AFFIRMATIVE COVENANTS
 
Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, each Credit Party will, and will cause each of its
Subsidiaries to:
 
SECTION 8.1              Financial Statements and Budgets.  Deliver to the
Administrative Agent, in form and detail satisfactory to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):
 
(a)       Annual Financial Statements.  As soon as practicable and in any event
within seventy-five (75) days (or, if earlier, on the date of any required
public filing thereof) after the end of each Fiscal Year (commencing with the
Fiscal Year ended December 31, 2015), an audited Consolidated balance sheet of
the Borrower and its Subsidiaries as of the close of such Fiscal Year and
audited Consolidated statements of income, retained earnings and cash flows
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and prepared in accordance with GAAP and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the year.  Such annual financial statements shall be audited by
an independent certified public accounting firm of recognized standing
acceptable to the Administrative Agent, and accompanied by a report and opinion
thereon by such certified public accountants prepared in accordance with
generally accepted auditing standards that is not subject to any “going concern”
or similar qualification or exception or any qualification as to the scope of
such audit or with respect to accounting principles followed by the Borrower or
any of its Subsidiaries not in accordance with GAAP.
 
(b)       Quarterly Financial Statements.  As soon as practicable and in any
event within forty (40) days (or, if earlier, on the date of any required public
filing thereof) after the end of the first three fiscal quarters of each Fiscal
Year (commencing with the fiscal quarter ended March 31, 2016), an unaudited
Consolidated balance sheet of the Borrower and its Subsidiaries as of the close
of such fiscal quarter and unaudited Consolidated statements of income, retained
earnings and cash flows and a report containing management’s discussion and
analysis of such financial statements for the fiscal quarter then ended and that
portion of the Fiscal Year then ended, including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the corresponding period in the preceding Fiscal Year and
prepared by the Borrower in accordance with GAAP and, if applicable, containing
disclosure of the effect on the financial position or results of operations of
any change in the application of accounting principles and practices during the
period, and certified by the chief financial officer of the Borrower to present
fairly in all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of the Borrower and its Subsidiaries for the respective
periods then ended, subject to normal year-end adjustments and the absence of
footnotes.
 
(c)        Annual Business Plan and Budget.  As soon as practicable and in any
event within sixty (60) days after the end of each Fiscal Year, a business plan
and operating and capital budget of the Borrower and its Subsidiaries for the
ensuing four (4) fiscal quarters, such plan to be prepared in accordance with
GAAP and to include, on a quarterly basis, the following:  a quarterly operating
and capital budget, a projected income statement, statement of cash flows and
balance sheet, calculations demonstrating projected compliance with the
financial covenants set forth in Section 9.14 and a report containing
management’s discussion and analysis of such budget with a reasonable disclosure
of the key assumptions and drivers with respect to such budget, accompanied by a
certificate from a Responsible Officer of the Borrower to the effect that such
budget contains good faith estimates (utilizing assumptions believed to be
reasonable at the time of delivery of such budget) of the financial condition
and operations of the Borrower and its Subsidiaries for such period.
 
77

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
SECTION 8.2              Certificates; Other Reports.  Deliver to the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary practice):
 
(a)       at each time financial statements are delivered pursuant to Sections
8.1(a) or (b), a duly completed Officer’s Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower together with (i) a report containing management’s discussion and
analysis of such financial statements and (ii) solely in connection with the
delivery of financial statements delivered pursuant to Section 8.1(a), a
certification of the Consolidated EBITDA and the Consolidated Total Assets
attributable to Immaterial Subsidiaries;
 
(b)       promptly upon receipt thereof, copies of all material reports, if any,
submitted to any Credit Party, any Subsidiary thereof or any of their respective
boards of directors by their respective independent public accountants in
connection with their auditing function, including, without limitation, any
management report and any management responses thereto;
 
(c)       promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of Indebtedness of any Credit Party or any
Subsidiary thereof in excess of the Threshold Amount pursuant to the terms of
any indenture, loan or credit or similar agreement;
 
(d)       promptly after the assertion or occurrence thereof, written notice of
any action or proceeding against or of any noncompliance by any Credit Party or
any Subsidiary thereof with any Environmental Law that could (i) reasonably be
expected to have a Material Adverse Effect or (ii) cause any Property described
in the Mortgages to be subject to any restrictions on ownership, occupancy, use
or transferability under any Environmental Law;
 
(e)       promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, or
with any national securities exchange, and in any case not otherwise required to
be delivered to the Administrative Agent pursuant hereto;
 
(f)        promptly, and in any event within five (5) Business Days after
receipt thereof by any Credit Party or any Subsidiary thereof, copies of each
notice or other material correspondence received from the SEC (or comparable
agency in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Credit Party or any Subsidiary thereof;
 
(g)        promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations (including,
without limitation, the PATRIOT Act), as from time to time reasonably requested
by the Administrative Agent or any Lender; and
 
(h)       such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.
 
78

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
Documents required to be delivered pursuant to Section 8.1(a) or (b) or Section
8.2(e) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed in Section 12.1; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (x) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(y) the Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions of such
documents.  Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Officer’s Compliance
Certificates required by Section 8.2 to the Administrative Agent.  Except for
such Officer’s Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lender materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”).  The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, means that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the Issuing Lender and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 12.10); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”  Notwithstanding the foregoing, the Borrower shall be under
no obligation to mark any Borrower Materials “PUBLIC”.
 
SECTION 8.3             Notice of Litigation and Other Matters.  Promptly (but
in no event later than ten (10) days after any Responsible Officer of any Credit
Party obtains knowledge thereof) notify the Administrative Agent in writing of
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):
 
(a)         the occurrence of any Default or Event of Default;
 
79

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.


(b)      the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any Credit Party or any Subsidiary thereof
or any of their respective properties, assets or businesses in each case that if
adversely determined could reasonably be expected to result in a Material
Adverse Effect;
 
(c)       any notice of any violation received by any Credit Party or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws which in any such case
could reasonably be expected to have a Material Adverse Effect;
 
(d)       any labor controversy that has resulted in, or threatens to result in,
a strike or other work action against any Credit Party or any Subsidiary
thereof;
 
(e)       any attachment, judgment, lien, levy or order exceeding the Threshold
Amount that may be assessed against or threatened against any Credit Party or
any Subsidiary thereof;
 
(f)       any event of which the Borrower or any of its Subsidiaries has either
given notice to the other contracting party or have received notice from the
other contracting party, which constitutes or with the passage of time or giving
of notice or both would constitute a default or event of default under any
Material Contract to which the Borrower or any of its Subsidiaries is a party or
by which the Borrower or any Subsidiary thereof or any of their respective
properties may be bound which could reasonably be expected to have a Material
Adverse Effect;
 
(g)       (i) any refusal by the IRS to grant a favorable determination letter
for which a request has been made by any Credit Party or opinion letter, in each
case with respect to an Employee Benefit Plan, (ii) all notices received by any
Credit Party or any ERISA Affiliate of the PBGC’s intent to terminate any
Pension Plan or to have a trustee appointed to administer any Pension Plan,
(iii) all notices received by any Credit Party or any ERISA Affiliate from a
Multiemployer Plan sponsor concerning the imposition or amount of withdrawal
liability pursuant to Section 4202 of ERISA and (iv) the Borrower obtaining
knowledge or reason to know that any Credit Party or any ERISA Affiliate has
filed or intends to file a notice of intent to terminate any Pension Plan under
a distress termination within the meaning of Section 4041(c) of ERISA; and
 
(h)       any event which makes any of the representations set forth in Article
VII that is subject to materiality or Material Adverse Effect qualifications
inaccurate in any respect or any event which makes any of the representations
set forth in Article VII that is not subject to materiality or Material Adverse
Effect qualifications inaccurate in any material respect.
 
Each notice pursuant to Section 8.3 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 8.3(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
 
SECTION 8.4              Preservation of Corporate Existence and Related
Matters.  Except as permitted by Section 9.4, (a) preserve and maintain (i) its
separate corporate existence and (ii) all rights, franchises, licenses and
privileges necessary to the conduct of its business, and (b) qualify and remain
qualified as a foreign corporation or other entity and authorized to do business
in each jurisdiction in which the failure to so qualify could reasonably be
expected to have a Material Adverse Effect.
 
80

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
SECTION 8.5              Maintenance of Property and Licenses.
 
(a)        In addition to the requirements of any of the Security Documents,
protect and preserve all Properties necessary in and material to its business,
including copyrights, patents, trade names, service marks and trademarks;
maintain in good working order and condition, ordinary wear and tear excepted,
all buildings, equipment and other tangible real and personal property; and from
time to time make or cause to be made all repairs, renewals and replacements
thereof and additions to such Property necessary for the conduct of its
business, so that the business carried on in connection therewith may be
conducted in a commercially reasonable manner, in each case except as such
action or inaction would not reasonably be expected to result in a Material
Adverse Effect.
 
(b)       Maintain, in full force and effect in all material respects, each and
every license, permit, certification, qualification, approval or franchise
issued by any Governmental Authority (each a “License”) required for each of
them to conduct their respective businesses as presently conducted in accordance
with Section 9.11.
 
SECTION 8.6              Insurance.  Maintain insurance with financially sound
and reputable insurance companies against at least such risks and in at least
such amounts as are customarily maintained by similar businesses and as may be
required by Applicable Law and as are required by any Security Documents
(including, without limitation, hazard and business interruption insurance). 
All such insurance shall, (a) provide that no cancellation or material
modification thereof shall be effective until at least 30 days after receipt by
the Administrative Agent of written notice thereof (except as result of
non-payment of premium in which case only 10 days’ prior written notice shall be
required), (b) name the Administrative Agent as an additional insured party
thereunder and (c) in the case of each casualty insurance policy, name the
Administrative Agent as lender’s loss payee or mortgagee, as applicable.  On the
Closing Date and from time to time thereafter deliver to the Administrative
Agent upon its request information in reasonable detail as to the insurance then
in effect, stating the names of the insurance companies, the amounts and rates
of the insurance, the dates of the expiration thereof and the properties and
risks covered thereby.  Without limiting the foregoing, the Borrower shall and
shall cause each appropriate Credit Party to (i) maintain, if available, fully
paid flood hazard insurance on all real property that is located in a special
flood hazard area and that is subject to a Mortgage, on such terms and in such
amounts as required by The National Flood Insurance Reform Act of 1994 or as
otherwise required by the Administrative Agent, (ii) furnish to the
Administrative Agent evidence of renewal (and payment of renewal premiums
therefor) of all such policies prior to the expiration or lapse thereof, and
(iii) furnish to the Administrative Agent prompt written notice of any
redesignation of any such improved real property into or out of a special flood
hazard area.
 
SECTION 8.7             Accounting Methods and Financial Records.  Maintain a
system of accounting, and keep proper books, records and accounts (which shall
be true and complete in all material respects) as may be required or as may be
necessary to permit the preparation of financial statements in accordance with
GAAP and in compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its Properties.
 
SECTION 8.8              Payment of Taxes and Other Obligations.  Pay and
perform (a) all taxes, assessments and other governmental charges that may be
levied or assessed upon it or any of its Property (provided, that the Borrower
or such Subsidiary may contest any such item in good faith so long as adequate
reserves are maintained with respect thereto in accordance with GAAP) and (b)
all other Indebtedness, obligations and liabilities in accordance with customary
trade practices; except where the failure to pay or perform such items described
in this Section could not reasonably be expected to have a Material Adverse
Effect.
 
81

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
SECTION 8.9              Compliance with Laws and Approvals.  Observe and remain
in compliance with all Applicable Laws and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
 
SECTION 8.10            Environmental Laws.  In addition to and without limiting
the generality of Section 8.9, (a) comply with, and require such compliance by
all tenants and subtenants with all applicable Environmental Laws and obtain and
comply with and maintain, and require that all tenants and subtenants, if any,
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws and (b) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply with all lawful orders and directives of
any Governmental Authority regarding Environmental Laws in each case except
where the failure to do so could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.
 
SECTION 8.11           Compliance with ERISA.  In addition to and without
limiting the generality of Section 8.9, (a) except where the failure to so
comply could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (i) comply with applicable provisions of ERISA,
the Code and the regulations and published interpretations thereunder with
respect to all Employee Benefit Plans, (ii) not take any action or fail to take
action the result of which could reasonably be expected to result in a liability
to the PBGC or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (iv) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code and (b) furnish to
the Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan (not including any plan participant
or beneficiary personal information) as may be reasonably requested by the
Administrative Agent.
 
SECTION 8.12           Compliance with Material Contracts.  Comply in all
respects with and maintain each Material Contract, except as could not
reasonably be expected to have a Material Adverse Effect.
 
SECTION 8.13           Visits and Inspections.  Permit representatives of the
Administrative Agent, from time to time upon not less than five (5) Business
Days’ prior written notice and at such times during normal business hours,
which, subject to proviso below, shall be at the expense of the Borrower, to
visit and inspect its properties; inspect, audit and make extracts from its
books, records and files, including, but not limited to, management letters
prepared by independent accountants; and discuss with its principal officers,
and its independent accountants, its business, assets, liabilities, financial
condition, results of operations and business prospects; provided that excluding
any such visits and inspections during the continuation of a Default or Event of
Default, the Administrative Agent shall not exercise such rights more often than
one (1) time during any calendar year at the Borrower’s expense; provided
further that upon the occurrence and during the continuance of a Default or an
Event of Default, the Administrative Agent or any Lender may do any of the
foregoing during normal business hours at the expense of the Borrower at any
time without advance notice.  Upon the request of the Administrative Agent or
the Required Lenders, participate in a meeting of the Administrative Agent and
Lenders once during each Fiscal Year, which meeting will be held at the
Borrower’s corporate offices (or such other location as may be agreed to by the
Borrower and the Administrative Agent) at such time as may be agreed by the
Borrower and the Administrative Agent.
 
82

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
SECTION 8.14           Additional Subsidiaries and Real Property.
 
(a)       Additional Domestic Subsidiaries.  Promptly notify the Administrative
Agent of (i) the creation or acquisition of any Domestic Subsidiary or any
Foreign Subsidiary to the extent that a guaranty of such Foreign Subsidiary of
the Secured Obligations would not have a material adverse consequence for the
Borrower or any other Credit Party or result in a violation of Applicable Law
(in each case other than an Immaterial Subsidiary) or (ii) a Subsidiary ceases
to be an Immaterial Subsidiary, and, in any event, within forty-five (45) days
after such creation, acquisition or change in status (as such time period may be
extended by the Administrative Agent in its sole discretion) cause such Person
to (A) become a Subsidiary Guarantor by delivering to the Administrative Agent a
duly executed supplement to the Guaranty Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose, (B) grant a
security interest in all Collateral (subject to the exceptions specified in the
Collateral Agreement) owned by such Subsidiary by delivering to the
Administrative Agent a duly executed supplement to each applicable Security
Document or such other document as the Administrative Agent shall deem
appropriate for such purpose and comply with the terms of each applicable
Security Document, (C) deliver to the Administrative Agent such opinions,
documents and certificates referred to in Section 6.1 as may be reasonably
requested by the Administrative Agent, (D) if such Equity Interests are
certificated, deliver to the Administrative Agent such original certificated
Equity Interests or other certificates and stock or other transfer powers
evidencing the Equity Interests of such Person, (E) deliver to the
Administrative Agent such updated Schedules to the Loan Documents as reasonably
requested by the Administrative Agent with respect to such Person, and (F)
deliver to the Administrative Agent such other documents as may be reasonably
requested by the Administrative Agent, all in form, content and scope reasonably
satisfactory to the Administrative Agent.
 
(b)       Additional Foreign Subsidiaries.  Notify the Administrative Agent
promptly after any Person becomes a First Tier Foreign Subsidiary, and promptly
thereafter (and, in any event, within forty five (45) days after such
notification, as such time period may be extended by the Administrative Agent in
its sole discretion), cause (i) the applicable Credit Party to deliver to the
Administrative Agent Security Documents pledging sixty‑five percent (65%) of the
total outstanding voting Equity Interests (and one hundred percent (100%) of the
non-voting Equity Interests) of any such First Tier Foreign Subsidiary and a
consent thereto executed by such First Tier Foreign Subsidiary (including,
without limitation, if applicable, original certificated Equity Interests (or
the equivalent thereof pursuant to the Applicable Laws and practices of any
relevant foreign jurisdiction) evidencing the Equity Interests of such First
Tier Foreign Subsidiary, together with an appropriate undated stock or other
transfer power for each certificate duly executed in blank by the registered
owner thereof), (ii) such Person to deliver to the Administrative Agent such
opinions, documents and certificates referred to in Section 6.1 as may be
reasonably requested by the Administrative Agent, (iii) such Person to deliver
to the Administrative Agent such updated Schedules to the Loan Documents as
requested by the Administrative Agent with regard to such Person and (iv) such
Person to deliver to the Administrative Agent such other documents as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.
 
(c)       Real Property Collateral.  (i) Promptly after the acquisition of any
Material Real Property (and, in any event, within ten (10) days after such
acquisition, as such time period may be extended by the Administrative Agent in
its sole discretion), notify the Administrative Agent and (ii) promptly
thereafter (and in any event, within sixty (60) days of such acquisition (as
such time period may be extended by the Administrative Agent, in its sole
discretion), deliver such mortgages, deeds of trust, title insurance policies,
environmental reports, surveys and other documents reasonably requested by the
Administrative Agent in connection with granting and perfecting a first priority
Lien, other than Permitted Liens, on such real property in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, all in
form and substance acceptable to the Administrative Agent.
 
83

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(d)       Merger Subsidiaries.  Notwithstanding the foregoing, to the extent any
new Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Subsidiary at no
time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with the closing of such merger transaction,
such new Subsidiary shall not be required to take the actions set forth in
Section 8.14(a) or (b), as applicable, until the consummation of such Permitted
Acquisition (at which time, the surviving entity of the respective merger
transaction shall be required to so comply with Section 8.14(a) or (b), as
applicable, within ten (10) Business Days of the consummation of such Permitted
Acquisition, as such time period may be extended by the Administrative Agent in
its sole discretion).
 
(e)       Immaterial Subsidiaries.  If at any time the Subsidiaries that
constitute Immaterial Subsidiaries account for, in the aggregate, more than (i)
five percent (5%) of the Consolidated Total Assets or (ii) two and one-half
percent (2.5%) of the Consolidated EBITDA, then the Borrower shall (A) identify
in writing to the Administrative Agent one or more Subsidiaries to be removed
from its designation as an Immaterial Subsidiary so that the Subsidiaries
constituting Immaterial Subsidiaries account for, in the aggregate, not more
than (1) five percent (5%) of the Consolidated Total Assets and (2) two and
one-half percent (2.5%) of the Consolidated EBITDA and (B) cause such identified
Subsidiaries to comply with the applicable provisions of Section 8.14(a) within
the time provided therein.
 
SECTION 8.15           Use of Proceeds.
 
(a)        The Borrower shall use the proceeds of the Revolving Extensions of
Credit (i) to finance a portion of the purchase price for the PSI Systems
Acquisition and (ii) for working capital and general corporate purposes of the
Borrower and its Subsidiaries.
 
(b)       The Borrower shall use the proceeds of the Initial Term Loan (i) to
finance a portion of the purchase price for the PSI Systems Acquisition and (ii)
to pay fees, commissions and expenses incurred in connection with the PSI
Systems Transactions.
 
(c)       The Borrower shall use the proceeds of any Incremental Term Loan and
any Incremental Revolving Credit Increase as permitted pursuant to Section 5.13,
as applicable.
 
(d)       The Borrower will not request any Extension of Credit, and the
Borrower shall not use, and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Extension of Credit (i) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.
 
SECTION 8.16           Compliance with Anti-Corruption Laws and Sanctions.  The
Borrower will maintain in effect and enforce policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.
 
84

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
SECTION 8.17          Further Assurances.  Promptly, execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements and
other documents), which may be required under any Applicable Law, or which the
Administrative Agent or the Required Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Credit Parties.  The Borrower also agrees to provide to the
Administrative Agent, from time to time upon the reasonable request by the
Administrative Agent, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.
 
SECTION 8.18           Post-Closing Matters.  Execute and deliver the documents,
take the actions and complete the tasks set forth on Schedule 8.18, in each case
within the corresponding time limits specified on such schedule.
 
SECTION 8.19           [***]
 
ARTICLE IX
 
NEGATIVE COVENANTS
 
Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, the Credit Parties will not, and will not permit any of
their respective Subsidiaries to:
 
SECTION 9.1              Indebtedness.  Create, incur, assume or suffer to exist
any Indebtedness except:
 
(a)        the Obligations;
 
85

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(b)       Indebtedness (i) owing under Hedge Agreements entered into in order to
manage existing or anticipated interest rate, exchange rate or commodity price
risks and not for speculative purposes and (ii) owing under Secured Cash
Management Agreements entered into in the ordinary course of business;
 
(c)       Indebtedness existing on the Closing Date and listed on Schedule 9.1,
and any refinancings, refundings, renewals or extensions of such Indebtedness;
provided that (i) the principal amount of such Indebtedness is not increased at
the time of such refinancing, refunding, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder and the direct or
contingent obligor with respect thereto is not changed, as a result of, or in
connection with, such refinancing; (ii) no Default or Event of Default shall
have occurred and be continuing or would be caused by such refinancing,
refunding, renewal or extension; (iii) such refinancing, refunding, renewing or
extending  Indebtedness shall have a maturity date that is equal to or later
than the final maturity date of the Indebtedness being refinanced, refunded,
renewed or extended; (iv) the terms of the subordination (if any) and other
material terms taken as whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are (A) no less favorable in any material
respect to the Credit Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended or (B) otherwise permitted under subclause (i) of this clause (c); and
(v) the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;
 
(d)       Capital Lease Obligations and Indebtedness incurred in connection with
purchase money Indebtedness in an aggregate amount not to exceed $2,500,000 at
any time outstanding;
 
(e)      Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person in connection with an
Investment permitted pursuant to Section 9.3, to the extent that (i) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, (ii) neither the
Borrower nor any Subsidiary thereof (other than such Person or any other Person
that such Person merges with or that acquires the assets of such Person) shall
have any liability or other obligation with respect to such Indebtedness and
(iii) the aggregate outstanding principal amount of such Indebtedness does not
exceed $2,500,000 at any time outstanding;
 
(f)        Guarantees with respect to Indebtedness permitted pursuant to
subsections (a) through (e) of this Section;
 
(g)        unsecured intercompany Indebtedness:
 
(i)           owed by any Credit Party to another Credit Party;
 
(ii)         owed by any Credit Party to any Non-Guarantor Subsidiary (provided
that such Indebtedness shall be subordinated to the Obligations in a manner
reasonably satisfactory to the Administrative Agent);
 
(iii)        owed by any Non-Guarantor Subsidiary to any other Non-Guarantor
Subsidiary; and
 
86

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(iv)       owed by any Non-Guarantor Subsidiary to any Credit Party to the
extent permitted pursuant to Section 9.3(a)(vi);
 
(h)       Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;
 
(i)        (i) unsecured Subordinated Indebtedness of the Borrower or any other
Credit Party; provided that (A) no Default or Event of Default shall have
occurred and be continuing or would be caused by the incurrence of such
Indebtedness; (B) after giving effect to the incurrence of such Indebtedness and
the receipt and application of the proceeds thereof, (1) the Consolidated Total
Leverage Ratio (calculated on a Pro Forma Basis and determined based on the
financial information received for the fiscal quarter most recently ended prior
to the date of incurrence of such Indebtedness for which financial statements
have been delivered to the Administrative Agent pursuant to Section 6.1(f),
8.1(a) or 8.1(b), as applicable, and assuming the funding in full of such
Indebtedness) would be at least 0.50 to 1.00 below the then applicable ratio set
forth in Section 9.14 and (2) the Borrower is in compliance (on a Pro Forma
Basis) with the financial covenants set forth in Section 9.14; (C) such
Indebtedness does not mature, require any scheduled payment of principal,
require any mandatory payment, redemption or repurchase prior to the date that
is six months after the latest of the maturity dates of all Term Loans or
Commitments in effect at the time of issuance of such Indebtedness; (D) such
Indebtedness does not include any financial performance “maintenance” covenants
(whether stated as a covenant, default or otherwise, although “incurrence-based”
financial tests may be included) or cross-defaults (but may include
cross-defaults at the final stated maturity thereof and cross-acceleration); and
(E) such Indebtedness bears interest at a rate that has been approved by the
Borrower’s board of directors (or other equivalent governing body); and (ii) any
refinancings, refundings, renewals or extensions of such Indebtedness; provided
that (A) the principal amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or contingent
obligor with respect thereto is not changed, as a result or in connection with
such refinancing; (B) no Default or Event of Default shall have occurred and be
continuing or would be caused by such refinancing, refunding, renewal or
extension; (C) such refinancing, refunding, renewing or extending  Indebtedness
shall have a maturity date that is equal to or later than the final maturity
date of the Indebtedness being refinanced, refunded, renewed or extended; (D)
the terms of the subordination (if any) and other material terms taken as whole,
of any such refinancing, refunding, renewing or extending Indebtedness, and of
any agreement entered into and of any instrument issued in connection therewith,
are (1) no less favorable in any material respect to the Credit Parties or the
Lenders than the terms of any agreement or instrument governing the Indebtedness
being refinanced, refunded, renewed or extended or (2) otherwise permitted under
subclause (i) of this clause (i); and (E) the interest rate applicable to any
such refinancing, refunding, renewing or extending Indebtedness does not exceed
the then applicable market interest rate;
 
(j)          Indebtedness under performance bonds, surety bonds, release, appeal
and similar bonds, statutory obligations or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business,
and reimbursement obligations in respect of any of the foregoing;
 
(k)        Indebtedness consisting of promissory notes issued to current or
former officers, directors and employees (or their respective family members,
estates or trusts or other entities for the benefit of any of the foregoing) of
the Borrower or its Subsidiaries to purchase or redeem Equity Interests or
options of the Borrower permitted pursuant to Section 9.6(d); provided that the
aggregate principal amount of all such Indebtedness shall not exceed $250,000 at
any time outstanding;
 
87

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(l)         unsecured Indebtedness of any Credit Party or any Subsidiary thereof
not otherwise permitted pursuant to this Section in an aggregate principal
amount not to exceed $7,500,000 at any time outstanding;
 
(m)      [***]
 
(n)        unsecured Indebtedness in the form of earn-out or similar obligations
(which, in the case of any such obligations incurred in connection with a
Permitted Acquisition shall, if requested by the Administrative Agent prior to
the closing of such Acquisition, be subordinated to the Secured Obligations in a
manner and pursuant to documentation reasonably satisfactory to the
Administrative Agent).
 
SECTION 9.2               Liens.  Create, incur, assume or suffer to exist, any
Lien on or with respect to any of its Property, whether now owned or hereafter
acquired, except:
 
(a)        Liens created pursuant to the Loan Documents (including, without
limitation, Liens in favor of the Swingline Lender and/or the Issuing Lender, as
applicable, on Cash Collateral granted pursuant to the Loan Documents);
 
(b)       Liens in existence on the Closing Date and described on Schedule 9.2,
and the replacement, renewal or extension thereof (including Liens incurred,
assumed or suffered to exist in connection with any refinancing, refunding,
renewal or extension of Indebtedness pursuant to Section 9.1(c) (solely to the
extent that such Liens were in existence on the Closing Date and described on
Schedule 9.2)); provided that the scope of any such Lien shall not be increased,
or otherwise expanded, to cover any additional property or type of asset, as
applicable, beyond that in existence on the Closing Date, except for products
and proceeds of the foregoing;
 
(c)        Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or (ii) which
are being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;
 
(d)       the claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which (i) are not overdue for a period of more
than sixty (60) days, or if more than sixty (60) days overdue, such Liens are
being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP and (ii) do not,
individually or in the aggregate, materially impair the use thereof in the
operation of the business of the Borrower or any of its Subsidiaries;
 
(e)        deposits or pledges made in the ordinary course of business in
connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance and other types of social security or
similar legislation, or to secure the performance of bids, earnest money, trade
contracts and operating leases (other than Indebtedness), statutory obligations,
surety bonds (other than bonds related to judgments or litigation), performance
bonds, payment obligations in connection with health, disability, other employee
benefits or self-insurance and similar obligations and other obligations of a
like nature incurred in the ordinary course of business, in each case, so long
as no foreclosure sale or similar proceeding has been commenced with respect to
any portion of the Collateral on account thereof;
 
88

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(f)         encumbrances in the nature of zoning restrictions, easements and
rights or restrictions of record on the use of real property, which in the
aggregate are not substantial in amount and which do not, in any case,
materially detract from the value of such property or impair the use thereof in
the ordinary conduct of business;
 
(g)        Liens arising from the filing of precautionary UCC financing
statements relating solely to personal property leased pursuant to operating
leases entered into in the ordinary course of business of the Borrower and its
Subsidiaries;
 
(h)       Liens securing Indebtedness permitted under Section 9.1(d); provided
that (i) such Liens shall be created within sixty (60) days of the acquisition,
repair, improvement or lease, as applicable, of the related Property, (ii) such
Liens do not at any time encumber any property other than the Property financed
by such Indebtedness and the proceeds thereof, (iii) the amount of Indebtedness
secured thereby is not increased and (iv) the principal amount of Indebtedness
secured by any such Lien shall at no time exceed one hundred percent (100%) of
the original price for the purchase, repair improvement or lease amount (as
applicable) of such Property at the time of purchase, repair, improvement or
lease (as applicable);
 
(i)         Liens securing judgments for the payment of money not constituting
an Event of Default under Section 10.1(l) or securing appeal or other surety
bonds relating to such judgments;
 
(j)         (i) Liens on Property (i) of any Subsidiary which are in existence
at the time that such Subsidiary is acquired pursuant to a Permitted Acquisition
and (ii) of the Borrower or any of its Subsidiaries existing at the time such
tangible property or tangible assets are purchased or otherwise acquired by the
Borrower or such Subsidiary thereof pursuant to a transaction permitted pursuant
to this Agreement; provided that, with respect to each of the foregoing clauses
(i) and (ii), (A) such Liens are not incurred in connection with, or in
anticipation of, such Permitted Acquisition, purchase or other acquisition, (B)
such Liens are applicable only to specific Property, (C) such Liens are not
“blanket” or all asset Liens, (D) such Liens do not attach to any other Property
of the Borrower or any of its Subsidiaries and (E) the Indebtedness secured by
such Liens is permitted under Section 9.1(e) of this Agreement);
 
(k)       (i) Liens of a collecting bank arising in the ordinary course of
business under Section 4-210 of the Uniform Commercial Code in effect in the
relevant jurisdiction and (ii) Liens of any depositary bank in connection with
statutory, common law and contractual rights of set-off and recoupment with
respect to any deposit account of the Borrower or any Subsidiary thereof;
 
(l)        (i) contractual or statutory Liens of landlords to the extent
relating to the property and assets subject to any lease agreements with such
landlord, and (ii) contractual Liens of suppliers (including sellers of goods)
or customers granted in the ordinary course of business to the extent limited to
the property or assets relating to such contract;
 
(m)      any interest or title of a licensor, sublicensor, lessor or sublessor
with respect to any assets under any license or lease agreement entered into in
the ordinary course of business which do not (i) interfere in any material
respect with the business of the Borrower or its Subsidiaries or materially
detract from the value of the relevant assets of the Borrower or its
Subsidiaries or (ii) secure any Indebtedness; and
 
(n)       Liens not otherwise permitted hereunder on assets other than the
Collateral securing Indebtedness or other obligations in the aggregate principal
amount not to exceed $2,500,000 at any time outstanding.
 
89

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
SECTION 9.3              Investments.  Purchase, own, invest in or otherwise
acquire (in one transaction or a series of transactions), directly or
indirectly, any Equity Interests, interests in any partnership or joint venture
(including, without limitation, the creation or capitalization of any
Subsidiary), evidence of Indebtedness or other obligation or security,
substantially all or a portion of the business or assets of any other Person or
any other investment or interest whatsoever in any other Person, make any
Acquisition, or make or permit to exist, directly or indirectly, any loans,
advances or extensions of credit to, or any investment in cash or by delivery of
Property in, any Person (all the foregoing, “Investments”) except:
 
(a)                 (i)                Investments existing on the Closing Date
in Subsidiaries existing on the Closing Date;
 
(ii)              Investments existing on the Closing Date (other than
Investments in Subsidiaries existing on the Closing Date) and described on
Schedule 9.3;
 
(iii)            Investments made after the Closing Date by any Credit Party in
any other Credit Party;
 
(iv)           Investments made after the Closing Date by any Non-Guarantor
Subsidiary in any other Non-Guarantor Subsidiary;
 
(v)            Investments made after the Closing Date by any Non-Guarantor
Subsidiary in any Credit Party; and
 
(vi)          Investments made after the Closing Date by any Credit Party in any
Non-Guarantor Subsidiary in an aggregate amount at any time outstanding not to
exceed (A) $1,000,000 less (B) the amount of outstanding Investments made
pursuant to Section 9.3(g)(ii) (provided that any Investments in the form of
loans or advances made by any Credit Party to any Non-Guarantor Subsidiary
pursuant to this clause (vi) shall be evidenced by a demand note in form and
substance reasonably satisfactory to the Administrative Agent and shall be
pledged and delivered to the Administrative Agent pursuant to the Security
Documents);
 
(b)      Investments in cash and Cash Equivalents;
 
(c)      Investments by the Borrower or any of its Subsidiaries consisting of
Capital Expenditures (other than Acquisitions) permitted by this Agreement;
 
(d)      deposits made in the ordinary course of business to secure the
performance of leases or other obligations as permitted by Section 9.2;
 
(e)      Hedge Agreements permitted pursuant to Section 9.1;
 
(f)      purchases of assets or advances for purchases of goods or services in
the ordinary course of business;
 
(g)      Investments by the Borrower or any Subsidiary thereof in the form of:
 
(i)           Permitted Acquisitions to the extent that any Person or Property
acquired in such Acquisition becomes a part of the Borrower or a Subsidiary
Guarantor or, concurrently with the closing of such Acquisition, becomes
(whether or not such Person is a Wholly-Owned Subsidiary) a Subsidiary Guarantor
in the manner contemplated by Section 8.14; and
 
90

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(ii)         Permitted Acquisitions to the extent that any Person or Property
acquired in such Acquisition does not become a Subsidiary Guarantor or a part of
a Subsidiary Guarantor in an aggregate amount at any time outstanding not to
exceed (A) $1,000,000 less (B) the amount of outstanding Investments made
pursuant to Section 9.3(a)(vi);
 
(h)        Investments in the form of loans and advances to officers, directors
and employees in the ordinary course of business in an aggregate amount not to
exceed at any time outstanding $1,000,000 (determined without regard to any
write-downs or write-offs of such loans or advances);
 
(i)         Investments in the form of Restricted Payments permitted pursuant to
Section 9.6;
 
(j)         Guarantees permitted pursuant to Section 9.1;
 
(k)        Investments not otherwise permitted under this Section 9.3; provided
that, immediately before and immediately after giving pro forma effect to any
such Investments and any Indebtedness incurred in connection therewith (in each
case, determined at the time of such Investment based on the financial
statements most recently delivered to the Administrative Agent pursuant to
Section 6.1(f), 8.1(a) or 8.1(b), as applicable):
 
(i)            no Default or Event of Default shall have occurred and be
continuing or would result therefrom,
 
(ii)          the Borrower is in compliance with each covenant contained in
Section 9.14;
 
(iii)         as of the date of such Investment and after giving effect thereto
and any Indebtedness incurred in connection therewith, the pro forma
Consolidated Total Leverage Ratio shall be at least 0.50 to 1.00 below the then
applicable ratio set forth in Section 9.14(a); provided that if the required
Consolidated Total Leverage Ratio under Section 9.14(a) at such time is 3.00 to
1.00 or less, then the pro forma Consolidated Total Leverage Ratio shall be at
least 0.25 to 1.00 below the then applicable ratio set forth in Section 9.14(a);
and
 
(iv)        Liquidity shall not be less than $20,000,000; and
 
(l)         the PSI Systems Acquisition.
 
For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).
 
SECTION 9.4              Fundamental Changes.  Merge, consolidate or enter into
any similar combination with, or enter into any Asset Disposition of all or
substantially all of its assets (whether in a single transaction or a series of
transactions) with, any other Person or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution) except:
 
(a)        (i) any Wholly-Owned Subsidiary of the Borrower may be merged,
amalgamated or consolidated with or into the Borrower (provided that the
Borrower shall be the continuing or surviving entity) or (ii) any Wholly-Owned
Subsidiary of the Borrower may be merged, amalgamated or consolidated with or
into any Subsidiary Guarantor (provided that the Subsidiary Guarantor shall be
the continuing or surviving entity or simultaneously with such transaction, the
continuing or surviving entity shall become a Subsidiary Guarantor and the
Borrower shall comply with Section 8.14 in connection therewith);
 
91

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(b)       (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may be
merged, amalgamated or consolidated with or into, or be liquidated into, any
other Non-Guarantor Subsidiary and (ii) any Non-Guarantor Subsidiary that is a
Domestic Subsidiary may be merged, amalgamated or consolidated with or into, or
be liquidated into, any other Non-Guarantor Subsidiary that is a Domestic
Subsidiary;
 
(c)        any Subsidiary may dispose of all or substantially all of its assets
(upon voluntary liquidation, dissolution, winding up or otherwise) to the
Borrower or any Subsidiary Guarantor; provided that, with respect to any such
disposition by any Non-Guarantor Subsidiary, the consideration for such
disposition shall not exceed the fair value of such assets;
 
(d)       (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may
dispose of all or substantially all of its assets (upon voluntary liquidation,
dissolution, winding up or otherwise) to any other Non-Guarantor Subsidiary and
(ii) any Non-Guarantor Subsidiary that is a Domestic Subsidiary may dispose of
all or substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary;
 
(e)       any Wholly-Owned Subsidiary of the Borrower may merge with or into the
Person such Wholly-Owned Subsidiary was formed to acquire in connection with any
acquisition permitted hereunder (including, without limitation, any Permitted
Acquisition permitted pursuant to Section 9.3(g)); provided that in the case of
any merger involving a Wholly-Owned Subsidiary that is a Domestic Subsidiary,
(i) a Subsidiary Guarantor shall be the continuing or surviving entity or (ii)
simultaneously with such transaction, the continuing or surviving entity shall
become a Subsidiary Guarantor and the Borrower shall comply with Section 8.14 in
connection therewith; and
 
(f)        any Person may merge into the Borrower or any of its Wholly-Owned
Subsidiaries in connection with a Permitted Acquisition permitted pursuant to
Section 9.3(g); provided that (i) in the case of a merger involving the Borrower
or a Subsidiary Guarantor, the continuing or surviving Person shall be the
Borrower or such Subsidiary Guarantor and (ii) the continuing or surviving
Person shall be the Borrower or a Wholly-Owned Subsidiary of the Borrower.
 
SECTION 9.5               Asset Dispositions.  Make any Asset Disposition
except:
 
(a)        (i) the sale of obsolete, worn-out or surplus assets (including,
without limitation, outdated technology or systems) no longer used or usable in
the business of the Borrower or any of its Subsidiaries and (ii) the abandonment
of immaterial intellectual property no longer used or usable in the business of
the Borrower or any of its Subsidiaries so long as such abandonment does not
interfere, individually or in the aggregate, in any material respect with the
conduct of business of the Borrower and its Subsidiaries;
 
(b)        non-exclusive licenses and sublicenses of intellectual property
rights in the ordinary course of business not interfering, individually or in
the aggregate, in any material respect with the conduct of the business of the
Borrower and its Subsidiaries;
 
(c)        leases, subleases, licenses or sublicenses of real or personal
property granted by the Borrower or any of its Subsidiaries to others in the
ordinary course of business not detracting from the value of such real or
personal property or interfering in any material respect with the business of
the Borrower or any of its Subsidiaries (including, without limitation, any of
the foregoing occurring on any Material Real Property, which, at the request of
the Administrative Agent, shall be subject to a subordination, non-disturbance
and attornment agreement in form and substance reasonably satisfactory to the
Administrative Agent);
 
92

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(d)       Asset Dispositions in connection with Insurance and Condemnation
Events; provided that the requirements of Section 4.4(b) are complied with in
connection therewith; and
 
(e)       Asset Dispositions not otherwise permitted pursuant to this Section;
provided that (i) at the time of such Asset Disposition, no Default or Event of
Default shall exist or would result from such Asset Disposition, (ii) such Asset
Disposition is made for fair market value and the consideration received shall
be no less than seventy-five percent (75%) in cash or Cash Equivalents, and
(iii) the aggregate fair market value of all property disposed of in reliance on
this clause (e) shall not exceed $5,000,000 in any Fiscal Year.
 
SECTION 9.6              Restricted Payments.  Declare or pay any dividend on,
or make any payment or other distribution on account of, or purchase, redeem,
retire or otherwise acquire (directly or indirectly), or set apart assets for a
sinking or other analogous fund for the purchase, redemption, retirement or
other acquisition of, any class of Equity Interests of any Credit Party or any
Subsidiary thereof, make any payment with respect to any earn-out or similar
obligation incurred in connection with an Acquisition permitted hereunder, or
make any distribution of cash, property or assets to the holders of shares of
any Equity Interests of any Credit Party or any Subsidiary thereof (all of the
foregoing, the “Restricted Payments”) provided that:
 
(a)        so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Borrower or any of its Subsidiaries
may pay dividends in shares of its own Qualified Equity Interests;
 
(b)        any Subsidiary of the Borrower may pay cash dividends to the Borrower
or any Subsidiary Guarantor;
 
(c)        (i) any Non-Guarantor Subsidiary that is a Domestic Subsidiary may
make Restricted Payments to any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary (and, if applicable, to other holders of its outstanding
Equity Interests on a ratable basis) and (ii) any Non-Guarantor Subsidiary that
is a Foreign Subsidiary may make Restricted Payments to any other Non-Guarantor
Subsidiary (and, if applicable, to other holders of its outstanding Equity
Interests on a ratable basis); and
 
(d)       so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, redeem, retire or otherwise acquire shares
of its Equity Interests or options or other equity or phantom equity in respect
of its Equity Interests from present or former officers, employees, directors or
consultants (or their family members or trusts or other entities for the benefit
of any of the foregoing) or make severance payments to such Persons in
connection with the death, disability or termination of employment or
consultancy of any such officer, employee, director or consultant (i) to the
extent that such purchase is made with the Net Cash Proceeds of any offering of
equity securities of or capital contributions to the Borrower or (ii) otherwise
in an aggregate amount not to exceed $500,000 during any Fiscal Year;
 
(e)       so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom the Borrower may make Restricted Payments
not otherwise permitted under this Section 9.6 (after taking into account
limitations hereunder that would result in the proposed Restricted Payment not
being permitted under this Section 9.6); provided that after giving effect to
such Restricted Payments and any Indebtedness incurred in connection therewith
(in each case, determined at the time of such Restricted Payment is made based
on the financial statements most recently delivered to the Administrative Agent
pursuant to Section 6.1(f), 8.1(a) or 8.1(b), as applicable):
 
93

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(i)           the Borrower is in compliance with each covenant contained in
Section 9.14;


(ii)         the pro forma Consolidated Total Leverage Ratio shall be at least
0.50 to 1.00 below the then applicable ratio set forth in Section 9.14(a);
provided that if the required Consolidated Total Leverage Ratio under Section
9.14(a) at such time is 3.00 to 1.00 or less, then the pro forma Consolidated
Total Leverage Ratio shall be at least 0.25 to 1.00 below the then applicable
ratio set forth in Section 9.14(a);


(iii)        Liquidity shall not be less than $20,000,000; and


(f)         so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Borrower may make Restricted Payments
with respect to any earn-out or similar obligation incurred in connection with
(i) the ShipStation Acquisition, the ShipWorks Acquisition or the PSI Systems
Acquisition, or (ii) any Permitted Acquisition; provided that immediately before
and immediately after giving effect to any such payment pursuant to this clause
(ii) and any Indebtedness incurred in connection therewith, the Borrower is in
compliance on a pro forma basis with each covenant contained in Section 9.14.
 
SECTION 9.7              Transactions with Affiliates.  Directly or indirectly
enter into any transaction, including, without limitation, any purchase, sale,
lease or exchange of Property, the rendering of any service or the payment of
any management, advisory or similar fees, with (a) any officer, director, holder
of any Equity Interests in, or other Affiliate of, the Borrower or any of its
Subsidiaries or (b) any Affiliate of any such officer, director or holder, other
than:
 
(i)          transactions permitted by Sections 9.1, 9.3, 9.4, 9.5, 9.6 and
9.13;
 
(ii)         transactions existing on the Closing Date and described on Schedule
9.7;
 
(iii)       transactions among Credit Parties;
 
(iv)       other transactions in the ordinary course of business on terms as
favorable as would be obtained by it on a comparable arm’s-length transaction
with an independent, unrelated third party as determined in good faith by the
board of directors (or equivalent governing body) of the Borrower;
 
(v)         employment and severance arrangements (including equity incentive
plans and employee benefit plans and arrangements) with their respective
officers and employees in the ordinary course of business; and
 
(vi)       payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of the
Borrower and its Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and its Subsidiaries.
 
94

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.


SECTION 9.8              Accounting Changes; Organizational Documents.
 
(a)       Change its Fiscal Year end, or make (without the consent of the
Administrative Agent) any material change in its accounting treatment and
reporting practices except as required by GAAP.
 
(b)        Amend, modify or change its articles of incorporation (or corporate
charter or other similar organizational documents) or amend, modify or change
its bylaws (or other similar documents) in any manner materially adverse to the
rights or interests of the Lenders.
 
SECTION 9.9               Payments and Modifications of Certain Indebtedness.
 
(a)       Amend, modify, waive or supplement (or permit the modification,
amendment, waiver or supplement of) any of the terms or provisions of any
Subordinated Indebtedness, in each case in any respect which would materially
and adversely affect the rights or interests of the Administrative Agent and
Lenders hereunder.
 
(b)       Cancel, forgive, make any payment or prepayment on, or redeem or
acquire for value (including, without limitation, (x) by way of depositing with
any trustee with respect thereto money or securities before due for the purpose
of paying when due and (y) at the maturity thereof) any Subordinated
Indebtedness, except:
 
(i)           refinancings, refundings, renewals, extensions or exchange of any
Subordinated Indebtedness permitted by Section 9.1(c), (g)(ii), (i) or (l), and
by any subordination provisions applicable thereto;
 
(ii)         payments and prepayments of any Subordinated Indebtedness made
solely with the proceeds of Qualified Equity Interests; and
 
(iii)        the payment of interest, expenses and indemnities in respect of
Subordinated Indebtedness incurred under Section 9.1(c), (g)(ii), (i) or (l)
(other than any such payments prohibited by any subordination provisions
applicable thereto).
 
SECTION 9.10          No Further Negative Pledges; Restrictive Agreements.
 
(a)        Enter into, assume or be subject to any agreement prohibiting or
otherwise restricting the creation or assumption of any Lien upon its properties
or assets, whether now owned or hereafter acquired, or requiring the grant of
any security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents, (ii)
pursuant to any document or instrument governing Indebtedness incurred pursuant
to Sections 9.1(d) or 9.1(e) (provided that any such restrictions contained
therein relate only to the asset or assets financed thereby), (iii) customary
restrictions contained in the organizational documents of any Non-Guarantor
Subsidiary as of the Closing Date, (iv) customary restrictions in connection
with any Permitted Lien or any document or instrument governing any Permitted
Lien (provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien) and (v) customary restrictions
contained in any agreement with respect to Indebtedness incurred pursuant to
Section 9.1(i) that are based on incurrence based financial tests that are no
more restrictive than the financial ratio requirements in Sections 9.1(i) and
9.14 and which expressly permit Liens securing the Secured Obligations.
 
95

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(b)       Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to (i) pay dividends or make any other distributions to any
Credit Party or any Subsidiary on its Equity Interests or with respect to any
other interest or participation in, or measured by, its profits, (ii) pay any
Indebtedness or other obligation owed to any Credit Party or (iii) make loans or
advances to any Credit Party, except in each case for such encumbrances or
restrictions existing under or by reason of (A) this Agreement and the other
Loan Documents and (B) Applicable Law.
 
(c)       Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to (i) sell, lease or transfer any of its properties or
assets to any Credit Party or (ii) act as a Credit Party pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except in each case for such encumbrances or restrictions existing
under or by reason of (A) this Agreement and the other Loan Documents, (B)
Applicable Law, (C) any document or instrument governing Indebtedness incurred
pursuant to Section 9.1(d) (provided that any such restriction contained therein
relates only to the asset or assets acquired in connection therewith), (D) any
Permitted Lien or any document or instrument governing any Permitted Lien
(provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien), (E) obligations that are binding on a
Subsidiary at the time such Subsidiary first becomes a Subsidiary of the
Borrower, so long as such obligations are not entered into in contemplation of
such Person becoming a Subsidiary, (F) customary restrictions contained in an
agreement related to the sale of Property (to the extent such sale is permitted
pursuant to Section 9.5) that limit the transfer of such Property pending the
consummation of such sale, (G) customary restrictions in leases, subleases,
licenses and sublicenses or asset sale agreements otherwise permitted by this
Agreement so long as such restrictions relate only to the assets subject thereto
and (H) customary provisions restricting assignment of any agreement entered
into in the ordinary course of business.
 
SECTION 9.11           Nature of Business.  Engage in any business other than
the business conducted by the Borrower and its Subsidiaries as of the Closing
Date and business activities reasonably related or ancillary thereto or that are
reasonable extensions thereof.
 
SECTION 9.12           Amendments of Other Documents.  Amend, modify, waive or
supplement (or permit modification, amendment, waiver or supplement of) any of
the terms or provisions of (a) any PSI Systems Acquisition Agreement Related
Document in any respect which would materially and adversely affect the rights
or interests of the Administrative Agent and the Lenders hereunder, , without
the prior written consent of the Administrative Agent or (b) any other Material
Contract in any manner which would reasonably be expected to have a Material
Adverse Effect.
 
SECTION 9.13           Sale Leasebacks.  Directly or indirectly become or remain
liable as lessee or as guarantor or other surety with respect to any lease,
whether an operating lease or a capital lease, of any Property (whether real,
personal or mixed), whether now owned or hereafter acquired, (a) which any
Credit Party or any Subsidiary thereof has sold or transferred or is to sell or
transfer to a Person which is not another Credit Party or Subsidiary of a Credit
Party or (b) which any Credit Party or any Subsidiary of a Credit Party intends
to use for substantially the same purpose as any other Property that has been
sold or is to be sold or transferred by such Credit Party or such Subsidiary to
another Person which is not another Credit Party or Subsidiary of a Credit Party
in connection with such lease.
 
SECTION 9.14           Financial Covenants.
 
(a)        Consolidated Total Leverage Ratio.  As of the last day of any fiscal
quarter ending during the periods specified below, permit the Consolidated Total
Leverage Ratio to be greater than the corresponding ratio set forth below:
 
96

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
Period
Maximum Ratio
Closing Date through September 30, 2016
3.50 to 1.00
October 1, 2016 through September 30, 2017
3.25 to 1.00
October 1, 2017 through September 30, 2018
3.00 to 1.00
October 1, 2018 and thereafter
2.75 to 1.00

 
(b)        Consolidated Fixed Charge Coverage Ratio.  As of the last day of any
fiscal quarter ending during the periods specified below, permit the
Consolidated Fixed Charge Coverage Ratio to be less than 1.25 to 1.00.
 
ARTICLE X
 
DEFAULT AND REMEDIES
 
SECTION 10.1           Events of Default.  Each of the following shall
constitute an Event of Default:
 
(a)       Default in Payment of Principal of Loans and Reimbursement
Obligations.  The Borrower shall default in any payment of principal of any Loan
or Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).
 
(b)       Other Payment Default.  The Borrower shall default in the payment when
and as due (whether at maturity, by reason of acceleration or otherwise) of
interest on any Loan or Reimbursement Obligation or the payment of any other
Obligation, and such default shall continue for a period of three (3) Business
Days.
 
(c)       Misrepresentation.  Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, any other Loan
Document, or in any document delivered in connection herewith or therewith that
is not subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any material respect when made or deemed made.
 
(d)       Default in Performance of Certain Covenants.  Any Credit Party or any
Subsidiary thereof shall default in the performance or observance of any
covenant or agreement contained in Sections 8.1, 8.2, 8.3(a), 8.4 (with respect
to existence), 8.12, 8.13, 8.14, 8.15, 8.16, 8.17, 8.18 and 8.19 or Article IX.
 
(e)       Default in Performance of Other Covenants and Conditions.  Any Credit
Party or any Subsidiary thereof shall default in the performance or observance
of any term, covenant, condition or agreement contained in this Agreement (other
than as specifically provided for in this Section) or any other Loan Document
and such default shall continue for a period of thirty (30) days after the
earlier of (i) the Administrative Agent’s delivery of written notice thereof to
the Borrower and (ii) a Responsible Officer of any Credit Party having obtained
actual knowledge thereof.
 
97

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(f)        Indebtedness Cross-Default.  Any Credit Party or any Subsidiary
thereof shall (i) default in the payment of any Indebtedness (other than the
Loans or any Reimbursement Obligation) the aggregate principal amount (including
undrawn committed or available amounts), or with respect to any Hedge Agreement,
the Hedge Termination Value, of which is in excess of the Threshold Amount
beyond the period of grace if any, provided in the instrument or agreement under
which such Indebtedness was created, or (ii) default in the observance or
performance of any other agreement or condition relating to any Indebtedness
(other than the Loans or any Reimbursement Obligation) the aggregate principal
amount (including undrawn committed or available amounts), or with respect to
any Hedge Agreement, the Hedge Termination Value, of which is in excess of the
Threshold Amount or contained in any instrument or agreement evidencing,
securing or relating thereto or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice and/or
lapse of time, if required, any such Indebtedness to become due prior to its
stated maturity (any applicable grace period having expired).
 
(g)        Change in Control.  Any Change in Control shall occur.
 
(h)       Voluntary Bankruptcy Proceeding.  Any Credit Party or any Subsidiary
thereof shall (i) commence a voluntary case under any Debtor Relief Laws, (ii)
file a petition seeking to take advantage of any Debtor Relief Laws, (iii)
consent to or fail to contest in a timely and appropriate manner any petition
filed against it in an involuntary case under any Debtor Relief Laws, (iv) apply
for or consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign, (v) admit in writing its inability to pay its debts as they become due,
(vi) make a general assignment for the benefit of creditors, or (vii) take any
corporate action for the purpose of authorizing any of the foregoing.
 
(i)         Involuntary Bankruptcy Proceeding.  A case or other proceeding shall
be commenced against any Credit Party or any Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under any Debtor Relief Laws, or (ii)
the appointment of a trustee, receiver, custodian, liquidator or the like for
any Credit Party or any Subsidiary thereof or for all or any substantial part of
their respective assets, domestic or foreign, and such case or proceeding shall
continue without dismissal or stay for a period of sixty (60) consecutive days,
or an order granting the relief requested in such case or proceeding (including,
but not limited to, an order for relief under such federal bankruptcy laws)
shall be entered.
 
(j)         Failure of Agreements.  Any material provision of this Agreement or
any provision of any other Loan Document shall for any reason cease to be valid
and binding on any Credit Party or any Subsidiary thereof party thereto or any
such Person shall so state in writing, or any Loan Document shall for any reason
cease to create a valid and perfected first priority Lien (subject to Permitted
Liens) on, or security interest in, any of the Collateral purported to be
covered thereby, in each case other than in accordance with the express terms
hereof or thereof.
 
(k)        ERISA Events.  The occurrence of any of the following events that
either individually or in the aggregate result in, or are reasonably likely to
result in, any Credit Party incurring a liability in excess of the Threshold
Amount: (i) any Credit Party or any ERISA Affiliate fails to make full payment
when due of all amounts which, under the provisions of any Pension Plan or
Sections 412 or 430 of the Code, any Credit Party or any ERISA Affiliate is
required to pay as contributions thereto, (ii) a Termination Event or (iii) any
Credit Party or any ERISA Affiliate as employers under one or more Multiemployer
Plans makes a complete or partial withdrawal from any such Multiemployer Plan.
 
(l)         Judgment.  One or more judgments, orders or decrees shall be entered
against any Credit Party or any Subsidiary thereof by any court and any such
judgment, order or decree shall continue without having been discharged, vacated
or stayed for a period of thirty (30) consecutive days after the entry thereof
and such judgment, order or decree is either (i) for the payment of money,
individually or in the aggregate (not paid or fully covered by insurance or a
binding and enforceable indemnity as to which the relevant indemnitor or
insurance company has expressly acknowledged coverage in writing), equal to or
in excess of the Threshold Amount or (ii) for injunctive relief and could
reasonably be expected to have a Material Adverse Effect.
 
98

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
SECTION 10.2           Remedies.  Upon the occurrence and during the continuance
of an Event of Default, with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower:
 
(a)       Acceleration; Termination of Credit Facility.  Terminate the Revolving
Credit Commitment and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented or shall be entitled to present the documents required
thereunder) and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
the Borrower to request borrowings or Letters of Credit thereunder; provided,
that upon the occurrence of an Event of Default specified in Section 10.1(h) or
(i), the Credit Facility shall be automatically terminated and all Obligations
shall automatically become due and payable without presentment, demand, protest
or other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.
 
(b)       Letters of Credit.  With respect to all Letters of Credit with respect
to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit.  Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Secured Obligations on a pro rata basis.  After all such Letters of Credit
shall have expired or been fully drawn upon, the Reimbursement Obligation shall
have been satisfied and all other Secured Obligations shall have been paid in
full, the balance, if any, in such Cash Collateral account shall be returned to
the Borrower.
 
(c)       General Remedies.  Exercise on behalf of the Secured Parties all of
its other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations.
 
SECTION 10.3           Rights and Remedies Cumulative; Non-Waiver; etc.
 
(a)       The enumeration of the rights and remedies of the Administrative Agent
and the Lenders set forth in this Agreement is not intended to be exhaustive and
the exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise.  No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default.  No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.
 
99

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(b)       Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the authority to enforce rights and remedies hereunder and
under the other Loan Documents against the Credit Parties or any of them shall
be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.2 for the benefit of all the
Lenders and the Issuing Lender; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as the Issuing Lender or Swingline Lender, as
the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 12.4 (subject to the
terms of Section 5.6), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 10.2 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 5.6,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
 
SECTION 10.4           Crediting of Payments and Proceeds.  In the event that
the Obligations have been accelerated pursuant to Section 10.2 or the
Administrative Agent or any Lender has exercised any remedy set forth in this
Agreement or any other Loan Document, all payments received on account of the
Secured Obligations and all net proceeds from the enforcement of the Secured
Obligations shall be applied by the Administrative Agent as follows:
 
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, the Issuing Lender and the Swingline Lender under the Loan Documents,
including attorney fees, ratably among the Lenders, the Issuing Lender and the
Swingline Lender in proportion to the respective amounts described in this
clause Second payable to them;
 
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;
 
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lender and the Hedge Banks
and the Cash Management Banks in proportion to the respective amounts described
in this clause Fourth payable to them;
 
100

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize any L/C Obligations then outstanding; and
 
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.
 
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI for
itself and its Affiliates as if a “Lender” party hereto.
 
SECTION 10.5           Administrative Agent May File Proofs of Claim.  In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
 
(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lender and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lender and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lender and the
Administrative Agent under Sections 3.3, 5.3 and 12.3) allowed in such judicial
proceeding; and
 
(b)       to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
3.3, 5.3 and 12.3.
 
101

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
SECTION 10.6           Credit Bidding.
 
(a)       The Administrative Agent, on behalf of itself and the Secured Parties,
shall have the right to credit bid and purchase for the benefit of the
Administrative Agent and the Secured Parties all or any portion of Collateral at
any sale thereof conducted by the Administrative Agent under the provisions of
the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC, at any sale
thereof conducted under the provisions of the Bankruptcy Code, including Section
363 thereof, or a sale under a plan of reorganization, or at any other sale or
foreclosure conducted by the Administrative Agent (whether by judicial action or
otherwise) in accordance with Applicable Law.  Such credit bid or purchase may
be completed through one or more acquisition vehicles formed by the
Administrative Agent to make such credit bid or purchase and, in connection
therewith, the Administrative Agent is authorized, on behalf of itself and the
other Secured Parties, to adopt documents providing for the governance of the
acquisition vehicle or vehicles, and assign the applicable Secured Obligations
to any such acquisition vehicle in exchange for Equity Interests and/or debt
issued by the applicable acquisition vehicle (which shall be deemed to be held
for the ratable account of the applicable Secured Parties on the basis of the
Secured Obligations so assigned by each Secured Party).
 
(b)        Each Lender hereby agrees, on behalf of itself and each of its
Affiliates that is a Secured Party, that, except as otherwise provided in any
Loan Document or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any of the Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.
 
ARTICLE XI
 
THE ADMINISTRATIVE AGENT
 
SECTION 11.1           Appointment and Authority.
 
(a)       Each of the Lenders and the Issuing Lender hereby irrevocably appoints
Wells Fargo to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lender, and neither the Borrower nor any Subsidiary thereof shall have
rights as a third-party beneficiary of any of such provisions.  It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
 
(b)       The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacity as
a potential Hedge Bank or Cash Management Bank) and the Issuing Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto (including, without limitation,
to enter into additional Loan Documents or supplements to existing Loan
Documents on behalf of the Secured Parties).  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
XI for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of Articles XI and XII
(including Section 12.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
 
102

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
SECTION 11.2           Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.
 
SECTION 11.3           Exculpatory Provisions.
 
(a)        The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder and thereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, the Administrative Agent:
 
(i)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;
 
(ii)         shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
 
(iii)        shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries or Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.
 
(b)       The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Section 12.2 and Section 10.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower, a Lender or the
Issuing Lender.
 
(c)        The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or (vi) the utilization of the Issuing
Lender’s L/C Commitment (it being understood and agreed that the Issuing Lender
shall monitor compliance with its own L/C Commitment without any further action
by the Administrative Agent).
 
103

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
SECTION 11.4           Reliance by the Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Lender
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Lender prior to the making of such Loan or the
issuance of such Letter of Credit.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
 
SECTION 11.5          Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facility as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub‑agents.
 
SECTION 11.6           Resignation of Administrative Agent.
 
(a)        The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lender and the Borrower.  Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower and, so long as no Default or Event of Default
shall have occurred and be continuing at the time of such resignation, subject
to the consent of the Borrower (such consent, if applicable, not to unreasonably
withheld, delayed or conditioned), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders or consented to by the Borrower and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender.  Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
 
104

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(b)       If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and, in consultation
with the Borrower and, so long as no Default or Event of Default has occurred
and be continuing at the time of such removal, the consent of the Borrower (such
consent, if applicable, not to be unreasonably withheld, delayed or
conditioned), appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date and all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead by made to each Lender and/or the
Issuing Lender directly, until a successor has been appointed and approved as
provided in this clause (b).
 
(c)       With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable), (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the Issuing Lender under
any of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents.  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 12.3 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.
 
(d)       Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as the Issuing
Lender and the Swingline Lender.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Issuing Lender, if in its sole discretion it elects to, and
Swingline Lender, (b) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Lender, if in its
sole discretion it elects to, shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangement satisfactory to the retiring Issuing Lender to
effectively assume the obligations of the retiring Issuing Lender with respect
to such Letters of Credit.
 


105

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
SECTION 11.7          Non-Reliance on Administrative Agent and Other Lenders. 
Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
SECTION 11.8           No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the Issuing Lender hereunder.
 
SECTION 11.9           Collateral and Guaranty Matters.
 
(a)        Each of the Lenders (including in its or any of its Affiliate’s
capacities as a potential Hedge Bank or Cash Management Bank) irrevocably
authorize the Administrative Agent, at its option and in its discretion:
 
(i)           to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Revolving Credit Commitment and
payment in full of all Secured Obligations (other than (1) contingent
indemnification obligations and (2) obligations and liabilities under Secured
Cash Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the Issuing Lender shall have been made), (B) that is
sold or otherwise disposed of or to be sold or otherwise disposed of as part of
or in connection with any sale or other disposition permitted under the Loan
Documents, or (C) if approved, authorized or ratified in writing in accordance
with Section 12.2;
 
(ii)         to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien permitted
pursuant to Section 9.2(h); and
 
(iii)        to release any Subsidiary Guarantor from its obligations under any
Loan Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guaranty Agreement
pursuant to this Section 11.9.  In each case as specified in this Section 11.9,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty Agreement, in each case in accordance with the terms of the Loan
Documents and this Section 11.9.  In the case of any such sale, transfer or
disposal of any property constituting Collateral in a transaction constituting
an Asset Disposition permitted pursuant to Section 9.5, the Liens created by any
of the Security Documents on such property shall be automatically released
without need for further action by any person.
 
106

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(b)       The Administrative Agent shall not be responsible for or have a duty
to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.
 
SECTION 11.10        Secured Hedge Agreements and Secured Cash Management
Agreements.  No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 10.4 or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents.  Notwithstanding any
other provision of this Article XI to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Secured Cash Management Agreements and Secured Hedge
Agreements, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.
 
ARTICLE XII
 
MISCELLANEOUS
 
SECTION 12.1           Notices.
 
(a)        Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:
 
If to the Borrower:
Stamps.com Inc.
1990 E. Grand Avenue
El Segundo, CA  90245
Attention of:   Corporate Secretary
Telephone No.: 310-482-5808
Facsimile No.: 310-482-5900
E-mail: sweisberg@stamps.com
 
With copies to (which shall not constitute notice):
 
Manatt, Phelps & Phillips LLP
11355 W. Olympic Blvd.
Los Angeles, CA 90064
Attention of:  Ben Orlanski
Telephone No.:  (310) 312-4126
Facsimile No.:  (310) 914-5470
E-mail:  borlanski@manatt.com
 
107

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
If to Wells Fargo as Administrative Agent:
 
Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC  28262
Attention of:  Syndication Agency Services
Telephone No.:  (704) 590-2703
Facsimile No.:  (704) 715-0092
 
With copies to:
 
Wells Fargo Bank, National Association
1800 Century Park E, Floor 11
Los Angeles, CA 90067
Attention of: Aron Solomon, Vice President
Telephone No.: (310) 789-5312
E-mail:  Aron.Solomon@wellsfargo.com
 
If to any Lender:
 
To the address set forth on the Register
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
(b)        Electronic Communications.  Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender
pursuant to Article II if such Lender or the Issuing Lender, as applicable, has
notified the Administrative Agent that is incapable of receiving notices under
such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.
 
108

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(c)        Administrative Agent’s Office.  The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.
 
(d)       Change of Address, Etc.  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
 
(e)        Platform.
 
(i)          Each Credit Party agrees that the Administrative Agent may, but
shall not be obligated to, make the Borrower Materials available to the Issuing
Lender and the other Lenders by posting the Borrower Materials on the Platform.
 
(ii)         The Platform is provided “as is” and “as available.”  The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Borrower Materials or the adequacy of the Platform, and expressly disclaim
liability for errors or omissions in the Borrower Materials.  No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform.  In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Credit Party, any Lender, the Issuing Lender or any other
Person for indirect, special, incidental, consequential or punitive damages,
losses or expenses (as opposed to actual damages, losses or expenses).
 
(f)         Private Side Designation.  Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
Applicable Law, including United States Federal and state securities Applicable
Laws, to make reference to Borrower Materials that are not made available
through the “Public Side Information” portion of the Platform and that may
contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities Applicable
Laws.
 
SECTION 12.2           Amendments, Waivers and Consents.  Except as set forth
below or as specifically provided in any Loan Document, any term, covenant,
agreement or condition of this Agreement or any of the other Loan Documents may
be amended or waived by the Lenders, and any consent given by the Lenders, if,
but only if, such amendment, waiver or consent is in writing signed by the
Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and delivered to the Administrative Agent and, in the case of
an amendment, signed by the Borrower; provided, that no amendment, waiver or
consent shall:
 
109

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

(a)       without the prior written consent of the Required Revolving Credit
Lenders, amend, modify or waive (i) Section 6.2 or any other provision of this
Agreement if the effect of such amendment, modification or waiver is to require
the Revolving Credit Lenders (pursuant to, in the case of any such amendment to
a provision hereof other than Section 6.2, any substantially concurrent request
by the Borrower for a borrowing of Revolving Credit Loans or issuance of Letters
of Credit) to make Revolving Credit Loans when such Revolving Credit Lenders
would not otherwise be required to do so, (ii) the amount of the Swingline
Commitment or (iii) the amount of the L/C Sublimit;
 
(b)       increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 10.2) or the amount of Loans of any Lender, in
any case, without the written consent of such Lender;
 
(c)        waive, extend or postpone any date fixed by this Agreement or any
other Loan Document for any payment of principal (it being understood that a
waiver of a mandatory prepayment under Section 4.4(b) shall only require the
consent of the Required Lenders), interest, fees or other amounts due to the
Lenders (or any of them) hereunder or under any other Loan Document without the
written consent of each Lender directly and adversely affected thereby;
 
(d)       reduce the principal of, or the rate of interest specified herein on,
any Loan or Reimbursement Obligation, or (subject to clause (iv) of the proviso
set forth in the paragraph below) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary (i) to waive any obligation of the Borrower
to pay interest at the rate set forth in Section 5.1(b) during the continuance
of an Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder;
 
(e)        change Section 5.6 or Section 10.4 in a manner that would alter the
pro rata sharing of payments or order of application required thereby without
the written consent of each Lender directly and adversely affected thereby;
 
(f)        change Section 4.4(b)(v) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly and adversely affected thereby;
 
(g)       except as otherwise permitted by this Section 12.2 change any
provision of this Section or reduce the percentages specified in the definitions
of “Required Lenders,” or “Required Revolving Credit Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender
directly and adversely affected thereby;
 
(h)       consent to the assignment or transfer by any Credit Party of such
Credit Party’s rights and obligations under any Loan Document to which it is a
party (except as permitted pursuant to Section 9.4), in each case, without the
written consent of each Lender;
 
(i)         release (i)  all of the Subsidiary Guarantors or (ii) Subsidiary
Guarantors comprising substantially all of the credit support for the Secured
Obligations, in any case, from any Guaranty Agreement (other than as authorized
in Section 11.9), without the written consent of each Lender; or
 
(j)         release all or substantially all of the Collateral or release any
Security Document (other than as authorized in Section 11.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;
 
110

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) each of the Fee Letters may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
(v) each Letter of Credit Application may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; provided
that a copy of such amended Letter of Credit Application shall be promptly
delivered to the Administrative Agent upon such amendment or waiver, and (vi)
the Administrative Agent and the Borrower shall be permitted to amend any
provision of the Loan Documents (and such amendment shall become effective
without any further action or consent of any other party to any Loan Document)
if the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature in
any such provision.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Revolving Credit Commitment of such
Lender may not be increased or extended without the consent of such Lender.
 
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 12.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 5.13 (including, without limitation, as applicable, (1) to
permit the Incremental Term Loans and the Incremental Revolving Credit Increases
to share ratably in the benefits of this Agreement and the other Loan Documents
and (2) to include the Incremental Term Loan Commitments and the Incremental
Revolving Credit Increase, as applicable, or outstanding Incremental Term Loans
and outstanding Incremental Revolving Credit Increase, as applicable, in any
determination of (i) Required Lenders or Required Revolving Credit Lenders, as
applicable or (ii) similar required lender terms applicable thereto); provided
that no amendment or modification shall result in any increase in the amount of
any Lender’s Commitment or any increase in any Lender’s Commitment Percentage,
in each case, without the written consent of such affected Lender.
 
111

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.


SECTION 12.3           Expenses; Indemnity.
 
(a)        Costs and Expenses.  The Borrower and any other Credit Party, jointly
and severally, shall pay (i) all reasonable and documented out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including
reasonable and documented fees, disbursements and other charges of one firm of
counsel to the Administrative Agent and its Affiliates, taken as a whole, and,
if reasonably necessary, a single specialty counsel for the Administrative Agent
and its Affiliates, taken as a whole, for each relevant specialty, and, if
reasonably necessary, a single firm of local counsel for the Administrative
Agent and its Affiliates, taken as a whole, in each relevant jurisdiction, in
connection with the syndication of the Credit Facility, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented out
of pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable and documented out of pocket
expenses incurred by the Administrative Agent, any Lender or the Issuing Lender
(including the reasonable and documented fees, disbursements and other charges
of (A) one firm of counsel to the Administrative Agent and its Affiliates, taken
as a whole, and, if reasonably necessary, a single specialty counsel for the
Administrative Agent and its Affiliates, taken as a whole, for each relevant
specialty, and, if reasonably necessary, a single firm of local counsel for the
Administrative Agent and its Affiliates, taken as a whole, in each relevant
jurisdiction, and in the case of an actual or perceived conflict of interest,
one additional firm of counsel in each specialty or jurisdiction, as the case
may be, to the Administrative Agent and its Affiliates, taken as a whole, and in
the case of an actual or perceived conflict of interest, one additional firm of
counsel in each specialty or jurisdiction, as the case may be, to each group of
similarly situated affected Persons, taken as a whole and (B) one firm of
counsel to the Lenders, taken as a whole, and, if reasonably necessary, a single
specialty counsel for the Lenders, taken as a whole, for each relevant
specialty, and, if reasonably necessary, a single firm of local counsel for the
Lenders, taken as a whole, in each relevant jurisdiction, and in the case of an
actual or perceived conflict of interest, one additional firm of counsel in each
specialty or jurisdiction, as the case may be, to each group of similarly
situated affected Lenders, taken as a whole), in connection with the enforcement
or protection of its rights (x) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (y) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.


(b)       Indemnification by the Credit Parties.  The Borrower and each other
Credit Party shall jointly and severally indemnify the Administrative Agent (and
any sub-agent thereof), each Lender and the Issuing Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, and shall pay or
reimburse any such Indemnitee for, any and all losses, claims (including,
without limitation, any Environmental Claims), penalties, damages, liabilities
and related costs and expenses (including reasonable and documented fees,
disbursements, settlement costs, and other charges of one firm of counsel to all
Indemnitees, taken as a whole, and, if reasonably necessary, a single specialty
counsel for all Indemnitees, taken as a whole, for each relevant specialty, and,
if reasonably necessary, a single firm of local counsel for all Indemnitees,
taken as a whole, in each relevant jurisdiction, and in the case of an actual or
perceived conflict of interest of any of the foregoing firms, one additional
firm of counsel in each specialty or jurisdiction, as the case may be, to each
of the similarly situated affected Indemnitees, taken as a whole), incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Credit Party), other than such Indemnitee and its Related
Parties, arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby (including, without limitation,
the PSI Systems Transactions), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Credit
Party or any Subsidiary thereof, or any Environmental Claim related in any way
to any Credit Party or any Subsidiary, (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Credit Party or any Subsidiary thereof, and regardless of
whether any Indemnitee is a party thereto, or (v) any claim (including, without
limitation, any Environmental Claims), investigation, litigation or other
proceeding (whether or not the Administrative Agent or any Lender is a party
thereto) and the prosecution and defense thereof, arising out of or in any way
connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any Related Indemnified
Party (as defined below), (B) result from a claim brought by any Credit Party or
any Subsidiary thereof against an Indemnitee for material breach of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Credit Party or such Subsidiary has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction or
(c) are determined by a court of competent jurisdiction to have resulted from
any dispute solely among the Indemnitees (other than any claims (1) against any
Indemnitee in its respective capacity as, or fulfilling its role as,
Administrative Agent or an Arranger or any similar role under this Agreement or
the other Loan Documents or (2) arising out of any act or omission of the
Borrower or any Subsidiary of the Borrower or any of their respective
Affiliates).  This Section 12.3(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.  “Related Indemnified Party”: of an Indemnitee means (x) a
Controlled Affiliate of such Indemnitee and (y) the respective directors,
officers, employees, partners or Controlled Persons of such Indemnitee or any of
its Subsidiaries or Controlled Affiliates; provided that each reference to a
Controlled Affiliate or Controlled Person in this sentence pertains to a
Controlled Affiliate or Controlled Person involved in the negotiation or
syndication of this Agreement.
 
112

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.


(c)        Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Lender, the Swingline Lender or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the  Issuing Lender, the Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time,
or if the Total Credit Exposure has been reduced to zero, then based on such
Lender’s share of the Total Credit Exposure immediately prior to such reduction)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that with respect to such unpaid amounts owed
to the Issuing Lender or the Swingline Lender solely in its capacity as such,
only the Revolving Credit Lenders shall be required to pay such unpaid amounts,
such payment to be made severally among them based on such Revolving Credit
Lenders’ Revolving Credit Commitment Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such reduction); provided, further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), the Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Issuing Lender or the
Swingline Lender in connection with such capacity.  The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 5.7.
 
(d)       Waiver of Consequential Damages, Etc.  To the fullest extent permitted
by Applicable Law, the Borrower and each other Credit Party shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in clause
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
 
113

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.


(e)       Payments.  All amounts due under this Section shall be payable
promptly after written demand therefor, which demand shall be accompanied by a
statement from the applicable Person to whom such payment is due setting forth
such amounts in reasonable detail.
 
(f)        Survival.  Each party’s obligations under this Section shall survive
the termination of the Loan Documents and payment of the obligations hereunder.
 
SECTION 12.4           Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, the Issuing Lender, the Swingline
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by Applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Lender, the Swingline Lender or any such Affiliate to or for the credit or the
account of the Borrower or any other Credit Party (including, without
limitation, obligations under any Secured Cash Management Agreement) against any
and all of the obligations of the Borrower or such Credit Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender, the
Issuing Lender or the Swingline Lender or any of their respective Affiliates,
irrespective of whether or not such Lender, the Issuing Lender, the Swingline
Lender or any such Affiliate shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Credit Party may be contingent or unmatured or are owed to a branch or office of
such Lender, the Issuing Lender, the Swingline Lender or such Affiliate
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 10.4 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lender, the
Swingline Lender and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff.  The rights of each Lender, the Issuing Lender, the Swingline
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the Issuing Lender, the Swingline Lender or their respective Affiliates may
have.  Each Lender, such Issuing Lender and the Swingline Lender agree to notify
the Borrower and the Administrative Agent reasonably promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.
 
SECTION 12.5           Governing Law; Jurisdiction, Etc.
 
(a)        Governing Law.  This Agreement and the other Loan Documents and any
claim, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.
 
114

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.


(b)       Submission to Jurisdiction.  The Borrower irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender,
the Issuing Lender, the Swingline Lender, or any Related Party of the foregoing
in any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the exclusive jurisdiction of such courts and agrees that all claims
in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such federal court.  Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, any Lender, the
Issuing Lender or the Swingline Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or any other Credit Party or its properties in the courts of any
jurisdiction.
 
(c)       Waiver of Venue.  The Borrower and each other Credit Party irrevocably
and unconditionally waives, to the fullest extent permitted by Applicable Law,
any objection that it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by Applicable Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
 
(d)       Service of Process.  Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 12.1.  Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
 
SECTION 12.6           Waiver of Jury Trial.
 
(a)        EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  IF AND TO THE
EXTENT THAT THE FOREGOING WAIVER OF THE RIGHT TO A JURY TRIAL IS UNENFORCEABLE
FOR ANY REASON IN SUCH FORUM, EACH OF THE PARTIES HERETO HEREBY CONSENTS TO THE
ADJUDICATION OF ALL CLAIMS PURSUANT TO JUDICIAL REFERENCE AS PROVIDED IN
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 638, AND THE JUDICIAL REFEREE SHALL
BE EMPOWERED TO HEAR AND DETERMINE ALL ISSUES IN SUCH REFERENCE, WHETHER FACT OR
LAW.  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND CONSENT AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 12.7          Reversal of Payments.  To the extent any Credit Party
makes a payment or payments to the Administrative Agent for the ratable benefit
of the Lenders or the Administrative Agent receives any payment or proceeds of
the Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Secured Obligations or part thereof intended to
be satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.
 
115

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
SECTION 12.8           Injunctive Relief.  The Borrower recognizes that, in the
event the Borrower fails to perform, observe or discharge any of its obligations
or liabilities under this Agreement, any remedy of law may prove to be
inadequate relief to the Lenders. Therefore, the Borrower agrees that the
Lenders, at the Lenders’ option, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.
 
SECTION 12.9           Successors and Assigns; Participations.
 
(a)                 Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
 
(b)                 Assignments by Lenders.  Any Lender may at any time assign
to one or more assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Revolving Credit Commitment
and the Loans at the time owing to it); provided that, in each case with respect
to any Credit Facility, any such assignment shall be subject to the following
conditions:
 
(i)            Minimum Amounts.
 
(A)            in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and/or the Loans at the time owing to it (in
each case with respect to any Credit Facility) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such assignments) that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and
 
(B)            in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
a “Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $5,000,000, in the case of any
assignment in respect of the Term Loan Facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the Borrower shall be deemed to
have given its consent ten (10) Business Days after the date written notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent) unless such consent is expressly refused by the Borrower prior to such
tenth (10th) Business Day;
 
116

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(ii)         Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate classes
on a non-pro rata basis;
 
(iii)        Required Consents.  No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
 
(A)            the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 10
Business Days after having received notice thereof;
 
(B)            the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Credit Facility if such assignment is to a Person that is
not a Lender with a Revolving Credit Commitment, an Affiliate of such Lender or
an Approved Fund with respect to such Lender or (ii) the Term Loans to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund; and
 
(C)            the consents of the Issuing Lender and the Swingline Lender (each
such consent not to be unreasonably withheld or delayed) shall be required for
any assignment in respect of the Revolving Credit Facility.
 
(iv)                Assignment and Assumption.  The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500 for each
assignment; provided that (A) only one such fee will be payable in connection
with simultaneous assignments to two or more related Approved Funds by a Lender
and (B) the Administrative Agent may, in its sole discretion, elect to waive
such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire and any Tax forms or documentation required to be
delivered pursuant to Section 5.11(g) (provided that the failure to deliver such
Tax forms shall not affect the validity or effectiveness of the applicable
assignment).
 
(v)                  No Assignment to Certain Persons.  No such assignment shall
be made to (A) the Borrower or any of its Subsidiaries or Affiliates or (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
 
117

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(vi)                No Assignment to Natural Persons.  No such assignment shall
be made to a natural Person.
 
(vii)               Certain Additional Payments.  In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving Credit
Commitment Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 12.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section (other than a purported assignment to a natural Person or the
Borrower or any of the Borrower’s Subsidiaries or Affiliates, which shall be
null and void.)
 
(c)                 Register.  The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices in Charlotte, North Carolina, a copy of each Assignment and Assumption
and each Lender Joinder Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amounts of (and stated interest on) the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower and any Lender (but only to the extent of entries
in the Register that are applicable to such Lender), at any reasonable time and
from time to time upon reasonable prior notice.
 
118

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
(d)                 Participations.  Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural Person or the Borrower or any
of the Borrower’s Subsidiaries or Affiliates) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Lender, the Swingline Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 12.3(c) with respect to any payments made by such Lender to its
Participant(s).
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 12.2(b), (c), (d)
or (e) that directly and adversely affects such Participant.  The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 5.9,
5.10 and 5.11 (subject to the requirements and limitations therein, including
the requirements under Section 5.11(g) (it being understood that the
documentation required under Section 5.11(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 5.12 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 5.10 or
5.11, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation.  Each Lender that sells a participation
agrees, at the Borrower's request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 5.12(b) with
respect to any Participant.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.4 as though it were a
Lender; provided that such Participant agrees to be subject to Section 5.6 and
Section 12.4 as though it were a Lender.
 
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
 
(e)                Certain Pledges.  Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
 
119

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
SECTION 12.10        Treatment of Certain Information; Confidentiality.  Each of
the Administrative Agent, the Lenders and the Issuing Lender agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential on substantially the same terms as
provided herein or such other terms as reasonably agreed to by the Borrower),
(b) to the extent required or requested by, or required to be disclosed to, any
regulatory or similar authority purporting to have jurisdiction over such Person
or its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or in any legal, judicial, administrative or
other compulsory process, (d) to any other party hereto, (e) in connection with
the exercise of any remedies under this Agreement, under any other Loan Document
or under any Secured Hedge Agreement or Secured Cash Management Agreement, or
any action or proceeding relating to this Agreement, any other Loan Document or
any Secured Hedge Agreement or Secured Cash Management Agreement, or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights and obligations under this Agreement, (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (iii) to an investor or
prospective investor in an Approved Fund that also agrees that Information shall
be used solely for the purpose of evaluating an investment in such Approved
Fund, (iv) to a trustee, collateral manager, servicer, backup servicer,
noteholder or secured party in an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
an Approved Fund, or (v) to a nationally recognized rating agency that requires
access to information regarding the Borrower and its Subsidiaries, the Loans and
the Loan Documents in connection with ratings issued with respect to an Approved
Fund, (g) on a confidential basis to (i) any rating agency in connection with
rating the Borrower or its Subsidiaries or the Credit Facility or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Credit Facility, (h) with the
prior written consent of the Borrower, (i) to Gold Sheets and other similar bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications, (j) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
the Issuing Lender or any of their respective Affiliates from a third party that
is not, to such Person’s knowledge, subject to confidentiality obligations to
the Borrower, (k) to governmental regulatory authorities in connection with any
regulatory examination of the Administrative Agent or any Lender or in
accordance with the Administrative Agent’s or any Lender’s regulatory compliance
policy if the Administrative Agent or such Lender deems necessary for the
mitigation of claims by those authorities against the Administrative Agent or
such Lender or any of its subsidiaries or affiliates, (l) to the extent that
such information is independently developed by such Person, or (m) for purposes
of establishing a “due diligence” defense.  In addition, the Administrative
Agent and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Agents and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments.  For purposes of this Section, “Information”
means all information received from any Credit Party or any Subsidiary thereof
relating to any Credit Party or any Subsidiary thereof or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Lender on a nonconfidential
basis prior to disclosure by any Credit Party or any Subsidiary thereof;
provided that, in the case of information received from a Credit Party or any
Subsidiary thereof after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
120

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
SECTION 12.11         Performance of Duties.  Each of the Credit Party’s
obligations under this Agreement and each of the other Loan Documents shall be
performed by such Credit Party at its sole cost and expense.
 
SECTION 12.12        All Powers Coupled with Interest.  All powers of attorney
and other authorizations granted to the Lenders, the Administrative Agent and
any Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.
 
SECTION 12.13        Survival.
 
(a)                 All representations and warranties set forth in Article VII
and all representations and warranties contained in any certificate, or any of
the Loan Documents (including, but not limited to, any such representation or
warranty made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement.  All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.
 
(b)                Notwithstanding any termination of this Agreement, the
indemnities to which the Administrative Agent and the Lenders are entitled under
the provisions of this Article XII and any other provision of this Agreement and
the other Loan Documents shall continue in full force and effect and shall
protect the Administrative Agent and the Lenders against events arising after
such termination as well as before.
 
SECTION 12.14        Titles and Captions.  Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.
 
SECTION 12.15        Severability of Provisions.  Any provision of this
Agreement or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
SECTION 12.16        Counterparts; Integration; Effectiveness; Electronic
Execution.
 
(a)                Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, the Issuing Lender, the Swingline Lender and/or the
Arranger, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 6.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
121

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.


(b)                Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
SECTION 12.17        Term of Agreement.  This Agreement shall remain in effect
from the Closing Date through and including the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising
hereunder or under any other Loan Document shall have been indefeasibly and
irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired (or been Cash Collateralized) or otherwise satisfied in a
manner acceptable to the Issuing Lender) and the Revolving Credit Commitment has
been terminated.  No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.
 
SECTION 12.18        USA PATRIOT Act.  The Administrative Agent and each Lender
hereby notifies the Borrower that pursuant to the requirements of the PATRIOT
Act, each of them is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow such Lender to identify
each Credit Party in accordance with the PATRIOT Act.
 
SECTION 12.19       Independent Effect of Covenants.  The Borrower expressly
acknowledges and agrees that each covenant contained in Articles VIII or IX
hereof shall be given independent effect.  Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VIII or IX, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VIII or IX.
 
SECTION 12.20        No Advisory or Fiduciary Responsibility.
 
(a)                 In connection with all aspects of each transaction
contemplated hereby, each Credit Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that (i) the facilities provided for hereunder
and any related arranging or other services in connection therewith (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Arrangers and the Lenders are and have been
acting solely as a principal and not the financial advisor, agent or fiduciary,
for the Borrower or any of its Affiliates, stockholders, creditors or employees
or any other Person, (iii) none of the Administrative Agent, the Arrangers or
the Lenders has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether any Arranger or Lender has advised or is currently
advising the Borrower or any of its Affiliates on other matters) and none of the
Administrative Agent, the Arrangers or the Lenders has any obligation to the
Borrower or any of its Affiliates with respect to the financing transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents, (iv) the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from, and may conflict with, those of the Borrower
and its Affiliates, and none of the Administrative Agent, the Arrangers or the
Lenders has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship and (v) the Administrative Agent, the
Arrangers and the Lenders have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Credit Parties have consulted
their own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate.
 
122

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.


(b)                Each Credit Party acknowledges and agrees that each Lender,
the Arrangers and any Affiliate thereof may lend money to, invest in, and
generally engage in any kind of business with, any of the Borrower, any
Affiliate thereof or any other person or entity that may do business with or own
securities of any of the foregoing, all as if such Lender, Arranger or Affiliate
thereof were not a Lender or Arranger or an Affiliate thereof (or an agent or
any other person with any similar role under the Credit Facilities) and without
any duty to account therefor to any other Lender, the Arrangers, the Parent, the
Borrower or any Affiliate of the foregoing.  Each Lender, the Arrangers and any
Affiliate thereof may accept fees and other consideration the Borrower or any
Affiliate thereof for services in connection with this Agreement, the Credit
Facilities or otherwise without having to account for the same to any other
Lender, the Arrangers, the Borrower or any Affiliate of the foregoing.
 
SECTION 12.21        Inconsistencies with Other Documents.  In the event there
is a conflict or inconsistency between this Agreement and any other Loan
Document, the terms of this Agreement shall control; provided that any provision
of the Security Documents which imposes additional burdens on the Borrower or
any of its Subsidiaries or further restricts the rights of the Borrower or any
of its Subsidiaries or gives the Administrative Agent or Lenders additional
rights shall not be deemed to be in conflict or inconsistent with this Agreement
and shall be given full force and effect.
 
[Signature pages to follow]
 
123

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.
 

 
STAMPS.COM INC., as Borrower
 

 
By:
    Name:     Title:  

 
Stamps.com Credit Agreement
Signature Page
 

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 

  AGENTS AND LENDERS:           WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Swingline Lender, Issuing Lender and Lender  

 
By:
    Name:     Title:  

 
Stamps.com Credit Agreement
Signature Page
 

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 

 
BANK OF AMERICA, N.A., as Lender
 

 
By:
   
Name:
   
Title:
 

 
Stamps.com Credit Agreement
Signature Page
 

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 

 
JPMORGAN CHASE BANK, N.A., as Lender
 

 
By:
   
Name:
    Title:  

 
 
Stamps.com Credit Agreement
Signature Page

--------------------------------------------------------------------------------